CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





LEASE
BETWEEN
EPT CONCORD II, LLC,
a Delaware limited liability company
(“LANDLORD”)
AND

MONTREIGN OPERATING COMPANY, LLC,
a New York limited liability company
(“TENANT”)
FOR THE LEASE OF
CASINO PARCEL
December 28, 2015







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



TABLE OF CONTENTS



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



ARTICLE 1. ATTACHMENTS TO LEASE; SCHEDULES AND EXHIBITS
1

ARTICLE 2. DEFINITIONS
2

ARTICLE 3. DEMISE OF LEASED PREMISES
10

ARTICLE 4. TERM
13

ARTICLE 5. RENT
15

ARTICLE 6. EXPENSES
19

ARTICLE 7. INTENTIONALLY OMITTED
23

ARTICLE 8. USE OF PREMISES; TENANT’S COVENANT TO OPERATE
23

ARTICLE 9. FINANCIAL REPORTING
30

ARTICLE 10. SUBLETTING AND ASSIGNING
32

ARTICLE 11. OWNERSHIP OF IMPROVEMENTS; TENANT’S PROPERTY
38

ARTICLE 12. GOVERNMENTAL COMPLIANCE
39

ARTICLE 13. MAINTENANCE AND REPAIRS
41

ARTICLE 14. ALTERATIONS
42

ARTICLE 15. DAMAGE CLAUSE
44

ARTICLE 16. CONDEMNATION
48




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



ARTICLE 17. INSURANCE, WAIVER OF SUBROGATION AND FIRE PROTECTION
49

ARTICLE 18. INDEMNIFICATION
51

ARTICLE 19. LEASEHOLD MORTGAGES
52

ARTICLE 20. TENANT’S SIGNS
58

ARTICLE 21. ESTOPPEL CERTIFICATES; FEE MORTGAGES
59

ARTICLE 22. DEFAULT
61

ARTICLE 23. ACCESS TO PREMISES
68

ARTICLE 24. SURRENDER OF PREMISES
69

ARTICLE 25. FORCE MAJEURE
70

ARTICLE 26. MISCELLANEOUS
70

ARTICLE 27. WAIVER OF TRIAL BY JURY
77

ARTICLE 28. OPTION TO PURCHASE
77

Page









--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



LEASE
THIS LEASE, dated as of December 28, 2015 (the “Effective Date”), is made by and
between EPT CONCORD II LLC, a Delaware limited liability company (“Landlord”),
with an office at c/o EPR Properties, 909 Walnut Street, Suite 200, Kansas City,
Missouri 64106, and MONTREIGN OPERATING COMPANY, LLC, a New York limited
liability company (“Tenant”), with an office at c/o Empire Resorts, Inc., 204
Route 17B, Monticello, New York 12701 prior to the Opening Date, and thereafter
Tenant’s address shall be that of the Project.
ARTICLE 1.
ATTACHMENTS TO LEASE; SCHEDULES AND EXHIBITS
Attached to this Lease and hereby made a part hereof are the following:
SCHEDULE 1 – Permitted Exceptions.
SCHEDULE 2 – Violations.
SCHEDULE 3 – Environmental Disclosure.
SCHEDULE 4 – ***
SCHEDULE 5 – ***
EXHIBIT A – Leased Premises.
EXHIBIT B – Restoration Plan.
EXHIBIT C – Memorandum of Term Commencement.
EXHIBIT D – Conservation Easement.
EXHIBIT E – Form of Financial Report.
EXHIBIT F – Master Development Site.
EXHIBIT G – Form of Memorandum of Lease.
ARTICLE 2.    
DEFINITIONS
2.1    Definitions. The following terms for purposes of this Lease shall have
the meanings hereinafter specified (additional terms may be defined elsewhere in
the Lease):
“Access Agreement” means that certain Amended and Restated Temporary
Non-Exclusive Access Agreement dated as of July 2, 2015, by and among Landlord,
EPR Concord II, L.P., Adelaar Developer, LLC, Monticello Raceway Management,
Inc. and Tenant.



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“ADA” means the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
12.101, et seq.
“Adjusted by CPI” means the adjustment of a particular dollar sum on (and as of)
the applicable January 1 during the Term to an amount equal to (A) such stated
dollar sum (as same may have been previously Adjusted by CPI) in effect on the
immediately preceding December 31 (such amount as so previously adjusted, the
“Base CPI Amount”), multiplied by (B) the greater of (i) a fraction (x) the
numerator of which is the Consumer Price Index for the December with respect to
which such adjustment is being made, and (y) the denominator of which is the
Consumer Price Index for the December prior to the year in which the relevant
sum was initially set or last Adjusted by CPI, or (ii) one (1).
“Affiliate” means as applied to a Person or Persons, any other Person or Persons
directly or indirectly controlling, controlled by, or under common control with,
that Person or Persons, provided that no shareholder of Empire Resorts Inc.
shall be considered to be an “Affiliate” of Tenant and no shareholder of EPR
Properties shall be considered to be an “Affiliate” of Landlord.
“Annual Fixed Rent” means the annual fixed rent payable hereunder under this
Lease, as set forth in Section 5.2.
“Authorized Institution” means a (1) a bank, savings and loan institution, trust
or insurance company, pension, welfare or retirement fund or system, credit
union, REIT (or an umbrella partnership or other entity of which a REIT is the
majority owner and which is controlled by such REIT), federal or state agency
regularly making or guaranteeing mortgage loans, investment bank, securitization
trust (whether structured as a grantor trust or a real estate mortgage
investment conduit), (2) any issuer of collateralized mortgage obligations or
similar investment entity (provided such entity is publicly traded or is
sponsored by an entity that is otherwise an Authorized Institution), (3) any
other Person that is actively engaged in (a) the origination or holding of
commercial real estate mortgage loans or mezzanine loans, or (b) the operation
of reputable hotel/casino properties, and in each case which is approved by the
applicable Gaming Authorities to originate or hold the applicable Leasehold
Mortgage (to the extent required by applicable Law), and in each case which
satisfies the Eligibility Requirements at the time of determination (or is
wholly owned by a Person that satisfies the Eligibility Requirements at the time
of the determination), (4) any Person that is (i) an Affiliate of, and (ii)
either owns 50% or more of, or is owned 50% or more by, or is under 50% or more
common ownership with, the Persons described in (1)-(3) above, in each case,
acting either in its own capacity or as an agent or trustee (including, as an
indenture trustee), or (5) any investment fund, limited liability company,
limited partnership or general partnership where (a) a Permitted Fund Manager
acts as the general partner, managing member or fund manager and (b) at least
50% of the equity interests in such investment vehicle are owned, directly or
indirectly, by one or more entities that are otherwise Authorized Institutions
under clauses (1)-(4) above (a Person described in this clause (5) being
hereinafter referred to as a “Permitted Investment Fund”). The fact a particular
Person (or Affiliate of that Person) is a direct or indirect partner,
shareholder, member, or other investor in Landlord or Tenant shall not preclude
such Person from being an Authorized Institution and a Fee Mortgagee or
Leasehold Mortgagee, as applicable; provided, that: (x) such entity has, in
fact, made a bona fide mortgage or mezzanine loan to Landlord or Tenant

- 2 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



secured by a Fee Mortgage or a Leasehold Mortgage, as applicable, or has
acquired such loan, (y) such entity otherwise qualifies as an Authorized
Institution and (z) in the case of a Leasehold Mortgagee, at the time such
entity becomes a Leasehold Mortgagee, no Event of Default exists, unless
simultaneously cured.
“Capital Assessments Cap Amount” is defined in Section 5.2(f).
“Casino” means that certain gaming facility to be located on the Leased Premises
as part of the Project.
“Code” means the Internal Revenue Code of 1986, as the same may be amended or
supplemented, and the rules and regulations promulgated thereunder.
“Commencement Date” means the date on which the License Deposit is made. Tenant
may, in its reasonable judgment, elect to fund the License Deposit on a date
prior to the effective date for the award of the Gaming License and, in such
case, Landlord will fund its portion thereof on the same date so long as Tenant
has given Landlord at least 5 Business Days prior written notice requesting
Landlord’s portion thereof.
“Common Facilities” includes, without limitation and as applicable, all parking
areas, streets, driveways, curb cuts, access facilities, aisles, sidewalks,
malls, landscaped areas, sanitary and storm sewer lines, water, gas, electric,
telephone and other utility lines, systems, conduits and facilities and other
common and service areas, whether located within or outside the Leased Premises
and serving the Leased Premises, all as more particularly defined in the Master
Declaration, and regardless of by whom owned.
“Common Facilities Deposits” is defined in Section 6.5.
“Common Facilities Expense” means, to the extent covered by or levied under the
Master Declaration, all expenses, contributions, fees, assessments and costs in
connection with operating, maintaining, repairing, insuring, lighting,
protecting and securing the Common Facilities, as computed and to be paid in
accordance with the Master Declaration, but not including any Special District
Capital Assessments.
“Competitor” means a Person, the majority of whose business, or for whom the
majority of the business of an Affiliate of such Person, consists of the
ownership, operation or management of a video lottery facility, casino or other
facility used to conduct Gaming Operations (without regard to the reference in
the definition thereof to the Leased Premises). Competitor shall not include,
however, any (a) real estate investment trust that owns but does not manage or
operate gaming properties and that derives no greater than 33.3% of its revenues
from a single casino operator or manager or group of Affiliated casino operators
or managers (i.e., a REIT which is a passive real estate investor in casino
properties) or (b) Affiliate that (i) is a financial institution, institutional
investor, or other financial or investment services, management or advisory
establishment or enterprise that invests generally in industries that may
include the gaming industry but is not limited solely to the gaming industry, or
(ii) is Affiliated with a Person the majority of whose business consists of the
operation and management of a video lottery facility, casino or other facility
used

- 3 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



to conduct Gaming Operations (as aforesaid) by reason of ownership and control
by, ownership and control of, or common control and ownership with, such Person
through a Person described in the foregoing clause (i); provided that, in each
case, the Person who acquires Landlord’s interest in this Lease executes and
delivers to Tenant a nondisclosure agreement in customary form and providing, in
effect, that such Person will not disclose any Confidential Information relating
to Tenant or the operation of the Leased Premises to any Affiliate of such
Person a majority of whose business consists of the ownership, operation and
management of a video lottery facility, casino or other facility used to conduct
Gaming Operations (as aforesaid) and with respect to which there are no
overlapping executive officers or other employees with access to Confidential
Information (it being understood that overlapping directors shall be permitted,
provided that such overlapping directors shall not be entitled to receive any
Confidential Information hereunder). As used in this definition, “Affiliate”
means as applied to a Person or Persons, any other Person or Persons directly or
indirectly both (x) controlling, controlled by, or under common control with,
that Person or Persons, and (y) owned 40% or more by, owning 40% or more of, or
under 40% or more common ownership with, such first Person.
“Competitor Transfer” is defined in Section 10.5.
“Competitor Transfer Notice” is defined in Section 10.5.
“Conservation Easement” means an easement in favor of Delaware Highlands
Conservancy as more particularly described in Exhibit D hereto, which shall be
in form and substance reasonably satisfactory to Tenant.
“CPI” means the Consumer Price Index for all Urban Consumers, U.S. City Average,
published by the Bureau of Labor Statistics of the United States Department of
Labor (base year 1982-84=100), or any successor index thereto.
“Default Rate” means the lesser of (a) the per annum interest rate from time to
time publicly announced by Citibank, N.A., New York, New York as its base rate
(i.e., its Prime Rate) plus four percent (4%) and (b) the highest rate of
interest that may lawfully be charged to the party then required to pay interest
under this Lease at the Default Rate. If Citibank, N.A. should cease to publicly
announce its base rate, the Prime Rate hereunder shall be the prime, base or
reference rate of the largest bank (based on assets) in the United States which
announces such rate.
“Depository” is defined in Section 15.1.
“Deposits” is defined in Section 6.5.
“Effective Date” is the date first above written.
“Eligible Gaming Revenue” means ***.
“Eligibility Requirements” means, with respect to any Person, that such Person
has a capital/statutory surplus or shareholder’s equity, determined in
accordance with GAAP, of at least Two

- 4 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Hundred Fifty Million Dollars ($250,000,000.00), as such amount is Adjusted by
CPI on each Option Date, if applicable.
“Environmental Laws” is defined in Section 3.5.
“Environmental Report” means that certain environmental site assessment prepared
by AKRF, Inc. dated December 18, 2015, with respect to the Leased Premises.
“Escalation Date” is defined in Section 5.2(e).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Fee Mortgage” is defined in Section 21.2.
“Fee Mortgagee” is defined in Section 21.2.
“Final Plans” means the final plans, drawings and specifications for the
Project, and any other improvements on the Leased Premises, as built, as the
same may be modified from time to time in accordance with the terms hereof.
“Fiscal Tax Year” is defined in Section 6.2(a)(i).
“Force Majeure” is defined in Article 24.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession, including, without limitation, the
International Financial Reporting Standards, if applicable, consistently
applied.
“Gaming Authorities” means New York State Gaming Facility Location Board, New
York State Gaming Commission, or any other governmental division, commission or
agency that now or hereafter has regulatory authority over Gaming Operations
and/or over Persons operating or engaged in Gaming Operations by reason of their
operation thereof or engagement therein, or over Persons receiving, directly or
indirectly, revenues derived from Gaming Operations.
“Gaming Equipment” means any and all gaming devices, gaming device parts and
inventory and other related gaming equipment and supplies used or usable in
present or future Gaming Operations, including, without limitation, slot
machines, gaming tables, cards, dice, chips, tokens, player tracking systems,
cashless wagering systems and associated equipment.
“Gaming Laws” means all Laws applicable to the ownership, operation or
management of casino facilities and video gaming facilities and to Gaming
Operations and/or to Persons operating or engaged in Gaming Operations,
including but not limited to all present and future requirements,

- 5 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



administrative and judicial orders, laws, statutes, codes, ordinances, rules and
regulations of Government Authorities and all pronouncements and requirements
now or hereafter imposed by Governmental Authorities, whether or not having the
force of Law.
“Gaming Licenses” means any permit, license, certificate or approval now or
hereafter required by any Governmental Authority in order to conduct or
participate in the revenues from Gaming Operations on or from the Casino in
accordance with applicable Laws, including, but not limited to, a license issued
pursuant to Article 13 of the New York Racing, Pari-Mutuel Wagering and Breeding
Law.
“Gaming Operations” means the operation within or from the Leased Premises of
video gaming machines (including video lottery terminals), slot machines, live
and electronic table games (including, but not limited to, poker, blackjack, and
internet gaming), and other games of chance, and wagering of any kind
(including, without limitation, sports books), and of any and all types, which
are now or hereafter permitted by applicable Laws, whether such wagers are made
by customers physically located within the Leased Premises or from outside the
Leased Premises (including, without limitation, via the Internet), but
specifically excluding horse racing, pari-mutuel and simulcast wagering on horse
racing; provided, in the case of customers not physically located on or within
the Leased Premises, the revenue derived therefrom is reported (in whole or, to
the extent so reported, in part) by Tenant to the applicable Governmental
Authorities as revenue from Gaming Operations attributable to the Leased
Premises.
“Governmental Authorities” means all federal, state, county, municipal and local
departments, commissions, boards, bureaus, agencies, quasi-governmental entities
and offices thereof, having jurisdiction over all or any part of Leased Premises
or the Project or the use thereof, including Gaming Authorities.
“Hazardous Substances” is defined in Section 12.6.
“Improvements” means all buildings, structures and improvements now or hereafter
located on the Land (collectively, the “Building”) and all alterations,
additions, improvements, repairs, restorations and replacements thereof, and the
fixtures, equipment and machinery, in each case now or hereafter affixed
thereto; provided, that Tenant’s Property and Gaming Equipment shall not be
“Improvements” under the Lease.
“Indemnified Party” is defined in Section 12.5.
“Indemnifying Party” is defined in Section 12.5.
“Initial Rent Period” is defined in Section 5.2(c).
“Knowledge” means, with respect to Landlord or Tenant, the actual knowledge of
Landlord or Tenant, as applicable, without duty of inquiry or investigation.

- 6 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“Land” means the tract of land constituting the Leased Premises described on
Exhibit A attached hereto and, subject to Section 3.6, all rights appurtenant
thereto, including but not limited to air rights and development rights
appurtenant thereto.
“Landlord Indemnified Party” is defined in Article 18.
“Landlord Licenses and Permits” is defined in Section 8.6.
“Landlord Non-Gaming Licenses and Permits” is defined in Section 8.7.
“Landlord Property Interests” means the right, title and interest of Landlord in
(a) the Leased Premises, or (b) this Lease.
“Laws” means all present and future requirements, administrative and judicial
orders, laws, statutes, codes, ordinances, rules and regulations of any
Governmental Authority, including, but not limited to the ADA, including but not
limited to Gaming Laws.
“Lease Year” means a period of twelve (12) full calendar months. The first Lease
Year shall begin on the first day of the calendar month following the
Commencement Date, unless the Term commences on the first day of a calendar
month, in which case the first Lease Year shall begin on the Commencement Date.
Each succeeding Lease Year shall commence on the anniversary of the commencement
of the first Lease Year.
“Leased Premises” means the Land, and all rights, easements and privileges
thereunto belonging or in any way appertaining, and all other rights, easements
and privileges granted to Tenant in this Lease, excluding, however, the
Improvements, Tenant’s Property and the Conservation Easement.
“Leasehold Estate” is defined in Section 3.1.
“Leasehold Mortgage” is defined in Section 19.1.
“Leasehold Mortgagee” is defined in Section 19.2.
“Leasehold Mortgagee Related Party" shall mean a Person that is either (a) a
wholly-owned subsidiary of a Leasehold Mortgagee, (b) an agent or trustee that
is an Authorized Instritution acting on behalf of holders of loans, bonds or
other obligations secured by an applicable Leasehold Mortgage or (c) a Person
otherwise formed and wholly-owned by the holders of the loans, bonds or other
obligations secured by an applicable Leasehold Mortgage.
“License Deposit” means the deposit made with the Gaming Authorities, via cash
or bond, in the amount of $85,392,588.00 (made up of a $20,250,000.00 payment by
Landlord and a $65,142,588.00 payment by Tenant) in accordance with the
requirements of the Gaming License.
“Licenses and Permits” is defined in Section 8.4(b).

- 7 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“Master Declaration” means that certain Amended and Restated Master Declaration
of Covenants, Conditions, Easements And Restrictions For Adelaar, dated the date
hereof, made by EPT Concord II, LLC and EPR Concord II, L.P. (collectively or
individually, as Declarant), and Concord Resorts Master Association, LLC, as may
be amended from time to time in accordance herewith.


“Master Development Agreement” or “MDA” means that certain Amended and Restated
Master Development Agreement, dated the date hereof, as further amended from
time to time.
“Master Development Site” means those certain tracts or parcels of land more
particularly depicted on Exhibit F hereto, of which the Land is a part.
“MRMI PILOT Agreement” means the agreement made as of September 5, 2014, by and
among County of Sullivan Industrial Development Agency, Monticello Raceway
Management, Inc. and Montreign Operating Company, LLC, as amended from time to
time.
“Opening Date” is defined in Section 4.1.
“Operating Standard” is defined in Section 8.4(a).
“Operating Term” is defined in Section 4.1.
“Option Date” means each of the twentieth (20th) anniversary of the Commencement
Date, the thirtieth (30th) anniversary of the Commencement Date, the fortieth
(40th) anniversary of the Commencement Date, the fiftieth (50th) anniversary of
the Commencement Date, and the sixtieth (60th) anniversary of the Commencement
Date.
“Outside Date” means March 1, 2016, or such later date on which the License
Deposit is required to be made; provided that the Outside Date shall be extended
during any period for which Tenant has deposited its portion of the License
Deposit and Landlord or its Affiliate has failed to fund its corresponding
portion thereof.
“Percentage Rent” is defined in Section 5.3.
“Percentage Rent Period” is defined in Section 5.2(d).
“Permitted Exceptions” is defined in Section 3.1.
“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally-recognized manager of investment funds or an Authorized
Institution described in clause (1) of the definition thereof, in each case
investing in debt or equity interests relating to commercial real estate, (ii)
investing through a fund with committed capital of at least $250,000,000.00 and
(iii) not subject to any bankruptcy or other insolvency proceeding.

- 8 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Pre-Development Term” is defined in Section 4.1.
“Pre-Development Termination” is defined in Section 4.2(a).
“Project” means, collectively, one or more Buildings and other Improvements that
will include: (a) a gaming floor of no less than an aggregate total of 90,000
square feet featuring no less than 2,150 slot machines, 102 table games and a
14-16 table poker room (inclusive of the poker and room and VIP and high-limit
areas); (b) designated VIP/high-limit areas within such gaming floor which will
offer a minimum of 26 slot machines, 8 table games, and a player’s lounge with
food and beverages; (c) a hotel containing no less than 332 luxury rooms
(including at least eight 1,000-1,200 square feet garden suites, seven 1,800
square feet, two story townhouse villas, and 12 penthouse-level suites), indoor
pools and fitness center; (d) a VIP floor containing 6 private VIP gaming
salons, a private gaming cage and butler service; (e) multi-purpose meeting and
entertainment space of no less than 27,000 square feet with seating capacity for
1,300 people and a mezzanine level that includes a minimum of 14-16 table poker
room, access to an outdoor terrace and no less than 7,000 square feet of meeting
room space; (f) spa of no less than 7,500 square feet; at least seven
restaurants/food and beverage outlets (inclusive of the food court), with an
aggregate capacity for at least 727 patrons; and at least four bar/lounges
(including restaurant bars) with capacity for at least 141 patrons; and (g) with
a minimum capital investment of $611,000,000.
“Purchase Option Agreement” means that certain Purchase Option Agreement, dated
the date hereof, by and among Landlord, Tenant or an Affiliate of Tenant and the
other parties thereto.
“Rent” means Annual Fixed Rent, Percentage Rent and any other charges, expenses
or amounts payable by Tenant under this Lease.
“Rent Resumption Date” is defined in Section 8.6(f).
“Restoration Plan” means the Tree Restoration Plans (L-200/L-201) and Landscape
Restoration Statement as provided to and approved by the Town of Thompson under
cover letter dated November 18, 2014, attached hereto as Exhibit B.
“Restrictive Agreements” means the Master Development Agreement, as amended from
time to time.
“Special District Capital Assessments” means any assessments on the Leased
Premises to pay for the debt service on any bonds issued by a local development
corporation established pursuant to Section 1411 of the Not-for-Profit
Corporation Law in respect of the initial construction and placement into
service of the Common Infrastructure Work (as defined in the MDA).
“Taxes” is defined in Section 6.2(a)(ii).
“Tax Deposits” is defined in Section 6.5.

- 9 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



“Tenant’s Operating Period” means the period beginning on the Opening Date and
ending on the expiration or earlier termination of the Term.
“Tenant’s Property” is defined in Article 11.
“Tenant’s Pylon” is defined in Section 20.1.
“Tenant’s Signs” is defined in Section 20.2.
“Term” and “Term of this Lease” means the Pre-Development Term and the Operating
Term. If no other time period is specified under this Lease for a particular
obligation or provision, the applicable time period shall be deemed to be the
Term.
“Termination Option Date” is defined in Section 4.2(b).
“Termination Option” is defined in Section 4.2(b).
“Transfer Taxes” is defined in Section 26.22.
“Uniform System of Accounts” means the Uniform System of Accounts for the
Lodging Industry, Tenth Revised Edition, 2006, as adopted by the American Hotel
& Motel Association, and all future amendments and supplements thereto that are
in general use within the United States as hotels similar to that of the hotels
operated on the Leased Premises.
“Violations” means any and all notes or notices of violations of Law whatsoever
noted in or issued by any Governmental Authority having jurisdiction over the
Leased Premises.
ARTICLE 3.    
DEMISE OF LEASED PREMISES
3.1    Demise of Leased Premises. Landlord hereby demises and leases the Leased
Premises unto Tenant, and Tenant hereby leases the same from Landlord, for the
consideration and upon the terms and conditions set forth in this Lease. The
Leased Premises are demised and let hereunder subject only to (a) the matters
recorded in the land records of Sullivan County, New York affecting title
thereof as of the Effective Date as reflected on Schedule 1 hereto, (b) any
state of facts which an accurate survey or physical inspection of the Leased
Premises might show, provided that such state of facts would not adversely
affect Tenant’s ability to construct or operate the Project or the Leased
Premises or the value thereof in any material respect, (c) all zoning
regulations, restrictions, rules and ordinances, building restrictions and other
Laws now in effect or hereafter adopted by any Governmental Authority having
jurisdiction, (d) Taxes which are a lien but not yet due and payable, (e) all
covenants, restrictions and utility company rights, easements and franchises
relating to electricity, water, steam, gas, telephone, sewer or other service or
the right to use and maintain poles, lines, wires, cables, pipes, boxes and
other fixtures and facilities in, over, under and upon the Leased Premises which
exist as of the Effective Date or which are permitted to be placed thereon after
the Effective Date pursuant to the express provisions of this Lease or the
Master Declaration, (f) subject to the further provisions of Section 21.2 below,
all Fee Mortgages whether now or hereafter existing, (g) all outstanding

- 10 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Violations issued or noted on the Effective Date and listed on Schedule 2
attached hereto, (h) any matter which from time to time may affect title to the
Leased Premises which results from any act or omission of Tenant or any
Affiliate of Tenant or any Person claiming by, through or under Tenant or any
Affiliate of Tenant, or any director, officer, employee, agent or contractor of,
or other Person acting on behalf of or at the direction of, Tenant or any
Affiliate of Tenant or any Person claiming by, through or under Tenant or any
Affiliate of Tenant, and (i) any other matter which from time to time may affect
title to the Leased Premises which results from any act or omission of any
Person from and after the Effective Date (other than from any act or omission of
Landlord or any Affiliate of Landlord or any Person claiming by, through or
under Landlord or any Affiliate of Landlord, or any director, officer, employee,
agent or contractor of, or other Person acting on behalf of or at the direction
of, Landlord or any Affiliate of Landlord or any Person claiming by, through or
under Landlord or any Affiliate of Landlord, which is not otherwise permitted to
be done or not done, as applicable, under this Lease) (collectively, the matters
described in the foregoing clauses, “Permitted Exceptions”). The right, title
and interest of Tenant in its leasehold estate in the Land and Improvements as
created by this Lease is sometimes referred to as the “Leasehold Estate”.
Landlord hereby agrees to provide a customary owner’s affidavit with respect to
any matters or activities on the Leased Premises prior to the Effective Date to
a title company selected by Tenant in connection with the issuance of a
leasehold or leasehold mortgage title policy for the Leased Premises, in form
and substance necessary for the issuance of a title policy for the Leased
Premises subject only to the Permitted Exceptions.
3.2    Development Matters. Development and construction of the Project on the
Leased Premises shall be governed by this Lease, the Master Development
Agreement and the Master Declaration, as may be amended from time to time in
accordance with their terms and in accordance herewith.
3.3    Landlord’s Representations. Landlord represents and warrants to Tenant
that: (a) Landlord owns and holds fee title in and to the Leased Premises; (b)
Landlord has full right and lawful authority to enter into and perform
Landlord’s obligations under this Lease; (c) Landlord has not leased, licensed
or otherwise agreed to permit the use of the Leased Premises to any third party
whose lease, license or occupancy right is still in effect (including any
nominal leases with county or local development agencies to facilitate tax
exempt financing for the benefit of the Project, which Landlord represents have
or will be terminated on or about the Effective Date), other than the
Conservation Easement to be entered into between Landlord and Delaware Highlands
Conservancy for that portion of the Leased Premises shown on Exhibit D; (d)
Landlord has not sold, assigned or otherwise transferred any of the development
rights, air rights or mineral rights appurtenant to the Leased Premises, nor has
exploited or is it currently exploiting or otherwise seeking to mine or extract
any of the minerals or other natural resources located beneath the surface of
the Leased Premises; and (e) no portion of the Leased Premises is part of a tax
lot that also includes any real property that is not part of the Leased
Premises.
3.4    Covenant of Quiet Enjoyment. Landlord covenants to Tenant that for so
long as no Event of Default shall exist and subject to the terms and conditions
of this Lease, Tenant shall have and enjoy, during the Term of this Lease, the
quiet and undisturbed possession of the Leased Premises as in this Lease
contemplated, free from interference by Landlord or any party claiming

- 11 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



by, through or under Landlord but none other, and free of any liens,
encumbrances or other claims created by Landlord or any director, officer,
employee or agent of Landlord or any Affiliate of Landlord or any other Person
acting at the direction of Landlord or any Affiliate of Landlord, other than
Permitted Exceptions, which may adversely affect the value of the Land and
Improvements in any material respect (unless the same would be extinguished upon
or in connection with a transfer of Landlord’s interest in the Leased Premises)
or Tenant’s use and enjoyment of the Leased Premises or the Project in any
material respect, in each case whether or not superior to this Lease and the
Leasehold Estate. If (a) Landlord breaches its covenants set forth in this
Section 3.4, (b) it is determined by a final and non-appealable order of a court
of competent jurisdiction that Tenant has suffered damages recoverable hereunder
as a result of such breach and the amount of such damages actually suffered by
Tenant, and (c) Landlord fails to pay to Tenant the amount of such damages as so
determined within thirty (30) days after the date of such order, then Tenant
shall have the right, to offset the amount of such damages against the next
succeeding installment(s) of Annual Fixed Rent and Percentage Rent due under
this Lease until credited in full.
3.5    No Representations by Landlord. Tenant hereby accepts the Leased Premises
in its “as is, where is” condition as of the Effective Date. Tenant represents
to Landlord that Tenant has examined the title to and the physical condition of
the Leased Premises prior to the execution and delivery of this Lease and has
found the same to be satisfactory for all purposes hereof. Tenant acknowledges
that, except as herein expressly set forth, Landlord has not made, does not
make, and specifically negates and disclaims any representations, warranties,
promises, covenants, agreements or guaranties of any kind or character
whatsoever, whether express or implied, oral or written, of, as to, concerning,
or with respect to, (a) the value, nature, quality or condition of the Leased
Premises, including, without limitation, the water, soil and geology; (b) the
suitability of the Leased Premises for any and all activities and uses which may
be conducted thereon; (c) the compliance of or by the Leased Premises with any
laws, rules, ordinances or regulations of any applicable governmental authority
or body; (d) the habitability, merchantability, marketability, profitability or
fitness for a particular purpose of the Leased Premises, or (e) any other matter
with respect to the Leased Premises, and specifically, Landlord has not made,
does not make and specifically negates and disclaims any representations or
warranties regarding compliance of the Leased Premises with any environmental
protection, pollution or land use laws, rules, regulations, orders or
requirements, including without limitation, those pertaining to solid waste, as
defined by the U.S. Environmental Protection Agency Regulations at 40 C.F.R.,
Part 261, or the disposal or existence, in or on the Leased Premises, of any
hazardous substances, as defined by The Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, and the regulations
promulgated thereunder (collectively, “Environmental Laws”); provided, however,
that Landlord represents that it has not received any notice of violation under
any Environmental Law during the period of Landlord’s ownership of the Leased
Premises, except for those set forth on Schedule 3 hereto. Tenant shall rely
solely on its own investigation of the Leased Premises and not on any
information provided or to be provided by Landlord, its directors, contractors,
agents, employees or representatives. Except as expressly set forth herein,
Landlord shall not be liable or bound in any manner by any verbal or written
statements, representations or information pertaining to the Leased Premises or
the operation thereof, furnished by any party purporting to act on behalf of
Landlord.

- 12 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



3.6    Mutual Covenants Relating to Certain Appurtenant Rights. Neither Landlord
nor Tenant shall sell, assign or otherwise transfer any of the development, air,
or mineral rights appurtenant to the Leased Premises during the Term without the
express written consent of the other party, nor shall either party exploit or
otherwise seek to mine or extract any of the minerals or other natural resources
located beneath the surface of the Leased Premises, except for excavated
materials incidental to construction of the Tenant’s improvements, during the
Term. Notwithstanding anything herein to the contrary, Landlord may sell or
transfer, consistent with law, those portions of the Common Infrastructure Work
(as defined in the MDA) that constitute equipment, wiring, pipes, conduits or
other portions of the Common Infrastructure Work that are located in, on, under
or at the Leased Premises but may not transfer any portion of the Land
constituting the Leased Premises, in connection with bonds issued by a local
development corporation pursuant to Section 1411 of the Not-for-Profit
Corporation Law; provided that in connection with any such transfer, (a)
Landlord or such transferee, as a condition to such transfer, shall enter into
customary easements or other agreements for the maintenance of such equipment
associated with such portions of the Common Infrastructure Work in form
reasonably acceptable to Tenant containing obligations on the part of such
transferee to maintain such equipment subject to all applicable Laws, including
all Gaming Laws, and containing an obligation to repair, restore and replace any
disturbances or damage to the Leased Premises or any Improvements thereon
resulting from the actions of such person or its agents in entering onto any
portion of the Leased Premises, and (b) Landlord shall use commercially
reasonable efforts to obtain from any potential purchaser or transferee of
Landlord’s interests in the Common Infrastructure Work an indemnity for Tenant
against any claims arising from Landlord’s or Landlord’s designees’ entering
onto and inspection of the Leased Premises under this Section 3.6.
ARTICLE 4.    
TERM
4.1    Term. The pre-development term of this Lease (the “Pre-Development Term”)
shall commence on the Effective Date and subject to Section 4.2 hereof shall
continue until the earliest to occur of (a) the date on which Tenant delivers
written notice to Landlord of its decision to terminate this Lease in accordance
with Section 4.2(a), (b) the Commencement Date or (c) the Outside Date (it being
understood that the Commencement Date and the Outside Date may occur
simultaneously). Notwithstanding anything herein to the contrary, during the
Pre-Development Term, Tenant shall only be permitted to install utilities,
retaining walls, and foundations, and perform final grading to subgrade for
parking, roadways, and detention basin areas on the Leased Premises in
compliance with all Laws. The operating term of this Lease (the “Operating
Term”) shall commence on the Commencement Date and shall expire at midnight on
the earlier of (a) the last day of the calendar month that is seventy (70) years
after the date that Tenant opens the Casino for business to the public with
permission from the applicable Governmental Authorities to conduct ongoing
Gaming Operations (as opposed to a “soft opening” or “test date”) in the Leased
Premises (the “Opening Date”) and (b) the Termination Option Date. After the
Commencement Date, Landlord and Tenant shall promptly execute and deliver a
Memorandum of Term Commencement in the form attached hereto as Exhibit C, and
Tenant shall have the right, at Tenant’s sole cost and expense, to cause the
same to be recorded against the Leased Premises in the land records of Sullivan
County, New York; provided, that the failure to execute and deliver such
instrument shall not affect the determination of such date in accordance with
this Section 4.1 or give rise to any liability on the part of Landlord or
Tenant.
4.2    Early Termination.

- 13 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(a)    At any time during the Pre-Development Term, Tenant shall have the option
to terminate this Lease at Tenant’s sole and absolute discretion, for any reason
or no reason, effective immediately upon delivery of written notice to Landlord
(the “Pre-Development Termination”) without cost, obligation or liability to
Tenant except as set forth in the succeeding sentence. Notwithstanding anything
herein to the contrary, if Tenant terminates this Lease pursuant to the
Pre-Development Termination, all liabilities and obligations of Tenant under
this Lease shall immediately terminate, and Tenant shall have no further
obligations hereunder other than Tenant’s obligations pursuant to Sections 4.3,
11.3, 12.4., 12.5, 14.2, 14.3, 18.1 and 18.2, which shall survive the
Pre-Development Termination of this Lease until fulfilled. If Tenant terminates
this Lease pursuant to the Pre-Development Termination, Landlord shall be
entitled to retain all Prior Option Payments, as defined in the Purchase Option
Agreement, without set-off.
(b)    Provided that no Event of Default exists, during the Operating Term,
Tenant shall have the option to terminate this Lease on five (5) separate
occasions (each, a “Termination Option”), effective as of the applicable Option
Date in accordance with this Section 4.2. If Tenant elects to exercise a
Termination Option, it shall do so by giving Landlord written notice of such
election at least twelve (12) months before the applicable Option Date on which
this Lease is to be terminated by the exercise of such option, time being of the
essence with respect to the giving of such notice. If Tenant fails to timely
give such notice, the applicable Termination Option shall lapse and be of no
further force and effect. If Tenant timely gives such notice, this Lease shall
be automatically terminated effective as of the applicable Option Date (such
date, the “Termination Option Date”), and Tenant shall be obligated to surrender
the Leased Premises to Landlord on the Termination Option Date in the condition
required by this Lease, and thereafter neither party shall owe any further
obligation to the other except to the extent of obligations under this Lease
which are intended to survive the expiration or earlier termination of this
Lease.
4.3    Continued Possession of Tenant; Holding Over.

- 14 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”




(a) The parties recognize and agree that the damage to Landlord resulting from
any failure by Tenant to timely surrender the Leased Premises upon expiration or
other earlier termination of this Lease will be substantial, will exceed the
amount of the monthly installments of Annual Fixed Rent and Percentage Rent
theretofore payable hereunder, and will be impossible to accurately measure.
Tenant therefore agrees that if possession of the Leased Premises is not
surrendered to Landlord upon the expiration or earlier termination of this
Lease, then Tenant shall pay to Landlord for each month during which Tenant
holds over in the Leased Premises after the expiration or earlier termination of
this Lease, holdover rent equal to: (i) for the first and second months after
such expiration or termination, the sum of (A) ***% of (y) the Annual Fixed Rent
which Tenant was obligated to pay for the month immediately preceding the end of
the Term plus (z) the Percentage Rent which would be payable under this Lease
for such month if such period were included in the Term hereunder, plus (B) all
other Rent payable by Tenant pursuant to the terms of this Lease (including,
without limitation, Taxes and operating expenses); (ii) for the third and fourth
months after such expiration or termination, the sum of (A) ***% of (y) the
Annual Fixed Rent which Tenant was obligated to pay for the month immediately
preceding the end of the Term plus (z) the greater of (I) the Percentage Rent
which would be payable under this Lease for such month if such period were
included in the Term hereunder and (II) one twelfth (1/12) of the Percentage
Rent which Tenant was obligated to pay for the last full Lease Year of the Term,
plus (B) all other Rent payable by Tenant pursuant to the terms of this Lease
(including, without limitation, Taxes and operating expenses); (iii) for the
fifth and sixth months after such expiration or termination, the sum of (A) ***%
of (y) the Annual Fixed Rent which Tenant was obligated to pay for the month
immediately preceding the end of the Term plus (z) the greater of (I) the
Percentage Rent which would be payable under this Lease for such month if such
period were included in the Term hereunder and (II) one twelfth (1/12) of the
Percentage Rent which Tenant was obligated to pay for the last full Lease Year
of the Term, plus (B) all other Rent payable by Tenant pursuant to the terms of
this Lease (including, without limitation, Taxes and operating expenses); and
(iv) thereafter, the sum of (A) ***% of (y) the Annual Fixed Rent which Tenant
was obligated to pay for the month immediately preceding the end of the Term
plus (z) the greater of (I) the Percentage Rent which would be payable under
this Lease for such month if such period were included in the Term hereunder and
(II) one twelfth (1/12) of the Percentage Rent which Tenant was obligated to pay
for the last full Lease Year of the Term, plus (B) all other Rent payable by
Tenant pursuant to the terms of this Lease (including, without limitation, Taxes
and operating expenses).
(b)    Notwithstanding the foregoing provisions of Section 4.3(a), no holding
over by Tenant after the expiration or earlier termination of the Term shall
operate to extend the Term, and the acceptance of any rent paid by Tenant
pursuant to this Section 4.3 shall not preclude Landlord from commencing and
prosecuting a holdover or summary eviction proceeding. The provisions of this
Section 4.3 shall be deemed to be an “agreement expressly providing otherwise”
within the meaning of Section 232-c of the Real Property Law of the State of New
York. Tenant expressly waives, for itself and for any Person claiming through or
under Tenant, any rights which Tenant or any such Person may have under the
provisions of Section 2201 of the New York Civil Practice Law and Rules and of
any successor law of like import then in force, in connection with any holdover
summary proceedings which Landlord may institute to enforce the provisions of
this Lease.
4.4    Certain Landlord Rights.
(a)    Landlord or its agent shall have the right to enter the Leased Premises
at all reasonable times during normal business hours and upon reasonable advance
notice for the purpose of exhibiting the Leased Premises at any time during the
Term, provided that Landlord shall not be permitted to enter any restricted
areas such as count rooms, cages and surveillance rooms unless accompanied by a
representative of Tenant and subject to reasonable security rules and applicable
Law; and, provided further that Landlord shall not exhibit the Leased Premises
to prospective tenants until twelve (12) months prior to the then-scheduled
expiration date of the Term of this Lease. Landlord shall have no right to place
any “for sale” or “for rent” notices or signs on the Leased Premises at any time
during the Term of the Lease. Tenant hereby waives all notice to vacate upon the
expiration or other termination of this Lease.
(b)    Upon the expiration or earlier termination of this Lease, Tenant shall,
at the option and expense of Landlord, transfer to and relinquish to Landlord or
Landlord’s nominee and reasonably cooperate with Landlord or Landlord’s nominee
in connection with the processing by Landlord or such nominee of the Licenses
and Permits and all assignable service contracts, which may be necessary or
appropriate for the operation by Landlord or such nominee of the Leased
Premises, including, but not limited to the Gaming Licenses, and all approvals
relating to the Leased

- 15 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Premises, to the extent permitted by Law; provided that the costs and expenses
of any such transfer or the processing of any such application shall be paid by
Landlord or Landlord’s nominee; and Landlord agrees to hold harmless, or to
cause Landlord’s nominee to hold harmless, Tenant from all claims, liabilities
or expense arising from any such transfer or processing. Landlord acknowledges
that some or all of such Licenses and Permits relating to the operation of the
Casino, including liquor licenses, are or may not be assignable by Law.
ARTICLE 5.    
RENT
5.1    Payment of Rent. Tenant shall timely pay all Rent due under this Lease to
Landlord by check (subject to collection) drawn on a bank that clears through
The Clearing House Payments Company L.L.C. or electronic transfer, at the times
and to the accounts provided herein without notice or demand and without setoff
or counterclaim payable to Landlord at Landlord’s address first written above
until Tenant receives other written instructions from Landlord. In the event (i)
Landlord provides notice to Tenant of any Fee Mortgage encumbering Landlord’s
fee interest in the Leased Premises and (ii) the Fee Mortgagee under such Fee
Mortgage delivers written notice to Tenant asserting that an event of default
exists under such Fee Mortgage, Tenant shall be permitted to rely on written
instructions from any such Fee Mortgagee and any payments made in accordance
therewith shall discharge Tenant’s obligations hereunder to the extent of such
payments as if such payments were made to Landlord.
5.2    Annual Fixed Rent; Escalation; Special Assessments. Tenant shall pay to
Landlord, commencing on the Effective Date and continuing throughout the Term of
this Lease, the Annual Fixed Rent, payable in equal monthly installments on or
before the first day of each calendar month in advance. If the Annual Fixed Rent
is payable for a fraction of a month, the amount payable shall be a pro rata
share of a full month’s rent based on the number of days elapsed in such month.
The Annual Fixed Rent shall be prorated for any partial Lease Year. Annual Fixed
Rent under this Lease shall be as follows:
(a)    For the period commencing on the Effective Date and continuing through
the Commencement Date, Annual Fixed Rent shall equal Six Million Dollars
($6,000,000.00), payable Five Hundred Thousand Dollars ($500,000.00) per month.
(b)    For the period commencing on the Commencement Date and continuing through
the end of the 12th month following the Commencement Date, Annual Fixed Rent
shall be deemed satisfied by the prior payment by Tenant of all amounts received
by Landlord prior to the Commencement Date, including Prior Option Payments (as
defined in the Purchase Option Agreement) and rent payments pursuant to Section
5.2(a) above, and Tenant shall have no additional payment obligations prior to
the 13th month following the Commencement Date.
(c)    For the period commencing at the beginning of the 13th month following
the Commencement Date and continuing through the end of the 30th month following
the Commencement Date (the “Initial Rent Period”), Annual Fixed Rent shall equal
Twelve Million Dollars ($12,000,000.00), payable One Million Dollars
($1,000,000.00) per month.

- 16 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(d)    For the period commencing at the beginning of the 31st month following
the Commencement Date and continuing through the end of the Term (the
“Percentage Rent Period”), Annual Fixed Rent shall equal Seven Million Five
Hundred Thousand Dollars ($7,500,000.00), subject to the escalation provisions
set forth in Section 5.2(e).
(e)    On the first day of the sixth, eleventh and sixteenth Lease Years and the
first day after each Option Date, and the first day after the fifth anniversary
of each Option Date (each an “Escalation Date”), Annual Fixed Rent shall be
increased to an amount, per annum, equal to (i) the Annual Fixed Rent payable
during the immediately preceding Lease Year plus (ii) an amount equal to the
Annual Fixed Rent payable during the immediately preceding Lease Year multiplied
by eight percent (8%). The Annual Fixed Rent, as increased on each Escalation
Date, shall remain in effect for the following five (5) Lease Years until the
succeeding Escalation Date or expiration of the Term of this Lease, as
applicable. After each Escalation Date, Landlord and Tenant shall promptly
execute and deliver an instrument confirming the Annual Fixed Rent as increased
on such Escalation Date; provided, that the failure to execute and deliver such
instrument shall not affect the determination of Annual Fixed Rent in accordance
with this Section 5.2(e) or give rise to any liability on the part of Landlord
or Tenant.
(f)    Notwithstanding anything herein to the contrary, commencing on the
Commencement Date, Tenant shall be responsible for payment of the Special
District Capital Assessments levied on the Leased Premises in an amount not to
exceed the annual amounts set forth on *** hereto as the same is reduced by ***
(the “Capital Assessments Cap Amount). “Tenant Payment Amounts” shall be the
annual payments required to *** (as defined in the MDA) paid by Tenant or its
Affiliates in accordance with ***, which amount shall be calculated using ***
(and matching the payment schedule) as the anticipated *** set forth on ***
hereto. Amounts payable pursuant to this Section 5.2(f) shall be paid by Tenant
directly to the applicable Governmental Authorities. Landlord shall be
responsible for payment of any such Special District Capital Assessments in
excess of the Capital Assessments Cap Amount. In the event that Landlord fails
to make such payments in a timely manner, Tenant shall have the right (but not
the obligation) to make such payments directly to the Governmental Authorities,
and Tenant shall receive a deduction from Rent in an amount equal to the excess
of any Special District Capital Assessments levied on the Leased Premises, to
the extent paid by Tenant to the Governmental Authorities over the Capital
Assessments Cap Amount. Furthermore, (i) so long as the tenant under the Golf
Course Lease (as defined in the MDA) is an Affiliate of Tenant, Tenant shall
receive a deduction from Rent in an amount equal to any amount actually paid by
Tenant or an Affiliate for any Special District Capital Assessments levied on
the Golf Course Parcel (as defined in the MDA) in excess of the Capital
Assessments Cap Amount (as defined in the Golf Course Lease) which exceeds rent
due under the Golf Course Lease in a given month, in accordance with Section 5.3
of the Golf Course Lease and (ii) so long as the tenant under the Entertainment
Village Lease (as defined in the MDA) is an Affiliate of Tenant, Tenant shall
receive a deduction from Rent in an amount equal to any amount actually paid by
Tenant or an Affiliate for any Special District Capital Assessments levied on
the Entertainment Village Parcel (as defined in the MDA) in excess of the
Capital Assessments Cap Amount (as defined Entertainment Village Lease) which
exceeds rent due under the Entertainment Village Lease in a given month, in
accordance with Section 5.3 of the Golf Course Lease. In the event that Tenant
fails to make any payments required under this Section 5.2(f) in a timely
manner,

- 17 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Landlord shall have the right (but not the obligation) to make such payments
directly to the Governmental Authorities, and the amount of any such payments
made by Landlord shall be added to Rent due under this Lease for the following
month.
5.3    Percentage Rent.
(a)    Commencing on the first day of the Percentage Rent Period, in addition to
the Annual Fixed Rent, Tenant shall pay Landlord as percentage rent (the
“Percentage Rent”) an amount for each Lease Year equal to five percent (5.0%) of
the Eligible Gaming Revenue in excess of the Base Eligible Gaming Revenue Amount
for such Lease Year. As used herein, “Base Eligible Gaming Revenue Amount” shall
mean an amount equal to the quotient obtained by dividing the *** by ***percent
(***%) (for example, if the Annual Fixed Rent for a particular Lease Year is
$***, then the Base Eligible Gaming Revenue Amount would equal $***, and Tenant
would pay as Percentage Rent for such Lease Year an amount equal to five percent
(5%) of the excess of the Eligible Gaming Revenue for such Lease Year over
$***). For the purpose of computing the Percentage Rent for the first Lease
Year, the Eligible Gaming Revenue, if any, for the partial calendar month
preceding the first Lease Year shall be included in the Eligible Gaming Revenue
for the first Lease Year. Within thirty (30) days after the end of each calendar
month of each Lease Year during the Operating Term, Tenant shall furnish to
Landlord a statement certified to be correct and complete by a corporate officer
of Tenant, showing the total revenues from Gaming Operations during the
preceding calendar month and the calculation of Eligible Gaming Revenue
hereunder for such calendar month (subject to customary adjustments), which
statement shall be accompanied by Tenant’s payment of Percentage Rent for such
preceding calendar month, if any is due. Tenant shall require its
concessionaires, licensees or subtenants, if any, managing any Gaming
Operations, if any, to furnish similar statements. Without limiting the
foregoing, at the request of Landlord, Tenant shall cooperate with Landlord to
provide Landlord a good faith estimate (without representation and expressly
subject to change) of the Eligible Gaming Revenue for the last month in each
calendar quarter within 10 days of the end of such month. Within thirty (30)
days after the end of each Lease Year occurring during the Operating Term,
Tenant shall furnish to Landlord a statement in writing, certified to be correct
and complete by a corporate officer of Tenant, showing the total revenues from
Gaming Operations during the preceding Lease Year and the calculation of
Eligible Gaming Revenue hereunder for such preceding Lease Year, which Statement
shall be accompanied by any deficiency between the full amount of Percentage
Rent for such Lease Year, less the amount previously paid as provided above. If
such statement shall show that Tenant has paid to Landlord an amount greater
than Tenant is required to pay under this Section 5.3, the amount of such
overpayment shall be, at Landlord’s option, either (A) credited against Tenant’s
next succeeding installment(s) of Annual Fixed Rent and Percentage Rent until
credited in full or (B) paid directly to Tenant within ten (10) days. Tenant
shall require its concessionaires, licensees or subtenants, if any, managing any
Gaming Operations, if any, to furnish similar statements. Notwithstanding the
foregoing, if there is a change in Law applicable to Gaming Operations the
effect of which is to require Tenant to report revenues from Gaming Operations
less frequently than monthly or which results in remittances of revenues from
Gaming Operations to Tenant less frequently than monthly, then from and after
the effectiveness of such change in applicable Law: (i) Tenant shall be required
to pay Percentage Rent under this Lease on a quarterly basis (as opposed to
monthly) and (ii) all references in this Section 5.3(a) to calendar months shall
be deemed instead to refer to calendar

- 18 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



quarters. The obligations of Tenant pursuant to this Section 5.3(a) shall
survive the expiration or earlier termination of this Lease.
(b)    Tenant shall submit to Landlord photocopies of Tenant’s federal, state or
local reports relating to revenues from Gaming Operations promptly after filing
the same with the appropriate Governmental Authority regulating Gaming
Operations at the Leased Premises.
(c)    Without limiting Tenant’s other reporting obligations under this Lease,
Tenant shall keep at the Leased Premises or at Tenant’s executive offices
accurate and complete books and records of all revenue from Gaming Operations
and Eligible Gaming Revenue, in each Lease Year, for a period of three (3) years
after such Lease Year (or such longer period, if any, as may be required by
applicable Law). The books and records shall be kept in accordance with GAAP or
such other accounting method which Tenant may be required by applicable Law to
use in calculating revenue from Gaming Operations, and shall include without
limitation: (i) detailed original records of any exclusions or deductions from
Eligible Gaming Revenue, (ii) sales tax records, and (iii) such other records as
would customarily be maintained by an operator of comparable Gaming Operations
or facilities similar to the Project. Upon reasonable notice to Tenant, such
books and records shall be available during normal business hours to Landlord or
its representatives for the purpose of examining the same. A representative of
Tenant may be present at such examination. Examinations by Landlord shall be
limited to the Lease Year(s) in question, not more than two (2) times per Lease
Year (and, in addition, in connection with any potential financing or sale or
other disposition of Landlord’s interest in the Leased Premises) and upon
reasonable notice to Tenant, and shall be conducted so as to not unreasonably
interfere with the operation of Tenant’s business. In the event an examination
of the records of Tenant shall disclose that Eligible Gaming Revenue as reported
varies by *** percent (***%) or more from the actual Eligible Gaming Revenue for
the applicable period, Tenant agrees to pay to Landlord the reasonable cost of
any such examination. In the event an examination of records of Tenant shall
disclose that Tenant has overpaid Percentage Rent with respect to any particular
Lease Year, Landlord shall, at Landlord’s option, either (A) credit the amount
thereof against Tenant’s next succeeding installment(s) of Annual Fixed Rent and
Percentage Rent until credited in full or (B) pay such amount directly to Tenant
within ten (10) days. In the event an examination of records of Tenant shall
disclose that Tenant has underpaid Percentage Rent with respect to any
particular Lease Year, Tenant shall pay such amount directly to Landlord within
five (5) days.
(d)    For purposes of calculating Eligible Gaming Revenue, the term “Tenant”
shall include any and all of Tenant’s operators, managers, subtenants,
concessionaires, licensees or any other occupants or operators of or at the
Leased Premises who receive revenue from Gaming Operations (which, for the
avoidance of doubt, shall not include the suppliers of Gaming Equipment (in
their capacity as such), including any such suppliers that receive a
participation in gaming revenues derived from the Gaming Equipment by such
supplier in accordance with customary industry practices).
(e)    During Tenant’s Operating Period, Tenant shall conduct its business in
the Leased Premises in good faith and in accordance with the Operating Standard.
It is understood and agreed by Landlord that Tenant has made no representation
of any kind whatsoever as to the

- 19 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



minimum or maximum amount of Eligible Gaming Revenue which will be made in the
Leased Premises during any Lease Year of the Term of this Lease.
(f)    Landlord hereby acknowledges that all information delivered or made
available to Landlord under this Section 5.3 shall be subject to the terms and
provisions set forth in Section 26.24 with respect to such information.
(g)    The expiration or termination of this Lease during any Lease Year for any
part or all of which there is Percentage Rent payable to Landlord under this
Section 5.3 shall not offset the rights or obligations of the parties hereto
respecting such Percentage Rent, including, without limitation, Tenant’s
obligation to prepare Percentage Rent statements as set forth above and to pay
the Percentage Rent, prorated as of any such expiration or termination (i.e.,
the Base Eligible Gaming Revenue Amount shall be prorated as of the date of such
expiration or termination). The provisions of this Section 5.3(g) shall survive
the expiration or earlier termination of this Lease.
ARTICLE 6.    
EXPENSES
6.1    Operating Expenses. During the Term, Tenant shall be solely responsible
for the payment of all operating expenses for the Leased Premises, including
without limitation repair and maintenance charges, insurance charges, and all
other charges incurred in connection with the operation of the Leased Premises
pursuant to this Lease. Tenant shall pay its pro rata share of all Common
Facilities Expenses, and any other operating expenses, contributions,
maintenance costs, governmental charges, capital expenditures, and expenses
related to the ownership and operation of the Leased Premises, whether or not
specifically mentioned in this Lease, directly to the appropriate party prior to
delinquency of such payments, provided that for avoidance of doubt, the expenses
(including Special District Capital Assessments) attributable to the
construction of any Common Infrastructure Work (as defined in the MDA) at the
Master Development Site shall not be considered an operating expense hereunder.
6.2    Tenant’s Real Estate Taxes.
(a)    As used in this Article, the following terms shall have the following
meanings:
(i)    “Fiscal Tax Year” means the twelve (12) month period established as the
tax year by the taxing authority having jurisdiction over the Leased Premises.
(ii)    “Taxes” means all ad valorem taxes and assessments and governmental
charges (including sewer, water, drainage, and lighting, road improvement
special district assessments and charges), general or special, ordinary or
extraordinary, foreseen or unforeseen, of any kind or nature whatsoever,
including payments in lieu of taxes, imposed by any Governmental Authorities,
which are levied on or charged against the Leased Premises, the Project,
Tenant’s Property, personal property or rents, or on the right or privilege of
leasing real estate or collecting rents thereon, and any other taxes and
assessments attributable to the Leased Premises or its operation or any tax or
assessment or governmental charge imposed or collected by a Governmental
Authority in lieu of or in

- 20 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



substitution for any such tax, assessment or governmental charge, including
without limitation all special assessments, impact fees, development fees,
traffic generation fees, parking fees in respect of any Fiscal Tax Year falling
wholly within the Term of this Lease and the allocable portion of any real
estate taxes so imposed in respect of any Fiscal Tax Year falling partly within
and partly without the Term of this Lease, equal to the proportion which the
number of days of such Fiscal Tax Year falling within the Term of this Lease
bears to the total number of days of such Fiscal Tax Year; excluding, however,
any income, franchise, corporate, capital levy, capital stock, excess profits,
transfer, revenue, estate, inheritance, gift, devolution or succession tax
payable by Landlord or any other tax, assessment, charge or levy upon the Rent
payable hereunder by Tenant, except to the extent any such tax, assessment,
charge or levy is imposed in substitution for any ad valorem tax or assessment.
Notwithstanding the foregoing or anything to the contrary contained herein,
“Taxes” for any and all purposes hereunder shall not include any Special
District Capital Assessments, which shall solely be payable in accordance with
Section 5.2(f) hereof.
(b)    Landlord shall notify any applicable taxing authority of the identity and
address of Tenant and shall direct or request such taxing authority to deliver
to Tenant all bills and other notices with respect to Taxes from and after the
Commencement Date. Tenant shall pay all Taxes directly to the appropriate taxing
authorities prior to their delinquency. Tenant shall have the right (but shall
not be obligated) to contest the Taxes or the validity thereof by appropriate
legal proceedings or in such other manner as it deems suitable, and Landlord
agrees that whenever Landlord’s cooperation is required in any of the
proceedings brought by Tenant as aforesaid, Landlord will reasonably cooperate
therein, provided the same shall not entail any cost, liability or expense to
Landlord and Tenant will pay, indemnify and save Landlord harmless of and from,
any and all liabilities, losses, judgments, decrees, costs and expenses
(including, without limitation, all reasonable attorneys’ fees, court costs and
disbursements) in connection with any such contest and will, promptly after the
final settlement, fully pay and discharge the amounts which shall be levied,
assessed, charged or imposed or be determined to be payable therein or in
connection therewith, and Tenant shall perform and observe all acts and
obligations, the performance of which shall be ordered or decreed as a result
thereof. No such contest shall subject Landlord or the holder of any Fee
Mortgage to the risk of any material civil liability or the risk of any criminal
liability. Landlord shall not, during the pendency of such legal or other
proceeding or contest, pay or discharge any Taxes, or tax lien or tax title
pertaining thereto, provided Landlord may do so in order to stay a sale of the
Leased Premises through foreclosure of a tax lien thereon. Any refund obtained
by Tenant in respect of Taxes shall be paid (i) first to Tenant to the extent of
its costs and expenses of such contest, (ii) second, to Landlord on account of
any portion of the Taxes so refunded which was previously paid by Landlord, if
any, and (iii) third, to Tenant on account of any portion of the Taxes so
refunded which was previously paid by Tenant.
(c)    Taxes for the Fiscal Tax Year in which the Commencement Date occurs shall
be apportioned between Landlord and Tenant in that percentage which the number
of days in such Fiscal Tax Year from the Commencement Date to the end of such
Fiscal Tax Year (with respect to the Fiscal Tax Year in which the Commencement
Date occurs) bear to the total number of days in such Fiscal Tax Year, and Taxes
for the Fiscal Tax Year in which the Term expires shall be apportioned between
Tenant and Landlord in that percentage which the number of days in such Fiscal
Tax Year

- 21 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



from the first day of such Fiscal Tax Year to the expiration of the Term (with
respect to the Fiscal Tax Year in which the Term expires) bear to the total
number of days in such Fiscal Tax Year; provided, that no such apportionments
shall occur unless, with respect to Taxes for the last Fiscal Tax Year during
the Term, if Tenant shall become the fee owner of the Leased Premises.  The
apportionment for Taxes for the first Fiscal Tax Year during the Term shall be
made and paid simultaneously with the execution and delivery of this Lease, and
the apportionment for Taxes for the last Fiscal Tax Year during the Term shall
be made and paid within ten (10) Business Days of the expiration of the Term.
6.3    Restrictive Agreements. The Leased Premises are subject to the
Restrictive Agreements. Landlord and Tenant hereby agree as follows:
(a)    No amendment of any Restrictive Agreements after the Effective Date which
does or could reasonably be expected to adversely impact the rights enjoyed by
Tenant or the Leased Premises, the Project and the Improvements, shall be
effective without Tenant’s prior written consent, which consent may be granted
or withheld in Tenant’s sole discretion, and Landlord shall not approve or agree
to any such amendment to the extent Landlord’s approval or agreement is required
thereto.
(b)    Landlord hereby agrees to (i) comply and cause its Affiliates to comply
with the Restrictive Agreements and (ii) use commercially reasonable efforts, at
Tenant’s expense, to enforce the cross-easement rights, operating covenants and
other rights contained in the Restrictive Agreements on Tenant’s behalf to the
extent fee simple ownership is required to enforce such rights, and if Landlord
fails to proceed with its reasonable efforts to enforce said rights on Tenant’s
behalf within thirty (30) days after notice thereof from Tenant, Landlord agrees
that Tenant shall have the right to enforce said rights under the Restrictive
Agreements directly and in the name of and on behalf of Landlord if required
(all at Tenant’s expense), Landlord hereby conferring such enforcement rights
unto Tenant. Without limiting the foregoing, Landlord agrees that the Tenant
under this Lease shall be named as a third party beneficiary under, or otherwise
be given a direct right to enforce, any such Restrictive Agreement, except to
the extent prohibited or not otherwise permitted under applicable Laws.
(c)    Tenant shall, during the Term of this Lease, comply with and promptly
perform in all material respects each and all of the terms and provisions of the
Restrictive Agreements insofar as they relate to the construction of the Project
or the Leased Premises, subject to Section 6.3(a) above, are otherwise imposed
or binding upon any owner, tenant or occupant of the Project, the Leased
Premises or any portion thereof.
(d)    Landlord agrees to cooperate with Tenant, at Tenant’s expense, in the
exercise of any rights or remedies pursuant to the Restrictive Agreements the
exercise of which Tenant reasonably believes is desirable, necessary or prudent
with respect to the Leased Premises and the operation, financing, development,
use and maintenance thereof. Tenant hereby covenants and agrees to indemnify and
hold harmless Landlord from and against any and all claims, costs, demands,
losses or liabilities (including reasonable attorneys’ fees) which Landlord may
suffer or incur by reason of any failure by Tenant to pay and perform all of its
obligations pursuant to the terms of, or any violation of or noncompliance with
any of the covenants and agreements contained in, the

- 22 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Restrictive Agreements, or any of them, with which Tenant is required hereunder
to comply. If at any time any claims, costs, demands, losses or liabilities are
asserted against Landlord by reason of any failure by Tenant to pay and perform
all of the terms of, or any violation of or noncompliance with any of the
covenants and agreements contained in, the Restrictive Agreements with which
Tenant is required hereunder to comply, Tenant will, upon notice from Landlord,
defend any such claims, costs, demands, losses or liabilities at Tenant’s sole
cost and expense by counsel reasonably acceptable to Landlord. Landlord will
promptly provide to Tenant a copy of any notice received by Landlord in
connection with any Restrictive Agreement.
(e)    Landlord and Tenant acknowledge and agree that the Conservation Easement
shall be recorded over the portion of the Leased Premises set forth on Exhibit
D. Landlord shall be permitted to enter onto the Leased Premises in order to
maintain and do work relating to the Conservation Easement, including, but not
limited to, construction of wetland mitigation areas, but such work shall not
interfere with Tenant’s use, occupancy or quiet enjoyment of the Leased
Premises. Landlord agrees to promptly repair and restore any damage on or to the
Leased Premises arising from Landlord’s entrance onto the Leased Premises in
connection with this Section 6.3(e), and Landlord shall indemnify Tenant for any
and all costs and expenses incurred by Tenant in connection with such repair and
restoration.
6.4    Utility Payments. Tenant shall pay all charges for gas, electricity,
water, sewer service and any and all other utilities used in the Project and the
Leased Premises during the Term of this Lease, all such utilities to be obtained
by Tenant directly from the applicable utility company. Tenant also shall be
solely responsible for the payment of any connection, tap, hookup or other
fee(s) imposed by Governmental Authorities or by any utility company to extend,
connect or continue utility service to the Leased Premises, it being
acknowledged that such utilities shall be brought to the perimeter of the Leased
Premises as contemplated in the Master Development Agreement. Other than as may
be set forth in the Restrictive Agreements, Landlord shall have no obligation to
provide any utility services to the Leased Premises, or any part thereof, and
shall have no responsibility or liability to Tenant or any third party if any
such utility services are not provided to the Leased Premises or any part
thereof. Landlord does not warrant that any utilities will be free from any
shortages, failures, variations, or interruptions. None of the same shall be
deemed an eviction or disturbance of Tenant’s use and possession of the Leased
Premises or any part thereof, or render Landlord liable to Tenant for an
abatement of Rent, or relieve Tenant from performance of Tenant’s obligations
under this Lease. Landlord in no event shall be liable for damages by reason of
any such shortages, failures, variations, or interruptions, including without
limitation, loss of profits, business interruption or other incidental or
consequential damages.
6.5    Escrows for Taxes and Common Facilities Expenses. In the event Tenant
fails timely to pay any Special District Capital Assessments below the Capital
Assessments Cap Amount or Taxes for which it is responsible under this Lease
prior to their delinquency as required by Section 6.2 above, then unless waived
by Landlord (or otherwise waived pursuant to the further provisions of this
Section 6.5), Tenant shall make monthly deposits for Taxes (“Tax Deposits”) with
Landlord equal to one-twelfth (1/12th) of the Taxes for the applicable Fiscal
Tax Year such that Tax Deposits sufficient to pay the same when due are held by
Landlord not less than thirty (30) days before they are due (with appropriate
adjustment to the initial Tax Deposit

- 23 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



amount).  In the event Tenant fails timely to pay any Common Facilities Expenses
prior to their delinquency as required by Section 6.1 above, then unless waived
by Landlord (or otherwise waived pursuant to the further provisions of this
Section 6.5), Tenant shall make monthly deposits for Common Facilities Expenses
(“Common Facilities Deposits”; each of the Tax Deposits and Common Facilities
Deposits hereinafter being referred to as “Deposits”) with Landlord equal to
one-twelfth (1/12th) of the Common Facilities Expenses for the applicable annual
period such that Common Facilities Deposits sufficient to pay the same when due
are held by Landlord not less than thirty (30) days before they are due (with
appropriate adjustment to the initial Common Facilities Deposit amount).  To the
extent Taxes or Common Facilities Expenses for any Fiscal Tax Year or other
annual period are not yet ascertainable, Deposits shall be made based on the
Taxes or Common Facilities Expenses, as applicable, for the prior Fiscal Tax
Year or other annual period until ascertainable; and at such time as they are
ascertainable, Tenant shall promptly deposit any deficiency or receive a credit
against future Deposits for any excess, as applicable. Tenant shall not claim
any credit against the Annual Fixed Rent or the Percentage Rent or any other
Rent (other than the Rent consisting of Taxes and/or Common Facilities Expenses,
as applicable) due under this Lease for the Deposits. Tenant shall promptly
notify Landlord of any changes to the amounts, schedules and instructions for
payment of the Taxes or Common Facilities Expenses to the extent that Landlord
is not being regularly informed of the same from the applicable Governmental
Authorities.  The Deposits shall be held by Landlord at a bank that meets the
Eligibility Requirements without interest and shall not be commingled with other
funds and may be held by or on behalf of any Fee Mortgagee (but the same shall
not constitute collateral for or under any Fee Mortgage). Tenant agrees to make
the Deposits as directed in writing by such Fee Mortgagee, if applicable,
provided that such Fee Mortgagee shall agree in writing to be subject to the
terms of this Section 6.5. Landlord shall pay the Taxes and or Common Facilities
Expenses, as applicable, prior to their due date to the extent that the Deposits
are sufficient to pay the same or Tenant has deposited with Landlord the
necessary additional amount. Any Deposits remaining after payment of the Taxes
shall be paid to Tenant.  Upon the expiration or earlier termination of this
Lease or, at Landlord’s option, at any prior time, the balance of the Deposits
in Landlord’s possession shall be paid over to Tenant. Notwithstanding anything
to the contrary set forth in this Section 6.5, Tenant’s obligation to make
Deposits shall be deemed waived so long as any Leasehold Mortgage requires
Tenant to make monthly escrow deposits for Taxes and Common Facilities Expenses
and such monthly escrow deposits are in fact being maintained.
ARTICLE 7.    
INTENTIONALLY OMITTED
ARTICLE 8.    
USE OF PREMISES; TENANT’S COVENANT TO OPERATE
8.1    Permitted Uses. Tenant (and its permitted subtenants, licensees,
concessionaires and other occupants) shall be permitted to use the Leased
Premises solely as a regional destination casino resort, consisting of Gaming
Operations, and the management and operations of all functions as may be
necessary or appropriate to conduct the same (collectively, the “Primary Use”),
and any and all lawfully permitted uses ancillary thereto, including, without
limitation, lodging, food and

- 24 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



beverage outlets, a spa facility, retail venues, space for conferences,
meetings, entertainment facilities, multi-function events, child and daycare
facilities and parking facilities (including, without limitation, a parking
garage and surface parking) related thereto (collectively, “Ancillary Uses”; the
Primary Use and the Ancillary Uses, collectively, the “Permitted Uses”), subject
to and in compliance with the provisions of this Lease, the applicable Operating
Standards (as hereinafter defined), applicable Laws (including, without
limitation, in respect of all Licenses and Permits), and the Certificate(s) of
Occupancy for the Leased Premises.
Prohibited Uses. Notwithstanding anything in this Lease to the contrary, Tenant
shall not have the right to use the Leased Premises, or any part thereof, for
the following uses: (a) any use or purpose which is not permitted by, or which
results in a violation of, the Master Declaration binding upon Tenant and/or the
Leased Premises; (b) any use or purpose which is not permitted by, or which
results in a violation of, applicable Law; (c) any “pawn” shop; (d) any fire,
bankruptcy, auction, “closeout,” “going out of business” or similar sale; (e)
any use which would constitute a violation of any exclusive use granted under a
Restrictive Agreement or Master Declaration to other tenants or occupants of the
Master Development Site; (f) any warehouse operation (an operation engaged in
the retail sale of merchandise to the general public, but utilizing a “rack
style” or “wholesale” concept of merchandising, shall not constitute a warehouse
for this purpose); (g) any assembling, manufacturing, distilling, refining,
smelting, industrial, agricultural, drilling or mining operation; (h) any
permanent trailer court or mobile home park (it being understood that the
operation of any transient trailer court or mobile home park serving guests or
customers of the Project will be subject to the provisions of the Master
Declaration); (i) any automobile body work or other automotive repair work
(other than machine and repair shops incidental to the Permitted Uses) or any
lot or showroom for the sale of new or used motor vehicles; (j) any labor camp,
junk yard, stockyard or animal raising operation; (k) any dumping, disposal,
incineration or reduction of garbage or refuse, other than handling or reducing
such waste if produced on the Leased Premises from authorized uses and if
handled in a clean and sanitary manner and in accordance with applicable Law and
the Master Declaration; (l) any commercial laundry or dry cleaning plant (but
this shall not be deemed to prohibit supportive facilities for on-site
service-oriented pickup and delivery by the ultimate consumer or laundry
facilities ancillary to the business at the Project, including any Casino,
hotel, spa and/or lodging facility on the Leased Premises that exclusively
services such facilities and the guests of such facility), or Laundromat open to
the general public; (m) veterinary hospital; (n) retail car washing
establishment (but this shall not be deemed to prohibit supportive facilities
for such services offered to the ultimate consumer ancillary to the business at
the Project, including any casino, hotel, spa and/or lodging facility on the
Master Development Site, which exclusively services such facilities and the
guests of such facility); (o) mortuary, funeral home, or similar service
establishment; (p) any medical or dental clinic or offices (but this shall not
be deemed to prohibit the employment of ancillary medical staff for operation of
a “sick room” for employees); (q) any training or educational facility,
including beauty schools, barber colleges, places of instruction or other
operations catering primarily to students or trainees rather than to customers
or employees; provided that, this prohibition shall not be applicable to on-site
employee or customer training by Tenant incidental to the conduct of its
business at the Project nor shall this prohibition apply to educational
conferences held at any lodging, convention or other facilities at the Leased
Premises; (r) any flea market, thrift store, swap shop, liquidation

- 25 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



outlet, consignment store, or store that primarily sells used, damaged, or
discontinued merchandise; (s) any brothel or for any prostitution (whether or
not the same is permitted by applicable Law); (t) any agricultural use; and (u)
any “sex” or “head” shop, so-called “peep shows” or other vulgar, lewd or
pornographic uses (but this shall not be deemed to prohibit adult entertainment
and activities that are customarily associated with the management and operation
of reputable destination resort casinos). Tenant shall not build or permit the
operation of a Waterpark (as defined in the MDA) on the Leased Premises, but
only so long as Landlord (i) is constructing or causing the construction and/or
operating or causing the operation of the Waterpark Project (as defined in the
MDA) or (ii) leases the Waterpark Parcel to Tenant in accordance with Section
10.5(b)(iii) of the MDA.


8.1    Uses in Violation of Laws, Etc. Tenant shall not use or occupy or permit
the Leased Premises to be used or occupied, nor do or permit anything to be done
in or on the Leased Premises or any part thereof, in a manner that would violate
in any material respect any Laws or Tenant’s insurance requirements set forth in
Section 17 or any certificate of occupancy issued with respect to the Leased
Premises, or make void or voidable any insurance then in force with respect
thereto, or that would make it impossible to obtain fire or other insurance
thereon required to be furnished hereunder by Tenant, or that will cause or be
likely to cause material structural damage to any of the Improvements. Nothing
contained in this Lease and no action or inaction by Landlord shall be deemed or
construed to mean that Landlord has granted to Tenant any right, power or
permission to do any act or to make any agreement that may create, give rise to,
or be the foundation for, any right, title, interest, lien, charge or other
encumbrance upon the estate of Landlord in the Leased Premises. Tenant shall not
seek to obtain a change in the zoning classification of the Leased Premises, in
each case, without ten (10) business days’ prior written notice to Landlord and
then subject to the terms and conditions of this Lease. If at any time during
the Term of this Lease, (a) any Law prohibits the use of the Project for the
Permitted Uses (the “Prohibition”), then immediately upon the earlier to occur
of (i) Tenant obtaining Knowledge of any proposed Prohibition, or (ii) Tenant’s
receipt of any written notice from any Governmental Authorities of any
Prohibition, Tenant shall promptly notify Landlord of such fact, and Tenant may
proceed, in its or Landlord’s name, and at Tenant’s sole cost and expense, to
take such action as Tenant determines to be necessary or desirable to contest or
challenge the Prohibition. Landlord will cooperate reasonably with Tenant in
connection therewith, at Tenant’s sole cost and expense and at no liability,
cost or expense to Landlord, and Tenant shall pay, indemnify and save harmless
Landlord of and from any and all liabilities, losses, judgments, decrees, costs
and expenses (including, without limitation, all reasonable attorneys’ fees,
court costs and disbursements) in connection with any such contest or challenge.
Landlord acknowledges that Tenant will be irreparably injured by Landlord’s
failure to so cooperate and agrees that, in addition to Tenant’s remedies
available at Law for Landlord’s failure to so cooperate, Tenant shall be
entitled to specific performance to enforce such cooperation obligation under
this Section 8.3. If a Prohibition should occur or be imposed, nothing in this
Lease shall be deemed to impair Tenant’s obligations to comply with all Laws and
with Article 12 of this Lease at any time during which Tenant is not prohibited
from using the Project for the purposes permitted in this Lease by the
Prohibition.
8.2    Operating Covenants.

- 26 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(a)    As used in this Agreement, the term “Operating Standard” shall mean:
(i)    with respect to the Primary Use, compliance with the standards of use,
operation, management and maintenance that (A) are consistent with the standards
of operation adopted or evidenced by other reputable regional destination casino
resorts located outside of Las Vegas offering amenities and attractions similar
in size, setting, and character to those at the Leased Premises and in markets
similar to the market in which the Project is located, and (B) are consistent
with the overall use, operation, management and maintenance of the Project on
the whole as a reputable regional destination casino resort located outside of
Las Vegas deriving, as the source of the majority of its income, revenue from
Gaming Operations.
(ii)    with respect to Ancillary Uses consisting of hospitality uses,
compliance with the standards of use, operation, management and maintenance and
level of product, services and quality that (A) on the whole are consistent with
“four (4) star hotels” (as such designation is commonly understood in the
hospitality industry in the United States on the date hereof), including
maintenance, staffing, supplying, equipping and operation of the hospitality
uses, it being understood and agreed that Tenant’s failure to actually obtain a
“four (4) star hotel” designation from, or strictly comply with all of the
requirements therefor promulgated by, any particular rating agency shall not, in
and of itself, be deemed to constitute a failure to comply with the provisions
of this Section 8.4(a)(ii), and (B) are consistent with the overall use,
operation, management and maintenance of the Project on the whole as a reputable
regional destination casino resort located outside of Las Vegas deriving, as the
source of the majority of its income from Gaming Operations.
(iii)    with respect to other Ancillary Uses, compliance with the standards of
use, operation, management and maintenance that (A) are consistent with the
standards of operation for similar ancillary uses adopted or evidenced by other
reputable regional destination casino resorts located outside of Las Vegas
offering amenities and attractions similar in nature to those at the Leased
Premises and in markets similar to the market in which the Project is located
and operating in a manner consistent with the Operating Standards set forth in
clauses (i) and (ii) above, and (B) are consistent with the overall use,
operation, management and maintenance of the Project on the whole as a reputable
regional destination casino resort located outside of Las Vegas deriving, as the
source of the majority of its income, revenue from Gaming Operations.
Landlord and Tenant acknowledge and agree that subject to applicable Laws, as of
the date hereof, each of (I) Sands Casino Resort located in Bethlehem,
Pennsylvania, (II) Mount Airy located in Mount Pocono, Pennsylvania, (III)
Mohegan Sun at Pocono Downs located in Wilkes Barre, Pennsylvania and (IV)
Mohegan Sun located in Uncasville, Connecticut constitute reputable regional
destination casino resorts located outside of Las Vegas which, as of the date
hereof, are used, managed and operated in a manner that is consistent with, and
reflective of, the Operating Standard in all material respects.
(a)    During the Term,

- 27 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(i) Tenant shall, except as required by Law or requested by any Governmental
Authorities, refrain from contacting any Governmental Authorities other than the
Gaming Authorities, without prior written notice to Landlord, with respect to
local and state environmental and land use laws or authorizations;
(ii) Tenant and Landlord shall cooperate to address any Hazardous Substances or
other environmental conditions on the Leased Premises.
(b)    During Tenant’s Operating Period:
(i)    Tenant shall occupy and use the Leased Premises (and permit the Leased
Premises to be occupied and used) only for the Permitted Uses and in accordance
with the applicable Operating Standard;
(ii)    Except to the extent permitted pursuant to Article 10, Tenant hereunder
or its Affiliates (and not any subtenant, licensee, concessionaire or
third-party service provider) shall operate the Casino at the Leased Premises
and shall not be permitted to outsource the operation and management of Gaming
Operations at such facilities to non-Affiliate third-party operators;
(i)    Except as otherwise required by applicable Laws, Tenant shall keep the
Project, and the various components thereof, open for the conduct of business to
the general public seven days per week and a minimum of 16 hours per day
(subject to Force Majeure and reasonable closures for routine maintenance and
capital improvements), or less if and to the extent generally consistent with
the minimum number of days per week and a minimum number of hours per day of
operation in effect in comparable reputable regional destination casino resorts
located outside of Las Vegas which comply with the Operating Standard;
(ii)    Tenant shall have and maintain all licenses, permits and approvals that
Tenant and its principals, constituents and other controlling parties are
required to maintain under applicable federal, state and local laws to
construct, operate and manage the Leased Premises or any portion thereof for the
Permitted Uses, including but not limited to the Gaming Licenses and any liquor
licenses (collectively, the “Licenses and Permits”), except to the extent any
such failure would not have a material adverse effect on the construction,
operation or management of the Leased Premises taken as a whole. Tenant shall
require all subtenants, licensees and concessionaries to have and maintain all
Licenses and Permits required in connection with the operation of such
subtenants’, licensees’, and concessionaires’ business. Notwithstanding the
foregoing, Tenant hereby agrees and acknowledges that the failure to maintain
any Licenses or Permits required by applicable Laws for the lawful conduct of
Gaming Operations, liquor sales and hotel operations shall have a “material
adverse effect” on the ownership, operation or management of the Leased Premises
under this Section;
(iii)    Without limiting Section 5.1(a) of the MDA, neither Tenant nor any
Affiliate of Tenant shall own, lease, operate or manage another gaming facility
or harness

- 28 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



racetrack within Sullivan County in the State of New York, except that
Monticello Raceway Management, Inc. may continue to operate Monticello Casino &
Raceway.
(c)    Prior to the commencement of any Gaming Operations at the Leased
Premises, Tenant shall hold and maintain all Gaming Licenses that Tenant and its
principals, constituents and other controlling parties shall be required to
maintain in order to lawfully conduct, operate and manage such Gaming Operations
at the Leased Premises as tenant under, and in accordance with, this Lease,
provided that nothing herein shall require Tenant to have a fully effective
Gaming License until the Opening Date, so long as all uses and operations on the
Leased Premises are conducted in accordance with applicable Law. Tenant shall
promptly notify Landlord upon receiving any written communication from any
Governmental Authorities responsible for the issuance of the Licenses and
Permits stating, in effect, that the Licenses and Permits will not be issued to
Tenant, that the issuance thereof will be materially delayed or that Tenant is
not in compliance with applicable Laws such that Tenant is at risk of losing the
Licenses and Permits.
(d)    Notwithstanding Section 8.4(b)(ii) above, during the Pre-Development
Term, Tenant shall, except as required by Law or requested by any Governmental
Authorities, refrain from disclosing the results of any testing or studies to
any Person, other than employees, potential financing sources, representatives
and agents of Tenant, the Gaming Authorities and Landlord’s representatives or
agents.
8.3    Landlord Assistance. Landlord shall execute, without cost to Landlord,
such customary applications, consents and other instruments as are required by
Governmental Authorities to permit the operation of the Project as permitted by
this Lease, so long as such applications, consents or other instruments do not
impose or subject Landlord to any liability, or claim (collectively, the
“Landlord Assistance Obligations”), except for any liability as may be created
under the Landlord Licenses and Permits, and Tenant hereby covenants and agrees
to defend, indemnify and hold harmless Landlord from and against any and all
claims, costs, demands, losses or liabilities (including reasonable attorneys’
fees and disbursements) which Landlord suffers or incurs by reason of Landlord’s
execution of any such applications, consents or other instruments as Tenant
requests, except for claims, costs, demands, losses or liabilities that result
from the commission of fraud, gross negligence or the willful misconduct or
willful misrepresentation of Landlord or resulting from Landlord’s maintenance
of the Landlord Licenses and Permits (without regard to the conduct of any
Person, other than Landlord or Landlord’s Affiliates, or any directors,
officers, employees or agents of Landlord or any Affiliate of Landlord, or other
Persons acting on behalf of Landlord or any Affiliate of Landlord) or Landlord’s
violation of, or failure to maintain (without regard to the conduct of any
Person, other than Landlord or Landlord’s Affiliates), any of the Landlord
Licenses and Permits. If at any time any such indemnified claims, costs,
demands, losses or liabilities are asserted against Landlord by reason of
Landlord’s execution of any such applications, consents or other instruments as
Tenant requests other than the Landlord Licenses and Permits, Tenant will, upon
notice from Landlord, defend any such claims, costs, demands, losses or
liabilities at Tenant’s sole cost and expense by counsel reasonably acceptable
to Landlord. Landlord acknowledges that Tenant will be irreparably injured by
Landlord’s failure to perform the Landlord Assistance Obligations as required
under this Section 8.5, and agrees that, in addition to Tenant’s remedies
available at

- 29 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Law for Landlord’s failure to perform the Landlord Assistance Obligations,
Tenant shall be entitled to specific performance to enforce such Landlord
Assistance Obligations under this Section 8.5.
8.4    Landlord Licenses and Permits (Gaming).
(a)    Landlord acknowledges that Tenant operates its Gaming Operations under
privileged licenses in a highly regulated industry and maintains a regulatory
compliance program to protect and preserve its name, reputation, integrity,
goodwill and Gaming Licenses through a thorough review and determination of the
integrity and fitness, both initially and thereafter, of any Person with which
Tenant or its Affiliates conducts business.
(b)    Landlord acknowledges that it and its applicable Affiliates may be
subject to compliance with requirements of Gaming Authorities and, if
applicable, other Governmental Authorities, related to the Gaming Licenses, and
represents that neither Landlord, nor to Landlord’s Knowledge, any of Landlord’s
or any of Landlord’s Affiliate’s directors, executive officers, managers or
members the fitness of whom, to Landlord’s Knowledge as of the date hereof, may
reasonably be expected to be considered in the process of determining the
suitability of Landlord to hold Gaming Licenses in its capacity as Landlord
under this Lease, has ever been denied a Gaming License by any Governmental
Authorities or had a Gaming License revoked by any Governmental Authorities.
(c)    Landlord and Tenant shall cooperate with each other, their respective
regulatory compliance committees, if any, and Governmental Authorities
responsible for the issuance of the Gaming Licenses, as reasonably requested,
and shall (i) provide the regulatory compliance committee and Governmental
Authorities responsible for the issuance of the Gaming Licenses with such
information as they may reasonably request, (ii) promptly prepare and file all
documentation necessary to be filed by such party to effect all applications,
notices, petitions and filings that result from Landlord being Landlord under
this Lease and fee owner of the Leased Premises, (iii) obtain as promptly as
practicable and maintain all Gaming Licenses required by this Lease to be
obtained by such party as a result of Landlord being the Landlord under this
Lease and fee owner of the Leased Premises, and (iv) comply with the terms and
conditions of all such party’s Gaming Licenses relating to Landlord being the
Landlord under this Lease and fee owner of the Leased Premises.
(d)    At all times during the Term of this Lease, Landlord and, if and to the
extent required by the applicable Governmental Authorities, its applicable
Affiliates and its and their applicable executive officers, directors and
employees, shall have and maintain all licenses, permits and approvals and
comply with any commitments or obligations required under any Gaming License or
under applicable Laws to be maintained by lessors of properties that are used
for Gaming Operations in the State of New York by reason of such use, including
for the receipt of Percentage Rent by reason of its derivation from revenues
from Gaming Operations, or as otherwise required of Landlord as the owner of the
Land by reason of the conduct of Gaming Operations thereon in order to permit
Tenant to lawfully conduct Gaming Operations at the Leased Premises (the
“Landlord Licenses and Permits”). Failure to maintain any such Landlord Licenses
and Permits

- 30 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



shall not constitute a default by Landlord under this Lease but may give rise to
Special Tenant Remedies as provided in Section 22.10 below.
(e)    Landlord shall notify Tenant promptly of the receipt of comments or
requests from Governmental Authorities responsible for the issuance of the
Landlord Licenses and Permits, and shall supply Tenant with copies of all formal
correspondence between Landlord and Governmental Authorities responsible for the
issuance of Landlord Licenses and Permits; provided, that Landlord shall not be
required to supply Tenant with copies of any confidential or proprietary
information, including the personal applications of individual applicants, but
shall supply evidence of filing of such applications upon the written request
from Tenant for the same. Landlord shall promptly notify Tenant upon receiving
any written communication form any Governmental Authorities responsible for the
issuance of the Landlord Licenses and Permits stating, in effect, that the
Landlord Licenses and Permits will not be issued to Landlord, that the issuance
thereof will be materially delayed or that Landlord is not in compliance with
applicable Laws such that Landlord is at risk of losing the Landlord License and
Permits.
(f)    Notwithstanding anything to the contrary, if prior to the expiration of
the initial ten-year term of Tenant’s Gaming License, Tenant is prevented from
conducting any and all Gaming Operations on the Leased Premises by the Gaming
Authorities solely due to a failure of the Waterpark Project (as defined in the
MDA) to materially comply with the Gaming Facility License Requirements (as
defined in the MDA) as determined by the Gaming Authorities, there shall be an
abatement of Annual Fixed Rent, Percentage Rent and all other amounts due by
Tenant hereunder until the date (whether such date is prior to or following the
expiration of the initial ten-year term of Tenant’s Gaming License) (the “Rent
Resumption Date”) that is the earlier to occur of (a) such time as Tenant is
permitted to conduct Gaming Operations on the Leased Premises and (b) 30 days
following the date on which Landlord or its Affiliate provides possession and a
leasehold interest to the Waterpark Parcel and all Improvements located thereon
(as defined and on the terms set forth in the MDA) to Tenant to operate the
Waterpark Project pursuant to Section 10.5 of the MDA. Tenant’s obligations to
pay Annual Fixed Rent, Percentage Rent and all other amounts due by Tenant
hereunder will resume on the Rent Resumption Date for the period from and after
the Rent Resumption Date. Landlord and Tenant shall coordinate and cooperate in
good faith to contact the Gaming Authorities to address any failure of the
Waterpark Project to materially comply with the Gaming Facility License
Requirements; provided that Tenant shall never be required or obligated to
disobey the Gaming Authorities, contradict or violate any Gaming Laws, Gaming
Facility License Requirements or any direction or requirement of any Gaming
Authority whether or not having the force of law or take any action or cooperate
in a manner which it believes in good faith may have an adverse impact on its
relationship with the New York State Gaming Commission or other Gaming
Authorities in its sole and absolute discretion.
8.5    Landlord Licenses and Permits (Non-Gaming). Landlord and Tenant shall
cooperate with each other and with any applicable Governmental Authorities, in
all reasonable respects and at Tenant’s sole cost and expense, in connection
with obtaining and maintaining any licenses, permits and approvals other than
the Landlord Licenses and Permits which may be required to be held by Landlord
under applicable Laws in order to permit Tenant to lawfully operate (other than
Gaming Operations) the Leased Premises and the Project (such licenses, permits
and approvals,

- 31 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



which shall exclude the Landlord Licenses and Permits, are hereinafter referred
to as the “Landlord Non-Gaming Licenses and Permits”). The failure of Landlord
to obtain or maintain any Landlord Non-Gaming Licenses and Permits shall not
constitute a default by Landlord under this Lease and shall not give rise to any
Special Tenant Remedies as provided in Section 22.10 below.
8.6    Exclusive Right to Operate. Unless Tenant is failing to cause the Project
to be operated for the Primary Use in contravention of the applicable provisions
of this Lease, Landlord shall not permit the operation of a casino or other
gambling facility on any property owned or controlled by Landlord or its
Affiliates within Sullivan County in the State of New York.
ARTICLE 9.    
FINANCIAL REPORTING
9.1    General. Tenant shall keep and maintain proper and accurate books and
records, in accordance with GAAP (or, with respect to revenues from Gaming
Operations, such accounting method as may be required by applicable Laws), and,
with respect to hotel operations, the Uniform System of Accounts, reflecting the
financial condition and results of operations of Tenant and the Project. Subject
to applicable Law, Landlord shall have the right from time to time during normal
business hours upon reasonable notice (which may be given verbally) to Tenant to
examine such books and records at the office of Tenant or other Person
maintaining such books and records on behalf of Tenant and to make such copies
or extracts thereof as Landlord shall desire. Upon the occurrence and during the
continuance of an Event of Default, Tenant shall pay any costs actually incurred
by Landlord to examine such books, records and accounts, as Landlord shall
determine to be necessary or appropriate in the protection of Landlord’s
interests.
9.2    Furnished Reports. From and after the Commencement Date, Tenant hereby
covenants and agrees to deliver to Landlord the following:
(a)    within ninety (90) days after the end of each fiscal year of Tenant,
audited financial statements of Tenant and the Project, including statements of
income, retained earnings and cash flows of Tenant for such fiscal year and the
related balance sheets as at the end of such fiscal year, setting forth in each
case in comparative form the corresponding figures for the preceding fiscal
year, and accompanied by an opinion thereon of Tenant’s independent certified
public accountants of recognized national standing reasonably acceptable to
Landlord, which opinion shall state that such financial statements fairly
present in all material respects the financial condition and results of
operations of Tenant and the Project as at the end of, and for, such fiscal year
in accordance with GAAP (and, for so long as Tenant is, or is wholly owned by a
Person that is, listed on a nationally recognized stock exchange and subject to
the reporting requirements of the Exchange Act, Landlord agrees that timely
delivery to Landlord of the annual audited financial statements of Tenant that
are filed with Tenant’s annual Form 10-K (as required under the Exchange Act),
or any successor form required under the Exchange Act containing not less than
all or substantially all of the same information, shall be deemed to satisfy
Tenant’s reporting requirements under this Section 9.2(a); provided, that the
Project constitutes all or substantially all of the business and results of
operations covered by such annual audited financial statements), and provided,
further, that if after the Effective Date Tenant is wholly owned by a Person
whose annual financial statements are audited by an independent certified public
accounting firm and Tenant is no longer required by applicable Laws

- 32 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



to have its own annual financial statements audited by an independent certified
public accounting firm, then Tenant may satisfy Tenant’s reporting requirements
under this Section 9.2(a) if Tenant timely delivers to Landlord (i) audited
annual financial statements of Tenant’s parent company together with unaudited
annual financial statements of Tenant and the Project, including statements of
income, retained earnings and cash flows of Tenant for such fiscal year and the
related balance sheets as at the end of such fiscal year, setting forth in each
case in comparative form the corresponding figures for the preceding fiscal
year, and accompanied by a certificate of a financial officer of Tenant which
certificate shall state that such financial statements fairly present in all
material respects the financial condition and results of operations of Tenant
and the Project as at the end of, and for, such fiscal year in accordance with
GAAP, and (ii) if requested by Landlord, audited annual financial statements of
Tenant and the Project made in accordance with the foregoing provisions of this
Section 9.2(a) except that Landlord shall be required to pay for Tenant’s actual
out-of-pocket costs incurred in connection with such audit which are in excess
of Forty Thousand Dollars ($40,000.00) (Adjusted by CPI) for any such fiscal
year;
(b)    within forty-five (45) days after the end of each interim quarterly
fiscal period of each fiscal year of Tenant, unaudited financial statements of
Tenant and the Project, including statements of income, retained earnings and
cash flows of Tenant for such period and for the period from the beginning of
the respective fiscal year to the end of such period, and the related balance
sheets as at the end of such period, setting forth in each case in comparative
form the corresponding figures for the corresponding periods in the preceding
fiscal year (except that, in the case of balance sheets, such comparison shall
be to the last day of the prior fiscal year), accompanied by a certificate of a
financial officer of Tenant which certificate shall state that such financial
statements fairly present in all material respects the financial condition and
results of operations of Tenant the Project in accordance with GAAP as at the
end of, and for, such period, subject to customary year-end adjustments (and,
for so long as Tenant is, or is wholly owned by a Person that is, listed on a
nationally recognized stock exchange and subject to the reporting requirements
of the Exchange Act, Landlord agrees that timely delivery to Landlord of the
quarterly financial statements of Tenant that are filed with Tenant’s quarterly
Form 10-Q (as required under the Exchange Act), or any successor form required
under the Exchange Act containing not less than all or substantially all of the
same information, shall be deemed to satisfy Tenant’s reporting requirements
under this Section 9.2(b); provided, that the Project constitutes all or
substantially all of the business and results of operations covered by such
quarterly financial statements);
(c)    (i) within thirty (30) days after the end of each calendar month
occurring during the Operating Term, a statement certified to be correct and
complete by a corporate officer of Tenant, showing the total revenues from
Gaming Operations during the preceding calendar month and the calculation of
Eligible Gaming Revenue hereunder for such preceding calendar month, and
(ii) within thirty (30) days after the end of each Lease Year occurring during
the Operating Term, a statement in writing, certified to be correct and complete
(subject to customary adjustments) by a corporate officer of Tenant, showing the
total revenues from Gaming Operations for the preceding Lease Year and the
calculation of Eligible Gaming Revenue hereunder for such preceding Lease Year;
in each case in form reasonably satisfactory to Landlord (the form attached
hereto as Exhibit E being deemed satisfactory to Landlord);

- 33 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(d)    promptly after filing the same with the appropriate Governmental
Authority, photocopies of Tenant’s federal, state or local reports reporting
revenues from Gaming Operations; and
(e)    within a reasonable time following Landlord’s request, such reasonable
additional information as may be reasonably requested with respect to Tenant,
and/or the Project, in such manner and in such detail as may be reasonably
requested by Landlord.
(f)    Landlord acknowledges that all information delivered or made available to
Landlord under this Article 9 is subject to the terms and conditions set forth
in Section 26.24 hereof with respect to such information.
ARTICLE 10.    
SUBLETTING AND ASSIGNING
10.1     Landlord’s Consent. Except as expressly provided herein, Tenant shall
not, directly or indirectly, whether voluntarily, involuntarily, or by operation
of law or otherwise, assign or otherwise transfer in whole or in part this Lease
or the term and estate hereby granted, or sublet the Leased Premises in whole or
in part without in each instance obtaining the prior written consent of
Landlord, which consent Landlord may grant or deny in Landlord’s sole discretion
except as otherwise provided herein. The consent of Landlord to a particular
assignment or sublease shall not in any way be considered a consent by Landlord
to any other or further assignment, mortgage or sublease. For purposes of this
Article 10, “subleases” shall include any licenses, concession arrangements,
management contracts or other arrangements relating to the possession or use of
all or any part of the Leased Premises and “subtenants” shall include any
licensees, concessionaires, managers or other third-party service providers. The
provisions of this Article 10 shall not apply to the granting of any Leasehold
Mortgage, any foreclosure or transfer-in-lieu of foreclosure thereunder
(including without limitation, any foreclosure of equity interests in Tenant by
a Leasehold Mezzanine Lender) or a transfer of the Leasehold Estate by a
Leasehold Mortgagee in connection with a foreclosure, all of which shall be
governed exclusively by the provisions of Article 19 hereof.
10.2     Permitted Assignment, Subletting and Licenses.
(a)    Notwithstanding Section 10.1, without the consent of Landlord, this Lease
may be assigned to (i) an entity created by merger, reorganization or
recapitalization of or with Tenant or its Affiliates or (ii) a direct or
indirect purchaser of all or substantially all of the business or assets of
Tenant however structured (whether by asset sale, stock sale or otherwise)
whether alone or together with other operations of Tenant’s Affiliates;
provided, in the case of both clause (i) and clause (ii), that (A) Landlord
shall have received a notice of such assignment from Tenant, (B) the assignee,
if a direct assignment hereof, assumes by customary written instrument
reasonably satisfactory to Landlord all of Tenant’s obligations under this
Lease, or, if an indirect assignment, Tenant confirms by customary written
instrument reasonably satisfactory to Landlord all of Tenant’s obligations under
this Lease, (C) such assignment is for a valid business purpose and not to avoid
any obligations under this Lease, and (D) the assignee is a reputable entity of
good character and either itself or together with a guarantor provided by
assignee, shall have, immediately after giving

- 34 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



effect to such assignment, an aggregate net worth (computed in accordance with
GAAP) at least equal to the aggregate net worth (as so computed) of Tenant
immediately prior to such assignment.
(b)    Notwithstanding Section 10.1, without the consent of Landlord, Tenant may
assign this Lease or sublet the Leased Premises in whole or in part without
Landlord’s consent to an Affiliate of Tenant, provided that Tenant gives
Landlord at least thirty (30) days advance written notice of such assignment.
Any party that is permitted to take assignment of this Lease shall execute an
assignment and assumption agreement in customary form reasonably acceptable to
Landlord whereby such assignee agrees to assume all obligations of Tenant under
this Lease.
(c)    Notwithstanding Section 10.1, Landlord consent shall not be required for
transfers resulting from transfers, sales or issuances of shares (i) directly in
Tenant in connection with an IPO or in the event shares in Tenant or its
successor in any merger or consolidation are or otherwise become listed on a
nationally recognized stock exchange or (ii) in any direct or indirect parent or
Affiliate owner of Tenant that is on the date hereof or may in the future be
traded on any nationally recognized stock exchange, including Empire Resorts,
Inc. For purposes of this Section 10.2(c), no shareholder of any direct or
indirect parent or Affiliate owner of Tenant that is on the date hereof or may
in the future be traded on any nationally recognized stock exchange shall be
considered to be an “Affiliate” of Tenant.
(d)    Notwithstanding Section 10.1, without the consent of Landlord, Tenant may
license or sublease portions of the Leased Premises to subtenants,
concessionaires or licensees to conduct any Ancillary Uses (including daycare or
childcare facilities, hospitality, dining and spa uses); provided, that (i) the
subtenant, concessionaire or licensee in question, and the applicable Ancillary
Use to be engaged in by such Person, satisfy and comply with the applicable
Operating Standard and (ii) the applicable provisions of Section 10.4 are
complied with. Each such sublease or license or other occupancy agreement will
be subject and subordinate to the provisions of this Lease relating to the
Leased Premises and will not affect or reduce any of the obligations of Tenant,
nor impose any additional obligations on Landlord. Tenant shall, within thirty
(30) days after the execution and delivery of any such sublease, license or
occupancy agreement, deliver a duplicate original thereof to Landlord.
10.3     Assignment and Subletting Procedures.
(a)    If Tenant shall, at any time or from time to time, during the term
hereof, desire to assign this Lease or sublet all or any portion of the Leased
Premises (other than an assignment or sublease that is otherwise permitted
pursuant to Section 10.2 above), Tenant shall notify Landlord (a “Transfer
Notice”) of such desire, which notice shall be accompanied by (A) a copy of the
proposed assignment or sublease and all related agreements, the effective date
of which shall be at least thirty (30) days after the giving of the Transfer
Notice, (B) a statement setting forth in reasonable detail the identity of the
proposed assignee or subtenant, the nature of its business and its proposed use
of the Leased Premises, (C) current financial information with respect to the
proposed assignee or subtenant, including without limitation, its most recent
financial statements, and (D) such other information as Landlord may reasonably
request. Landlord’s consent to such proposed assignment or sublease shall not be
unreasonably withheld, conditioned or delayed, provided that:

- 35 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(i)    the proposed assignee or subtenant will use the Leased Premises (or the
applicable portion thereof) in a manner that (x) satisfies the applicable
Operating Standard and (y) is limited to the use expressly permitted under this
Lease;
(ii)    the proposed assignee or subtenant is a reputable Person of good
business character and it or an affiliate has sufficient professional experience
operating and managing comparable reputable regional destination casino resorts
located outside of Las Vegas which comply with the Operating Standard, and has
(itself or together with a proposed guarantor) a net worth (computed in
accordance with GAAP) of not less than the aggregate net worth (computed in
accordance with GAAP) of Tenant immediately prior to such assignment or
sublease) (provided, that the requirements set forth in this clause (ii) shall
not apply to any proposed subtenant consisting of a manager or other third party
service provider);
(iii)    the form of the proposed assignment or sublease shall be reasonably
satisfactory to Landlord and shall comply with the applicable provisions of this
Article10;
(iv)    the Licenses and Permits shall be assignable to the proposed assignee or
new Licenses and Permits shall have been obtained and are then in full force and
effect, or applications therefor made, in each case in order for the assignee or
subtenant to be permitted to lawfully operate the Project (including the conduct
of Gaming Operations in an uninterrupted manner) on or before the effective date
of such assignment or sublease; and
(v)    The applicable provisions of Section 10.4 are complied with.
(b)    If Landlord consents to a proposed assignment or sublease and Tenant
fails to execute and deliver the assignment or sublease to which Landlord
consented within ninety (90) days after the giving of such consent, then Tenant
shall again comply with this Article 10 before assigning this Lease or
subletting all or part of the Leased Premises.
10.4     General Provisions.
(a)    If this Lease is assigned, whether or not in violation of this Lease,
Landlord may collect rent from the assignee. If the Leased Premises, or any part
thereof, are sublet or occupied by anybody other than Tenant, whether or not in
violation of this Lease, Landlord may, during the existence of any Event of
Default, collect rent from the subtenant or occupant. In either event, Landlord
may apply the net amount collected against Rent, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of any of the
provisions of Section 10.1, or the acceptance of the assignee, subtenant or
occupant as tenant, or a release of Tenant from the performance of Tenant’s
obligations under this Lease.
(b)    No assignment or transfer shall be effective until the assignee delivers
to Landlord (i) evidence that the assignee, as Tenant hereunder, has complied
with the requirements of Article 17, (ii) an agreement in form and substance
reasonably satisfactory to Landlord whereby the assignee assumes Tenant’s
obligations under this Lease, (iii) proof reasonably satisfactory to

- 36 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Landlord that the Licenses and Permits have been assigned to the assignee (or
new Licenses and Permits have been obtained and are then in full force and
effect, or applications therefor made, in each case in order for the assignee to
be permitted to lawfully operate the Project (including the conduct of Gaming
Operations in an uninterrupted manner) on or before the effective date of such
assignment), and (iv) if new Tenant does not itself satisfy the net worth
requirement, then a guaranty executed by a guarantor of assignee with a net
worth, taken together with the net worth of the proposed new Tenant, equal to
the collective net worth of the Tenant at the time of the assignment; provided
that if Tenant itself satisfies the net worth requirement no such guaranty shall
be required.
(c)    Notwithstanding any assignment or transfer, whether or not in violation
of this Lease, and notwithstanding the acceptance of any Rent by Landlord from
an assignee, transferee, or any other party, the original named Tenant and each
successor Tenant shall remain fully liable for the payment of the Rent and the
performance of all of Tenant’s other obligations under this Lease; provided that
upon satisfaction of the provisions of Section 10.4(b) above, and provided, that
(i) upon the effective date of such assignment, (A) if such assignment occurs
prior to Completion of the Casino Project, the new Tenant (or the new Tenant and
a guarantor, in the aggregate) have a capital/statutory surplus, shareholder’s
equity or net worth (computed in accordance with GAAP) of Two Hundred Million
Dollars ($200,000,000.00) or more and (B) if such assignment occurs after the
Completion of the Casino Project, the new Tenant (or the new Tenant and a
guarantor, in the aggregate) have a capital/statutory surplus, shareholder’s
equity or net worth (computed in accordance with GAAP) of One Hundred Fifty
Million Dollars ($150,000,000.00) or more and (ii) all then current and past due
obligations of Tenant under this Lease have been paid and performed in full,
Tenant shall be released from all further liability under the Lease first
accruing after the effective date of the assignment and assumption in question.
The joint and several liability of Tenant and any immediate or remote successor
in interest of Tenant shall not be discharged, released or impaired in any
respect by any agreement made by Landlord extending the time to perform, or
otherwise modifying, any of the obligations of Tenant under this Lease, or by
any waiver or failure of Landlord to enforce any of the obligations of Tenant
under this Lease; provided, that (A) in the case of any modification of this
Lease made after the date of an assignment or other transfer of this Lease by
Tenant, if such modification increases or enlarges the obligations of Tenant or
reduces the rights of Tenant, then the Tenant named herein and each respective
assignor prior to the assignment in question that has not consented to such
modification shall not be liable under or bound by such increase, enlargement or
reduction (but shall continue to be liable under this Lease as though such
modification were never made) and (B) in the case of any waiver by Landlord of a
specific obligation of an assignee of Tenant, or an extension of time to perform
in connection therewith, such waiver and/or extension shall also be deemed to
apply to the immediate and remote assignors of such assignee.
(d)    If this Lease shall have been assigned by the initially named Tenant
(other than to an Affiliate), Landlord shall give the initially named Tenant (or
any entity which directly or indirectly succeeds to the interest of the
initially named Tenant) (the “Initially Named Tenant”) a copy (at the last
effective address for notices hereunder) notice of each notice of default given
by Landlord to the then current Tenant. Except in the case of a release of
Tenant made in accordance with the provisions of Section 10.4(b) above or if
Landlord shall execute and deliver a written instrument releasing the Initially
Named Tenant from any further liability under this Lease, Landlord

- 37 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



shall not have any right to terminate this Lease or otherwise to exercise any of
Landlord’s rights and remedies hereunder (other than Landlord’s self-help remedy
in accordance with Section 22.4 and any indemnification obligations of Tenant)
after a default by such current Tenant unless and until (A) Landlord shall have
made a demand on the then current Tenant to cure the default in question, (B)
Landlord delivers a copy of the default notice in question to the Initially
Named Tenant as aforesaid, and (C) the Initially Named Tenant has an opportunity
to remedy such default within the time periods set forth in this Lease (such
time periods, with respect to the Initially Named Tenant, being deemed to run
from the date that Landlord delivers a copy of the default notice in question to
the Initially Named Tenant as aforesaid). Landlord shall accept timely
performance by the Initially Named Tenant of any term, covenant, provision or
agreement contained in this Lease on the then current Tenant’s part to be
observed and performed with the same force and effect as if performed by the
then current Tenant. If the Initially Named Tenant shall cure the default by
such current Tenant, or if the default shall be incurable (such as bankruptcy),
and Landlord or the current Tenant seeks to terminate this Lease, then the
Initially Named Tenant shall have the right to enter into a new lease with
Landlord upon all of the then executory terms of this Lease and to resume actual
possession of the Premises for the unexpired balance of the Term provided that
all past due and then current Rent is paid in full.
(e)    Each subletting by Tenant shall be subject to the following:
(i)    No subletting shall be for a term (including any renewal or extension
options contained in the sublease) ending later than one day prior to the
Expiration Date.
(ii)    In connection with any subletting of the Leased Premises or any part
thereof, Tenant shall deliver to the Landlord both (A) an executed counterpart
of such sublease in accordance with the terms of this Article 10, and (B) on or
prior to the sublessee taking possession, a certificate of insurance evidencing
that (x) Landlord is an additional insured under the insurance policies required
to be maintained by occupants of the Leased Premises pursuant to Article 17, and
(y) there is in full force and effect, the insurance otherwise required by
Article 17.
(iii)    Each sublease shall provide that it is subject and subordinate to this
Lease, and that in the event of termination, reentry or dispossess by Landlord
under this Lease Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublessor, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (A) liable for
any previous act or omission of Tenant under such sublease, (B) subject to any
credit, offset, claim, counterclaim, demand or defense which such subtenant may
have against Tenant, (C) bound by any previous modification of such sublease
made without Landlord’s consent, if Landlord’s consent was required to such
sublease initially (or would have been if such the modification(s) in question
were part of the initial sublease), or by any previous prepayment of more than
one (1) month’s rent, (D) bound by any covenant of Tenant to undertake or
complete any construction of the Leased Premises or any portion thereof,
(E) required to account for any security deposit of the subtenant other

- 38 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



than any security deposit actually delivered to Landlord by Tenant, and
(F) responsible for any monies owing by Tenant to the credit of the subtenant.
(iv)    In connection with any permitted sublease for hotel use or other core
non-Gaming Ancillary Uses on the Leased Premises pursuant to which the proposed
subtenant (or an Affiliate thereof) is making a material financial investment in
the Project (whether by way of payment of construction costs, payment of “key”
money or otherwise), Landlord shall not unreasonably withhold its consent to
enter into a customary subordination, non-disturbance and attornment agreement
with such subtenant, in form and substance acceptable to Landlord and any Fee
Mortgagee, acting reasonably, (it being understood and agreed that Landlord may
take into account, without limitation, considerations such as location and size
of the subleased premises within the Project, the term of the proposed sublease,
the terms and conditions of the proposed sublease, the financial investment and
being made by and the creditworthiness of the proposed subtenant).
(f)    Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, without complying with all of the terms and conditions of this Article
10, including, without limitation, Section 10.4, which for purposes of this
Section 10.4(f) shall be deemed to be appropriately modified to take into
account that the transaction in question is an assignment of the sublease or a
further subletting of the space demised under the sublease, as the case may be.
(g)    Tenant shall reimburse Landlord on demand for the reasonable,
out-of-pocket costs incurred by Landlord in connection with any actual or
proposed assignment or sublease, including, without limitation, the costs of
making customary investigations as to the acceptability of the proposed assignee
or subtenant, and reasonable legal costs incurred in connection with the
granting of any requested consent.
10.5     Landlord’s Assignment. Anything in this Lease to the contrary
notwithstanding, Landlord shall have the right, without Tenant’s consent, to
sell, transfer, or assign Landlord’s interest in the Leased Premises and/or this
Lease at any time; provided, that in the case of any such proposed assignment or
transfer, the Landlord Licenses and Permits shall be assignable to the proposed
assignee or new Landlord Licenses and Permits shall be obtained or application
therefor made, by the transferee, to the extent in each case, as required by
applicable Law in order for Tenant to be permitted to lawfully conduct Gaming
Operations at the Project in an uninterrupted manner and further provided that
such assignment or transfer shall be subject and subordinate to the Purchase
Option (as defined in the Purchase Option Agreement). Landlord shall be relieved
of Landlord’s obligations under this Lease to the extent such obligations arise
after the date of such sale, transfer, or assignment, provided that such
transferee, or assignee agrees to assume all of the unaccrued obligations under
this Lease and agrees to perform to the full extent required under the terms and
conditions of this Lease. Notwithstanding the foregoing, in the event Landlord
desires to sell, transfer or assign Landlord’s interest in the Leased Premises
and/or this Lease during the Term to a Competitor, whether directly or
indirectly, voluntarily or involuntarily or by operation of law (including a
transfer in connection with a foreclosure sale by a Fee Mortgagee) (subject to
the further provisions of this Section 10.5, a “Competitor Transfer”), then (a)
Landlord shall deliver written

- 39 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



notice to Tenant of such proposed Competitor Transfer no less than thirty (30)
days prior to the consummation thereof (a “Competitor Transfer Notice”) and (b)
Tenant shall be permitted to exercise the Purchase Option (as defined in the
Purchase Option Agreement) in accordance with the terms and conditions of the
Purchase Option Agreement at any time following the delivery of such Competitor
Transfer Notice and for so long as a Competitor is the Landlord under this
Lease. Provided Tenant shall deliver the Buyer’s Purchase Notice (as defined in
the Purchase Option Agreement) on or before the date that is fifteen (15) days
after Landlord’s delivery of a Competitor Transfer Notice, (i) Landlord shall be
prohibited from consummating the Competitor Transfer and Landlord and Tenant
shall consummate the sale of the Leased Premises to Tenant in accordance with
the terms and conditions set forth in the Purchase Option Agreement, and (ii)
the purchase price for the Landlord Property Interest shall be an amount equal
to the lesser of (A) the portion of the Purchase Price set forth in the Purchase
Option Agreement allocable to the Leased Premises and (B) the purchase price to
be paid by the Competitor in connection with the proposed Competitor Transfer.
In addition to the foregoing, for so long as this Lease shall be in full force
and effect, Landlord shall not effectuate a Competitor Transfer with any Person
set forth on ***. For purposes hereof, a “Competitor Transfer” shall not include
any (x) merger, reorganization or recapitalization of or with any Person other
than a Person or Persons the majority of whose assets consist of its interest in
the Leased Premises or this Lease, (y) a direct or indirect sale or other
conveyance of all or substantially all of the business or assets of any Person
however structured (whether by asset sale, stock sale or otherwise) other than a
Person or Persons the majority of whose assets consist of its interest in the
Leased Premises or this Lease (in the case of each of (x) and (y) entered into
for a valid business purpose and not for the purpose of evading the restrictions
contained in this Section 10.5), or (z) transfers, sales or issuances of shares
in any Person (including, without limitation, an IPO) that is or may in the
future be traded on any nationally or internationally recognized stock exchange
or stock quotation system (other than an IPO or other similar issuance that is
being undertaken for the purpose of evading the restrictions contained in this
Section 10.5).
10.6     REIT Limitations. At such time as the Landlord or one of its Affiliates
in this Lease is a real estate investment trust, this Section 10.6 shall apply.
Anything contained in this Lease to the contrary notwithstanding, Tenant shall
not: (a) sublet or assign or enter into other arrangements such that the amounts
to be paid by the sublessee or assignee thereunder would be based, in whole or
in part, (i) on the income or profits derived by the business activities of the
sublessee or assignee as defined, and subject to the exception provided, in
section 856(d)(2)(A) of the Code or (ii) any other formula such that any portion
of the rent paid by Tenant to Landlord would fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code; (b) sublet or assign
the Leased Premises or this Lease to any Person of which Landlord has notified
Tenant in writing that Landlord owns, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Code), a ten
percent (10%) or greater interest within the meaning of Section 856(d)(2)(B) of
the Code; or (c) sublet or assign the Leased Premises or this Lease in any
manner that would result in impermissible tenant service income (as defined in
section 856(d)(7) of the Code) which could cause any portion of the amounts
received by Landlord pursuant to this Lease or any sublease to fail to qualify
as “rents from real property” within the meaning of Section 856(d) of the Code,
or which could cause any other income received by Landlord to fail to qualify as
income described in Section 856(c)(2) of the Code, provided that the requirement
of this clause (c) shall be deemed satisfied if (i) the obligations and right to
payment in any sublease or

- 40 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



assignment that relate to impermissible tenant services to be provided by Tenant
may, pursuant to its terms, be assigned to an affiliate of or successor to
Landlord at Landlord’s option or (ii) impermissible tenant services to be
provided by Tenant in connection with any sublease or assignment are contained
in a separate contract for services which may, pursuant to its terms, at
Landlord’s option, be assigned to or performed by an affiliate or successor of
Landlord.
ARTICLE 11.    
OWNERSHIP OF IMPROVEMENTS; TENANT’S PROPERTY
11.1     Ownership of Improvements. All Improvements shall be and remain a part
of the Leased Premises. All Improvements (including any Alterations but
excluding Tenant’s Property) shall be the property of Tenant for all purposes
during the Term and, upon expiration or earlier termination of this Lease, shall
become the property of Landlord.
11.2     Tenant’s Property. Any and all business and trade fixtures and
equipment, signs, appliances, furniture and other personal property of any
nature installed in the Leased Premises during the Term, including any of such
property leased from third parties and Gaming Equipment (collectively referred
to in this Lease as “Tenant’s Property”), may be removed by Tenant at any time
during the Term (but without limiting any of Tenant’s operating covenants and
other obligations under this Lease). Landlord hereby waives any and all rights
at law or in equity, including, but not limited to, any and all liens, claims,
demands or rights, including rights of levy, execution, sale and distraint for
unpaid rent, or any other right, interest or lien which Landlord has or may
hereafter acquire in any of Tenant’s Property. Tenant may grant to its lender(s)
a security interest or other lien in, or enter into, an equipment lease for,
Tenant’s Property and Landlord will permit Tenant’s lender(s) and lessor(s)
reasonable access to the Project to inspect Tenant’s Property or to remove
Tenant’s Property in connection with any action to enforce such security
interest, lease or other lien. Landlord will execute and deliver a standard and
reasonably acceptable form of landlord’s waiver required of Tenant’s lender(s)
or lessor(s) to confirm such entity’s waiver of security interest in or
ownership of Tenant’s Property.
11.1     Restoration after Pre-Development Termination. Unless, and to the
extent, otherwise agreed to or directed by Landlord in writing, Tenant shall (a)
restore the Leased Premises to its original contours as of July 2, 2015 with
certified clean fill and (b) restore all plantings in accordance with the
Restoration Plan attached as Exhibit B hereto within 6 months after any
Pre-Development Termination (collectively, "Restoration Obligations").
Satisfactory completion of the Restoration Obligations shall be determined by
Landlord in its sole and reasonable discretion. In the event Tenant fails to
perform the Restoration Obligations, Landlord may perform the same at the
expense of Tenant, (a) immediately and without notice in the case of emergency,
or in case such failure may result in a violation of any Law or in a
cancellation of any insurance policy maintained by Landlord and (b) in any other
case if such failure continues beyond any applicable grace period. Landlord
shall have the right to enter the Leased Premises to rectify a default of Tenant
as aforesaid. Tenant shall on demand reimburse Landlord for the actual costs and
expenses incurred in rectifying a Restoration Obligation default, including
reasonable attorneys’ fees and disbursements, together with interest thereon at
the Default Rate, but nothing herein shall be deemed

- 41 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



to permit Tenant to set off any costs of cure or other amounts against the
amounts owing to Landlord hereunder.
ARTICLE 12.    
GOVERNMENTAL COMPLIANCE
12.1     Tenant Responsibilities Generally. Tenant shall comply with the terms
of the Restrictive Agreements and all Laws, Gaming Licenses and Licenses and
Permits, which affect the Leased Premises and the Project located thereon and
the use and occupancy thereof. If Landlord or Tenant receives written notice of
any violation of any governmental requirements applicable to the Leased
Premises, such party shall give prompt notice thereof to the other party.
12.2     Parties; Environmental Knowledge. Except as disclosed in the
Environmental Report or otherwise disclosed by Landlord in writing to Tenant or
as set forth in Schedule 3 attached hereto, Landlord warrants and represents to
Tenant that to Landlord’s Knowledge: no release leak, discharge, spill, storage,
disposal or emission of Hazardous Substances (hereinafter defined) has occurred
in, on or under the Leased Premises, and that the Leased Premises are free of
Hazardous Substances as of the date hereof, there are no underground storage
tanks under or adjacent to the Leased Premises, there has not been any notice of
intent to sue, notice of violation, citation, warning or similar notification
under any federal, state or local environmental law or regulation regarding the
Leased Premises or arising out of operations on the Leased Premises; provided,
that Tenant hereby acknowledges and agrees that (a) it has received copies of
the Environmental Report, Tenant is fully aware of the contents of the
Environmental Report, Tenant has performed such additional diligence as to the
environmental condition and historical uses of the Leased Premises as Tenant has
deemed necessary or desirable, and Tenant accepts the Leased Premises subject to
all matters and conditions disclosed in the Environmental Report or otherwise
existing on the Effective Date (subject to the provisions of Section 12.5
below), (b) Landlord has not undertaken any investigation or inquiry with
respect to environmental aspects of the Leased Premises other than the
Environmental Report, and the warranties and representations of Landlord set
forth in this Section 12.2 are based solely upon Landlord’s actual Knowledge
(including the matters disclosed in the Environmental Report), and (c) the
representations and warranties contained in this Section 12.2 are subject to the
matters and conditions disclosed in the Environmental Report, and Landlord shall
not be deemed to be in breach of the warranties and representations contained in
this Section 12.2 to the extent the matter or condition which would otherwise be
a breach of such warranties and representations is disclosed in the
Environmental Report.
12.3     Landlord’s Environmental Responsibilities during the Term. During the
Term of this Lease, neither Landlord nor Landlord’s agents, employees or
contractors shall cause any Hazardous Substances to be used, stored, generated
or disposed of on, in or under the Leased Premises, except for those Hazardous
Substances which may be reasonably required in the performance by Landlord of
its obligations under this Lease, and then only to the extent no Laws in effect
at such time are violated by Landlord or such agent, employee or contractor, as
the case may be.
12.4     Tenant’s Environmental Responsibilities. Neither Tenant nor Tenant’s
subtenants, licensees or concessionaires, nor the agents, employees or
contractors of Tenant or any

- 42 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



of Tenant’s subtenants, licensees or concessionaires, shall cause or permit any
Hazardous Substances to be used on, in or under the Leased Premises, except in
the ordinary course of business in the operation of such Person’s business as
permitted by Article 8 or as reasonably required in performing the obligations
of Tenant under this Lease, and then only to the extent no applicable Laws in
effect at such time are violated. Tenant’s responsibilities under this Article
12, without duplication, shall apply to any activities or work on the Leased
Premises by Tenant or its employees, agents or contractors, prior to the Term of
this Lease, including, but not limited to, tree-clearing or other activities
undertaken on the Leased Premises by Tenant, or its employees, agents or
contractors prior to the Effective Date.
12.5     Environmental Indemnities. Each party (“Indemnifying Party”) shall
indemnify, defend and hold the other party (“Indemnified Party”) harmless from
any and all claims of third parties, and damages, costs and losses owing to
third parties or suffered by Indemnified Party, including court costs,
reasonable attorneys’ fees and consultants’ fees, arising during or after the
Term and reasonably incurred or suffered by the Indemnified Party as a result of
any default or breach of any representation, warranty or covenant made by
Indemnifying Party under this Article 12. It is a condition of this
indemnification and hold harmless obligation that the Indemnifying Party must
receive notice of any such claim against the Indemnified Party promptly after
Indemnified Party first has Knowledge thereof, but no failure by the Indemnified
Party to promptly notify the Indemnifying Party of any such claim shall
adversely affect the Indemnified Party’s right to indemnification except (and
only to the extent) that the Indemnifying Party can prove prejudice as a result
of the failure to receive prompt notice. This indemnification and hold harmless
obligation includes any and all costs reasonably incurred by the Indemnified
Party after notice to Indemnifying Party for any cleanup, removal or restoration
mandated by any public official acting lawfully under applicable Laws if
Indemnifying Party fails to timely perform such work.
12.6     Definition. As used herein, “Hazardous Substance” means (a) any
substance that is toxic radioactive, ignitable, flammable, explosive, reactive
or corrosive and that is, in the form, quantity, condition and location then
found upon or under the Leased Premises, regulated by any Governmental
Authority, (b) any and all materials and substances that are defined by Laws
relating to environmental matters as “hazardous waste,” “hazardous chemical,”
“pollutant,” “contaminant” or “hazardous substance,” in the form, quantity,
condition and location then found upon the Leased Premises and (c) asbestos,
polychlorinated biphenyls and petroleum-based substances.
12.7     Survival. The provisions of this Article 12 shall survive the
expiration or sooner termination of this Lease.
ARTICLE 13.    
MAINTENANCE AND REPAIRS
13.1     Warranty. Landlord will, so long as no Event of Default has occurred
and is continuing, assign or otherwise make available to Tenant any and all
rights Landlord may have under any vendor’s or manufacturer’s warranties or
undertakings with respect to the Leased Premises, if any, but Landlord does not
warrant or represent that any such warranties or undertakings are or will be
available to Tenant, and Landlord shall have no further obligations or
responsibilities respecting such warranties or undertakings.

- 43 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



13.2     Tenant Waiver. TENANT HEREBY WAIVES ALL STATUTORY REPRESENTATIONS AND
WARRANTIES ON THE PART OF LANDLORD, INCLUDING, WITHOUT LIMITATION, ALL
WARRANTIES THAT THE LEASED PREMISES ARE FREE FROM DEFECTS OR DEFICIENCIES,
WHETHER HIDDEN OR APPARENT, AND ALL WARRANTIES THAT THEY ARE SUITABLE FOR
TENANT’S USE.
13.3     Maintenance and Repairs. Tenant shall, at Tenant’s sole cost and
expense, maintain the Leased Premises in good operating order, repair, condition
and appearance (ordinary wear and tear excepted) and in accordance with the
Operating Standard. Tenant shall promptly, at its cost and expense, make all
necessary replacements, restorations, renewals and repairs to the Leased
Premises and appurtenances thereto, whether interior or exterior repairs
(including all replacements of components, systems, connections, or parts which
are a part of, or are incorporated into, the Leased Premises or any part
thereof), whether structural or nonstructural, foreseen or unforeseen, ordinary
or extraordinary, ordinary wear and tear excepted, as Tenant deems necessary or
desirable in the operation of the Project and as required in accordance with the
terms and conditions of this Lease (including, without limitation, compliance
with the Operating Standard), the Restrictive Agreements and the Master
Declaration, and all common area maintenance including, without limitation,
removal of dirt, snow, ice, rubbish and other obstructions and maintenance of
sidewalks and landscaping as required in accordance with the terms and
conditions of the Master Declaration. In addition to the foregoing, Tenant
shall, at Tenant’s expense, furnish, install and maintain in good condition and
repair, within the Leased Premises and to points in the Project, all storm and
sanitary sewers, and all gas, water, telephone, electrical facilities and other
utilities of such size and type as may be required to provide adequate service
for the Leased Premises as required in accordance with the terms and conditions
of the Restrictive Agreements. Tenant shall not make any claim or demand upon or
bring any action against the Landlord for any loss, cost, injury, damage or
other expense caused by any failure or defect, structural or nonstructural, of
the Leased Premises or any part thereof. The obligations of Tenant set forth in
this Section 13.3 shall be subject to the provisions set forth in Article 15 and
Article 16.
13.4     No Obligation to Make Improvements or Supply Utilities. During the
Term, except as expressly contemplated by the Restrictive Agreements, Landlord
shall not under any circumstances be required to supply any facilities, services
or utilities whatsoever to the Leased Premises or to build or rebuild any
improvements to the Leased Premises or the Project, or to make any repairs,
replacements, alterations, restorations or renewals thereto. Except as expressly
contemplated by the Restrictive Agreements, Tenant hereby waives the right to
make repairs, replacements, renewals or restorations at the expense of Landlord
pursuant to any Laws.
ARTICLE 14.    
ALTERATIONS
14.1     Alterations. Tenant, at its sole cost and expense, shall have the
right, but not the obligation (subject to Tenant’s other obligations under this
Lease, including, without limitation, compliance with the Operating Standard and
Tenant’s maintenance obligations set forth in Article 13), at any time and from
time to time during the Term of this Lease to make alterations, additions and
other changes to the Improvements as Tenant shall consider necessary or
appropriate (all of the

- 44 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



foregoing are hereinafter collectively called “Alterations” and any of the
foregoing is called an “Alteration”), subject, however, in all cases, to the
following provisions:
(a)    The initial construction of the Project shall be governed by the Master
Development Agreement and, to the extent applicable, the Master Declaration.
(b)    From and after final completion of the construction of the Project, no
Alterations shall be undertaken by Tenant unless the following requirements are
complied with:
(i)    The Alteration shall be made and performed in compliance with all
applicable Laws and the Restrictive Agreements.
(ii)    The proposed Alteration shall be of a character consistent with the
applicable Operating Standard.
(iii)    To the extent required under any applicable Laws or pursuant to the
provisions of the Master Declaration, the proposed Alteration shall be approved
by the Master Association established pursuant to applicable Law or the Master
Declaration prior to the commencement of the proposed Alteration.
(iv)    Tenant shall obtain (and furnish copies to Landlord of) all necessary
governmental permits, licenses, approvals and certificates for the commencement
and prosecution of Alterations and for final approval thereof upon completion,
and shall cause Alterations to be performed in compliance therewith, and in the
case of any Alteration requiring the prior approval of the Master Association or
any applicable Governmental Authority, with the plans and specifications
approved by the Master Association.
(v)    All Alterations shall be diligently performed in a good and workmanlike
manner, using new materials and equipment at least equal in quality and class to
those at the Project, and shall be diligently prosecuted to final completion
(which shall include all final inspections and the closing out of all open
applications, permits and licenses).
(vi)    Throughout the performance of any Alteration, Tenant shall carry
worker’s compensation insurance in statutory limits, “all risk” Builders Risk
coverage and general liability insurance, with completed operation endorsement,
for any occurrence in or about the Project, under which Landlord and its agent
and any Fee Mortgagee whose name and address have been furnished to Tenant shall
be named as parties insured, in such limits as Landlord may reasonably require,
with insurers reasonably satisfactory to Landlord. Tenant shall furnish Landlord
with evidence that such insurance is in effect at or before the commencement of
Alterations and, on request, at reasonable intervals thereafter during the
continuance of Alterations.
(c)    At no expense to Landlord, Landlord shall join in the application for
such permits and authorizations whenever such action is necessary; provided,
that Tenant shall indemnify Landlord against any cost, liability damage or
expense in connection with such application or the Alteration contemplated
thereby. Landlord acknowledges that Tenant may be irreparably injured

- 45 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



by Landlord’s failure to so join in any such application if so required and
agrees that, in addition to Tenant’s remedies available at Law for Landlord
failure to so join, Tenant shall be entitled to specific performance to enforce
such obligation under this Section 14.1(c).
(d)    Notwithstanding anything to the contrary contained herein but subject to
the Restrictive Agreements with respect to utilities, all storm and sanitary
sewers, and all gas, water, telephone, electrical facilities and other
utilities, in no event shall Tenant make any Alteration that ties in or connects
the Leased Premises or any Improvements thereon with any real property or
improvements located outside the Leased Premises without first obtaining
Landlord’s written consent thereto.
(e)    Within sixty (60) days after completion of any Alteration costing over
Five Hundred Thousand Dollars ($500,000.00), Tenant shall deliver to Landlord
(i) general releases and waivers of lien from all contractors, subcontractors
and materialmen involved in the performance of such Alteration and the materials
furnished in connection therewith, (ii) “as-built” plans and specifications
showing such Alterations but only if any plans and specifications were prepared
in connection with such Alteration, and (iii) a certificate from Tenant’s
independent architect or general contractor (but only if an independent
architect or general contractor was engaged in connection with such Alteration)
certifying that the Alteration has been completed substantially in accordance
with the final plans and specifications therefor, and Tenant shall provide true
and accurate copies of such final plans and specifications to Landlord.
(f)    Notwithstanding anything to the contrary contained herein, Landlord
hereby agrees that completion of all construction and Alterations on the Leased
Premises in accordance with the Final Plans shall comply with the Operating
Standard.
14.2     No Liens. Should any mechanics’ or other liens be filed against any
portion of the Project by reason of the acts or omissions of, or because of a
claim against, Tenant or anyone claiming under or through Tenant, Tenant shall
cause the same to be canceled or discharged of record by bond or otherwise
within thirty (30) days after notice from Landlord or after Tenant is otherwise
notified thereof, and provided that Tenant has complied with the foregoing,
Tenant may contest any such lien in good faith. If Tenant shall fail to cancel,
discharge or bond over said lien or liens within said thirty (30) day period,
Landlord may cancel or discharge the same (including by bonding) and, upon
Landlord’s demand, Tenant shall reimburse Landlord for all costs incurred in
canceling or discharging or bonding such liens, together with interest thereon
at the Default Rate from the date incurred by Landlord to the date of payment by
Tenant, such reimbursement to be made within ten (10) days after receipt by
Tenant of a written statement from Landlord as to the amount of such costs.
14.3     Indemnification. Tenant shall indemnify and hold Landlord harmless from
and against all costs (including, without limitation, attorneys’ fees and
disbursements and costs of suit), losses, liabilities or causes of action
arising out of or relating to any Alteration, including, without limitation, any
mechanics’ or other liens asserted in connection with such Alteration.
ARTICLE 15.    
DAMAGE CLAUSE

- 46 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



15.1     Damage. If the Project is damaged or destroyed by fire, casualty or any
cause whatsoever, either in whole or in part, subject to the exercise of
Tenant’s right to terminate this Lease pursuant to the provisions of Section
15.4 hereof, Tenant shall with due diligence remove any resulting debris and
repair or rebuild the damaged or destroyed structures and other Improvements,
including any modifications, improvements or betterments made by Landlord or
Tenant, in accordance with the then applicable Final Plans (to the extent then
permitted by Law) (irrespective of whether the insurance proceeds are sufficient
to pay the entire cost of such work). Tenant shall only be required to obtain
Landlord’s consent (which shall not be unreasonably withheld, conditioned or
delayed) to any material deviation from the Final Plans to the extent such
consent is required under and in accordance with the terms of Article 14. Except
in the case of a Minor Casualty, all insurance proceeds, together with an amount
equal to any deductibles provided under any of the insurance policies, which
deductible shall be paid by Tenant within thirty (30) days of the casualty,
shall be delivered to a Depository in trust and pursuant to an express trust,
and applied toward the repair and restoration required of Tenant under this
Article 15, in accordance with Section 15.2 and, to the extent not provided
therein, the customary procedures and requirements of the Depository for
construction loans of a size and nature comparable to the repair and restoration
obligations of Tenant under this Lease. In the case of any Minor Casualty, the
insurance proceeds may be delivered to Tenant to be applied toward the repair
and restoration required of Tenant under this Article 15. After completion of
such repair and restoration, and payment of the costs thereof, any then
remaining insurance proceeds shall be paid to Landlord to the extent of any
obligations of Tenant hereunder to Landlord then due and outstanding, the
balance to Tenant or, if required by a Leasehold Mortgage, to the Leasehold
Mortgagee. As used herein, the term “Depository” means, any savings bank,
insurance company, savings and loan association, commercial bank or trust
company: (a) with net assets or capital surplus and undivided profits of not
less than Two Hundred Fifty Million Dollars ($250,000,000.00), (b) that agrees
to perform the obligation of the “Depository” hereunder and apply any funds
received as the Depository hereunder in accordance with the provisions of this
Lease, and (c) which is selected as follows: (i) if there is a Leasehold
Mortgagee and such Leasehold Mortgagee is not an Affiliate of Tenant, then such
Leasehold Mortgagee may select the Depository, (ii) if there is no Leasehold
Mortgagee or the Leasehold Mortgagee is an Affiliate of Tenant, then if there is
a Fee Mortgagee and such Fee Mortgagee is not an Affiliate of Landlord, then
such Fee Mortgagee may select the Depository, and (iii) if there is no Leasehold
Mortgagee or the Leasehold Mortgagee is an Affiliate of Tenant, and there is no
Fee Mortgagee or the Fee Mortgagee is an Affiliate of Landlord, then the
Depository shall be mutually selected by Landlord and Tenant acting reasonably
and in good faith. If a Leasehold Mortgagee or Fee Mortgagee, as applicable, has
the right to select the Depository and such Leasehold Mortgagee or Fee
Mortgagee, as applicable, satisfies the criteria set forth above for serving as
a Depository, then such Leasehold Mortgagee or Fee Mortgagee, as applicable, may
select itself to serve as the Depository. As used herein, the term “Minor
Casualty” means a casualty to the Improvements where the total cost to repair
and restore does not exceed $2,500,000.00.
15.2     Release of Insurance Proceeds. Except as otherwise provided in Section
15.1, all insurance proceeds received by Tenant or any Leasehold Mortgagee, as
the case may be, on account of such damage or destruction less the actual,
out-of-pocket cost, if any, of such recovery, shall be deposited with a
Depository, in trust, as provided in Section 15.1 and applied to the payment of
the cost of repairing or restoring the Project as required under Section 15.1,
including expenditures

- 47 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



made for temporary repairs or for the protection of property pending the
completion of permanent repairs or restoration, and may be withdrawn from time
to time as hereinafter provided, as the work progresses. Receipt by the
Depository of the following is a condition to any withdrawal by Tenant:
(a)    A certificate of an independent architect, engineer or contractor that is
unrelated to the general contractor or construction manager performing the
restoration work (in either case, the “Construction Consultant”) selected by
Tenant, who shall be reasonably acceptable to Landlord, dated not more than
three (3) days prior to the application for such withdrawal, setting forth the
following:
(i)    the contract price for the work, the amounts, if any previously paid
thereon, the balance due, the amount necessary, in the Construction Consultant’s
reasonable professional judgment to complete the work, and that the sum then
requested to be withdrawn either has been paid by Tenant or is justly due to the
contractors, subcontractors, materialmen, engineers, architects or other persons
(whose names and addresses shall be stated), who have rendered or furnished
certain services or materials for the work and giving a brief description of
such services and materials and the principal subdivisions or categories thereof
and the several amounts so paid or due to each of said persons in respect
thereof, and stating the progress of the work up to date of said certificate;
(ii)    that the sum then requested to be withdrawn, plus all sums previously
withdrawn, does not exceed the cost of the work insofar as actually accomplished
up to the date of such certificate, and that the remainder of the insurance
proceeds and other funds on deposit with the Depository for such purpose will,
in the reasonable professional judgment of the Construction Consultant, be
sufficient to pay in full for the completion of the work; and
(iii)    that no part of the cost of the services and materials then being
requested to be withdrawn as described in the foregoing clause (i) has been or
is being made the basis of the withdrawal of any part of the deposited moneys in
any then pending or previous application.
(b)    A certificate signed by an officer of Tenant stating in substance: (i)
the contract price for the work, the amounts, if any, previously paid thereon,
the balance due, the amount necessary, in such officer’s reasonable judgment, to
complete the work, and that all materials and all property described in the
certificate furnished pursuant to this Subsection and every part thereof, are,
to such officer’s Knowledge, free and clear of all mortgages, liens, charges or
encumbrances, except encumbrances, if any, securing indebtedness due to Persons
(whose names and addresses and the several amounts due them shall be stated)
specified in said certificate pursuant to clause (i) of Section 15.2(a), which
encumbrances will be discharged upon payment of such indebtedness, other than
any Leasehold Mortgage; and (ii) that there is no default in the payment of Rent
or any other charge payable by Tenant under this Lease.
(c)    A certificate or title search from a nationally recognized title
insurance company showing that there has not been filed against the Leased
Premises or any part of the Project, or against any interest of Landlord or
Tenant therein, any vendor’s, mechanic’s, laborers’ or

- 48 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



materialman’s statutory or other similar lien which has not been bonded or
discharged of record, except such as will be discharged or appropriately bonded
upon payment of the amount then requested to be withdrawn.
(d)    Mechanic’s lien waivers or releases from the general contractor or
construction manager and all major subcontractors (of any tier) and suppliers
(i.e., those whose contract for the project is for at least Five Hundred
Thousand Dollars ($500,000)), acknowledging payment of all amounts due through
the immediately preceding draw paid to or on behalf of Tenant under this Section
15.2 (i.e., draw 2 does not get paid until lien releases relating to draw 1 have
been received, and thereafter, a conditional lien waiver is received as to the
current draw being requested).
Upon compliance with the foregoing provisions of this Section 15.2, upon the
request of Tenant the Depository shall pay or cause to be paid out of the
insurance money and other funds deposited with it, to the persons named in the
certificate, pursuant to the foregoing clause (i) of Section 15.2(a), the
respective amounts stated in said certificate to be due to each person or entity
named therein, and/or shall pay or cause to be paid to Tenant the amount stated
in said certificate to have been paid by Tenant. Tenant may direct the
Depository to make payments otherwise due to Tenant directly to the contractor
and vendors whose invoices are the subject of such payments.
If the insurance proceeds and other funds in the hands of the Depository shall
be insufficient to pay the entire cost of such work, Tenant shall pay the
deficiency, and the Depository shall not make any disbursement thereof until
(x) there is deposited with such Depository the amount necessary to pay such
deficiency or (y) if such deficiency is paid directly by Tenant for the cost of
construction, there is on deposit with the Depository sufficient funds to pay
the entire cost of such work after taking into account such direct payments by
Tenant.
At any time after the completion in full of the work, the whole balance of the
insurance proceeds not theretofore withdrawn pursuant to the foregoing
provisions of this Section shall be paid to Tenant or as may be required by any
Leasehold Mortgage. Completion of the repair or restoration as contemplated in
this Section 15.2 means receipt by Landlord, the Depository and, if applicable,
the Leasehold Mortgagee, of a certificate signed by Tenant and by the
Construction Consultant stating in substance as follows: (i) that the work has
been completed in full and a temporary or permanent certificate of occupancy for
the Improvements has been obtained, if required by law in connection with the
work performed; and (ii) that all amounts for whose payment Tenant is or may
become liable or that may be a lien on the Project in respect of the work have
been paid in full. The certificate by Tenant and the Construction Consultant
shall be accompanied by final releases of liens executed by the general
contractor and all major subcontractors (of any tier) and suppliers who, over
the course of the project, provided labor or materials to the project in excess
of a total of Five Hundred Thousand Dollars ($500,000.00).
15.3     Continuance of Tenant’s Obligations. Except as set forth in Section
15.4 below, Tenant’s obligation to pay Fixed Rent, Percentage Rent, Taxes and
all other charges on the part of Tenant to be paid and to perform all other
covenants and agreements on the part of Tenant to be performed shall not be
affected by any such destruction or damage of any of the Improvements or the
Leased Premises, whether by fire or otherwise, and to the fullest extent
permitted by law, Tenant

- 49 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



hereby irrevocably waives the provisions of any statute or law now or hereafter
in effect contrary to such obligation of Tenant as herein set forth, or which
releases Tenant from the performance of any of its obligations under the Lease.
15.4     Right to Terminate on Certain Damage. If at any time during the two (2)
years prior to any Option Date, the Project is damaged or destroyed by fire,
casualty or any cause whatsoever to such an extent that all or a portion thereof
is rendered unsuitable for use as a gaming facility and the cost of restoration
would exceed fifty percent (50%) of the amount it would cost to replace the
Project in its entirety at the time such damage or destruction occurred, and if
Tenant has complied with its insurance obligations under this Lease (including
maintaining insurance against loss of rents by Landlord), Tenant may terminate
this Lease by notice to Landlord given within sixty (60) days after such damage
or destruction. If Tenant elects to terminate this Lease as provided herein,
Tenant shall pay (or cause the Depository to pay or irrevocably assign its
insurance claim) to Landlord, as a condition upon the effectiveness of such
termination, within sixty (60) days after receipt thereof, an amount equal to
(i) all insurance proceeds for such damage or destruction (except for any
proceeds for damage to Tenant’s Property, which shall be delivered to Tenant net
of all out-of-pocket costs of collection thereof) and (ii) as and for liquidated
and agreed final damages (it being agreed that it would be impracticable or
extremely difficult to fix the actual damage), a sum equal to the amount by
which the Rent reserved in this Lease for the period which otherwise would have
constituted the unexpired portion of the Term until the next Option Date had
this Lease not been terminated, discounted to present worth (calculated using a
discount rate equal to the then current Prime Rate plus two percent (2%)). Upon
the giving of such notice by Tenant to terminate, and Tenant’s payment of all
amounts provided for herein, this Lease shall automatically terminate and the
Annual Fixed Rent and other charges due hereunder shall be pro-rated as of the
effective date of such termination; provided that Percentage Rent due hereunder,
if any, shall be equitably adjusted through the date of such termination.
15.5     Rights to Insurance Proceeds. If this Lease is terminated as provided
in this Article 15 following damage to or destruction of the Project, the
proceeds of all hazard insurance on the Project which is maintained by Tenant
pursuant to Article 17 shall belong to Landlord or Landlord’s lender except for
any proceeds for damage to Tenant’s Property and net of all out-of-pocket costs
of Tenant for collection thereof. Insurance proceeds with respect to Tenant’s
Property shall belong to Tenant or, if required by a Leasehold Mortgage, to such
Leasehold Mortgagee.
15.6     Section 227 of NYRPL. The provisions of this Article 15 shall be deemed
an express agreement governing any case of damage or destruction of the Leased
Premises by fire or other casualty, and Section 227 of the Real Property Law of
the State of New York, providing for such a contingency in the absence of an
express agreement, and any other law of like import, now or hereafter in force,
shall have no application in such case.
ARTICLE 16.    
CONDEMNATION
16.1     In General. Subject to any Leasehold Mortgage, if any portion of the
Leased Premises is taken in any proceeding by any Governmental Authority by
condemnation or otherwise, or be acquired for public or quasi-public purposes,
or be conveyed under threat of such taking or

- 50 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



acquiring (which Landlord shall not do without Tenant’s prior written consent),
and an independent third-party expert in Gaming Operations reasonably selected
by Landlord and Tenant determines that the remaining portion will not permit
Tenant to operate its business on the Leased Premises in an economically viable
manner, Tenant shall have the option of terminating this Lease by notice to
Landlord of its election to do so given on or before the date which is thirty
(30) days after Tenant is deprived of possession of the condemned property, and
upon the giving of such notice, this Lease shall automatically terminate and the
Annual Fixed Rent and other charges hereunder shall be adjusted as of the date
of such notice. If a portion of the Leased Premises is so taken and Tenant
elects not to terminate this Lease, then Tenant shall, to the extent and making
use of the condemnation award, restore the Project to a complete unit as similar
as reasonably possible in design, character and quality to the buildings which
existed before such taking. In performing such restoration, Tenant shall be
required to deposit any condemnation award with the Depository in accordance
with the terms of Section 15.2 above mutatis mutandis. If the Project is
partially taken and this Lease is not terminated, there shall be no reduction or
adjustment in the Annual Fixed Rent and other charges thereafter payable
hereunder. Any restoration work to be performed pursuant to this Article 16
shall be completed in accordance with Article 14 hereof and the Restrictive
Agreements. If all or part of the Leased Premises is taken and Tenant elects to
terminate this Lease in accordance with this Article 16, each party shall be
free to make claim against the condemning authority for the amount of the actual
provable damage done to each of them by such taking. If the condemning authority
refuses to permit separate claims to be made, then Landlord shall prosecute with
counsel reasonably satisfactory to Tenant the claims of both Landlord and
Tenant, and the proceeds of the award, after payment of Landlord’s reasonable
attorneys’ fees and other reasonable out-of-pocket costs incurred, shall be
divided between Landlord and Tenant in a fair and equitable manner based upon
their respective interests.
16.2     Temporary Taking Awards. If by reason of a taking Tenant is temporarily
deprived in whole or in part of the use of the Project or any part thereof, this
Lease shall continue in full force and effect, the entire award made as
compensation therefor shall belong to Tenant, and there shall be no abatement of
any Rent payable hereunder.
ARTICLE 17.    
INSURANCE, WAIVER OF SUBROGATION
AND FIRE PROTECTION
17.1     Casualty Policy. During the Term of this Lease, Tenant shall at its
expense keep the Leased Premises (including, without limitation, all present and
future Tenant’s Property and Improvements) insured in the name of Landlord and
Tenant (as their interests may appear with each as named insured, additional
insured or loss payee, as applicable, to provide each with the best position)
against damage on an “all risk” basis, including the perils of flood and
earthquake, in an aggregate amount equal to the full replacement cost thereof
(without deduction for physical depreciation), and shall have deductibles no
greater than Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) (with
higher deductibles for wind and earthquake coverage as the applicable insurer
may require). Such policy also shall cover floods if any portion of the Leased
Premises is at any time located in an area being located in a “100 year flood
plain” or as having special flood hazards (including Zones A, B, C, V, X and
shaded X areas), along with earthquake and other similar

- 51 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



hazards as may be customary for comparable properties in the general vicinity of
the Leased Premises and such other “additional coverage” insurance as any Fee
Mortgagee may reasonably require, which at the time is usual and commonly
obtained in connection with comparable properties. The proceeds of such
insurance in case of loss or damage shall be held in trust and applied on
account of the obligation of Tenant to repair and rebuild the Leased Premises
pursuant to Article 15 to the extent that such proceeds are required for such
purpose. The insurance required to be carried by Tenant under this Article 17
may be covered under a so-called “blanket” policy covering other operations of
Tenant and its Affiliates, so long as the amount of coverage available under
said “blanket” policy with respect to the Leased Premises, or Tenant’s liability
under this Lease, at all times meets the requirements set forth in this Lease,
and shall be evidenced by a certificate of insurance (issued on ACORD 27 or
equivalent form) from Tenant’s insurer, authorized agent or broker. Upon
request, Tenant shall name any Fee Mortgagee on the Leased Premises pursuant to
a standard mortgagee, additional insured or, subject to the rights of Leasehold
Mortgagees, loss payee clause, provided such Fee Mortgagee agrees with Tenant in
writing to disburse such insurance proceeds in accordance with the provisions of
Article 15 hereof for the repair and restoration of the Project as set forth in
this Lease. Any such insurance proceeds not required for the repair and
restoration of the Leased Premises, after the payment in full of any amounts
then due and owing by Tenant under this Lease, shall belong to Tenant.
17.2     Liability Insurance. During the Term, Tenant shall maintain commercial
general liability insurance, including a contractual liability endorsement and
liquor liability endorsement, personal injury liability coverage and
participants and horses liability coverage, in respect of the Leased Premises
and the conduct or operation of business therein with combined single limits of
not less than Fifty Million Dollars ($50,000,000.00) per occurrence and in the
annual aggregate. Tenant shall cause Landlord (and any Fee Mortgagee of which
Tenant has received written notice from Landlord) to be named as an additional
insured on all policies of liability insurance maintained by Tenant (including
excess liability and umbrella policies) with respect to the Leased Premises.
Such insurance shall be primary as respects the Landlord and, if Landlord has
other insurance applicable to the loss, such coverage will be on an excess or
contingent basis. The insurance required to be carried by Tenant under this
Section 17.2 shall be evidenced by a certificate of insurance (issued on ACORD
25 or equivalent form) from Tenant’s insurer, authorized agent or broker.
17.3     Rental Loss/Business Interruption Insurance. During the Term of this
Lease, Tenant shall, at its expense, keep and maintain for the benefit of
Landlord, coverage for the loss of Rent payable hereunder for a period of at
least the next succeeding eighteen (18) months. The insurance required to be
carried by Tenant under this Section 17.3 shall be evidenced by a certificate of
insurance (issued on ACORD 27 or equivalent form) from Tenant’s insurer,
authorized agent or broker.
17.4     Workers’ Compensation Insurance. Tenant shall maintain, with respect to
its operations and all of its employees at the Leased Premises, a policy or
policies of workers’ compensation insurance in accordance with and in the
amounts required by applicable Laws, protecting Tenant from and against any and
all claims from any persons employed directly or indirectly on or about the
Leased Premises for injury or death of such persons. The insurance required to
be carried by Tenant under this Section 17.4 shall be evidenced by a certificate
of

- 52 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



insurance (issued on ACORD 25 or equivalent form) from Tenant’s insurer,
authorized agent or broker.
17.5     Boiler and Machinery Insurance. Boiler and Machinery Insurance,
covering all boilers, unfired pressure vessels, air conditioning equipment,
elevators, piping and wiring, located on any portion of the Leased Premises, all
steam, mechanical and electrical equipment, including, without limitation, in
all its applicable forms, including Broad Form, extra expense and loss of use in
an amount not less than the full replacement cost of such equipment, and which
shall designate Tenant as loss payee and Landlord (and any Fee Mortgagee) as an
additional insured. The insurance required to be carried by Tenant under this
Section 17.5 shall be evidenced by a certificate of insurance (issued on ACORD
27 or equivalent form) from Tenant’s insurer, authorized agent or broker.
17.6     Other Insurance. Such other insurance with respect to the Leased
Premises and in such amounts as Landlord or any Fee Mortgagee from time to time
may reasonably request against such other insurable hazards which at the time in
question are customarily insured against in the case of properties similar to
the Leased Premises.
17.7     Release; Waiver of Subrogation. Tenant shall include in the insurance
policies required to be maintained by Tenant under this Lease, and, to the
extent Landlord carries liability insurance that covers the Leased Premises,
Landlord shall include in such policies, a waiver of the insurer’s right of
subrogation against the other party during the Term or, if such waiver should be
unobtainable or unenforceable, (a) an express agreement that such policy shall
not be invalidated if the insured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (b) any
other form of permission for the release of the other party with respect to any
claim (including a claim for negligence) which it might otherwise have against
the other party for loss, damage or destruction with respect to its property at
the Leased Premises occurring during the Term to the extent to which it is, or
is required to be, insured under a policy or policies containing a waiver of
subrogation or permission to release liability.
17.8     General.
(a)    All policies of insurance required pursuant to this Article 17 shall be
issued by companies reasonably approved by Landlord, and licensed to do business
in the State of New York. Tenant shall deliver to Landlord and any additional
insureds, at least 10 days prior to the Commencement Date, such fully paid-for
policies or certificates of insurance, in form reasonably satisfactory to
Landlord issued by the insurance company or its authorized agent. Tenant shall
procure and pay for renewals of such insurance from time to time before the
expiration thereof, and Tenant shall deliver to Landlord and any additional
insureds such renewal policy or a certificate thereof at least thirty (30) days
before the expiration of any existing policy. Furthermore, any such insurance
company shall have a claims paying ability rating of “AA” or better by Standard
& Poor’s and an A.M. Best Rating of XII or better, and shall issue policies
which include effective waivers by the insurer of all claims for insurance
premiums against all loss payees, additional loss payees, additional insureds or
named insureds; shall contain endorsements providing that neither Tenant,
Landlord nor any other party shall be a co-insurer under said policies and that
no modification, reduction, cancellation or termination in amount of, or
material change (other than an increase) in,

- 53 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



coverage of any of the policies required hereby shall be effective until at
least thirty (30) days after receipt by each named insured, additional insured
and loss payee of written notice thereof or ten (10) days after receipt of such
notice with respect to nonpayment of premium; provisions which permit Landlord
to pay the premiums and continue any insurance upon failure of Tenant to pay
premiums when due; and provisions stating that the insurance shall not be
impaired or invalidated by virtue of (i) any act, failure to act, negligence of,
or violation of declarations, warranties or conditions contained in such policy
by Tenant, Landlord or any other named insured, additional insured or loss
payee, except for the willful misconduct of Landlord knowingly in violation of
the conditions of such policy or (ii) the occupation, use, operation or
maintenance of the Leased Premises for purposes more hazardous than permitted by
the terms of the policy.
(b)    Tenant shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be furnished by Tenant
under this Article 17, unless Landlord and any Fee Mortgagees, are included
therein as insureds, with losses being payable as in this Article 17 provided.
Tenant shall promptly notify Landlord whenever any such separate insurance is
taken out and shall deliver to Landlord (and any Fee Mortgagees) duplicate
original(s) thereof, or original certificate(s) evidencing the same with true
copies thereof, as provided in this Lease.
(c)    Notwithstanding anything to the contrary contained herein, at all times
prior to the Commencement Date, Tenant’s sole insurance requirement under this
Lease shall be to maintain insurance in accordance with the requirements set
forth in Section 7 of the Access Agreement. From and after the Commencement
Date, Tenant shall be required to satisfy the insurance requirements set forth
herein and shall provide Landlord evidence of the same at least 10 days prior to
the Commencement Date as required under Section 17.8(a) hereof.
ARTICLE 18.    
INDEMNIFICATION
18.1     Indemnification by Tenant. Except as provided in Sections 8.5 and 12.5,
Tenant shall defend, indemnify and hold harmless Landlord, and Landlord’s direct
and indirect partners, members, principals, shareholders, trustees, directors,
officers, employees and agents (each, a “Landlord Indemnified Party”) from and
against all liabilities, costs and expenses (including reasonable attorney’s
fees and expenses) and all damages imposed upon or asserted against the
Landlord, as owner of the Leased Premises, including, without limitation, any
liabilities, costs and expenses and all damages imposed upon or asserted against
Landlord, on account of (a) any use, occupancy, operation, management, misuse,
condition, maintenance or repair by Tenant of the Leased Premises, (b) any
Taxes, Common Facilities Expense, and other impositions which are the obligation
of Tenant to pay pursuant to the applicable provisions of this Lease, (c) any
failure on the part of Tenant to timely perform or comply with any other of the
terms of this Lease or any sublease, (d) any liability Landlord may incur or
suffer as a result of the ADA affecting the Leased Premises, (e) accident,
injury to or death of any person or damage to property on or about the Leased
Premises, and (f) any act, omission or negligence of Tenant or any Person
claiming through or under Tenant or any of their respective partners, directors,
officers, agents, employees or contractors; provided, that the foregoing
indemnity shall not apply to the extent such claim results from the

- 54 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



gross negligence, willful misconduct or fraud of any Landlord Indemnified Party.
If at any time any claims, costs, demands, losses or liabilities are asserted
against a Landlord Indemnified Party by reason of any of the matters as to which
Tenant indemnifies a Landlord Indemnified Party hereunder, Tenant will, upon
notice from such Landlord Indemnified Party, defend any such claims, costs,
demands, losses or liabilities at Tenant’s sole cost and expense by counsel
reasonably acceptable to such Landlord Indemnified Party.
18.2    Indemnification by Landlord. Landlord shall defend, indemnify and hold
harmless Tenant, and Tenant’s direct and indirect partners, members, principals,
shareholders, trustees, directors, officers, employees and agents (each, a
“Tenant Indemnified Party”) from and against all liabilities, costs and expenses
(including reasonable attorney’s fees and expenses) and all damages imposed upon
or asserted against Tenant, as lessee of the Leased Premises, on account of the
gross negligence, willful misconduct or fraud of any Landlord Indemnified Party.
If at any time any claims, costs, demands, losses or liabilities are asserted
against a Tenant Indemnified Party by reason of any of the matters as to which
Landlord indemnifies a Tenant Indemnified Party hereunder, Landlord will, upon
notice from such Tenant Indemnified Party, defend any such claims, costs,
demands, losses or liabilities at Landlord’s sole cost and expense by counsel
reasonably acceptable to such Tenant Indemnified Party.
ARTICLE 19.    
LEASEHOLD MORTGAGES
19.1     Rights to Mortgage Lease. Tenant, and its permitted successors and
assigns shall have the right to mortgage and pledge its interest in this Lease
(and the right to pledge the direct and indirect equity interests in Tenant (any
party receiving such pledge, a “Leasehold Mezzanine Lender”)) (collectively,
“Leasehold Mortgage”), only in accordance with and subject to the terms,
conditions, requirements and limitations of this Article 19. Notwithstanding any
provision to the contrary in any such Leasehold Mortgage, any Leasehold Mortgage
shall neither encumber any real property interests of Landlord nor otherwise
affect the rights of Landlord under this Lease. Simultaneously with or promptly
after the entering into or recording of the Leasehold Mortgage, Tenant shall, at
its own expense, cause a copy of the Leasehold Mortgage to be delivered to
Landlord (together with recording information, if available). Until such
delivery, together with the information required by Section 19.3(a), the
applicable Leasehold Mortgagee shall not be entitled to the rights afforded to
Leasehold Mortgagees under this Lease. For avoidance of doubt, any Leasehold
Mortgage shall not be deemed to amend or modify the terms or provisions of this
Lease.
19.2     Leasehold Mortgagee Qualifications. No holder of a Leasehold Mortgage
shall have the rights or benefits set forth in this Article 19 or elsewhere in
this Lease, nor shall the provisions of this Article 19 be binding upon
Landlord, unless and until:
(a)    Either the mortgagee under such Leasehold Mortgage or a trustee of any
debt secured thereby, or each participant in the underlying loan secured by the
Leasehold Mortgage or the Leasehold Mezzanine Lender, is an Authorized
Institution holding a Leasehold Mortgage (a “Leasehold Mortgagee”);

- 55 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(b)    The Leasehold Mortgage shall contain provisions requiring that copies of
all notices of default under said Leasehold Mortgage must be simultaneously sent
to Landlord, provided, a Leasehold Mortgagee’s furnishing a copy of such notice
to Landlord shall not in any way affect or become a condition precedent to the
effectiveness of any notice given or served upon Tenant; and
(c)    The Leasehold Mortgage shall secure a bona fide extension of credit to
Tenant or an Affiliate of Tenant and shall not be entered into for the purpose
of avoiding or extending any obligations of or restrictions on Tenant under this
Lease, including restrictions on transfer or periods for curing defaults.
19.3     Defaults. If Tenant, or Tenant’s successors or assigns, mortgages this
Lease in compliance with the provisions of this Article 19, then so long as any
such mortgage shall remain unsatisfied of record, the following provisions shall
apply:
(a)    Tenant shall promptly provide Landlord with written notice that a
Leasehold Mortgage has been filed, along with the name, facsimile, contact
person, email address, and address of each Leasehold Mortgagee. Tenant shall
promptly give Landlord written notice of any change in the identity or notice
address of any Leasehold Mortgagee. Landlord, upon serving any notice of default
on Tenant pursuant to Article 22, shall also serve a copy of such notice upon
Leasehold Mortgagee, at the address provided to Landlord in writing by Tenant
and no such notice of default shall be deemed to have been duly given as to the
Leasehold Mortgagee unless and until a copy thereof has been so served upon the
Leasehold Mortgagee at such address. Landlord’s furnishing a copy of such notice
to Leasehold Mortgagee shall not in any way affect or become a condition
precedent to the effectiveness of any notice given or served upon Tenant;
provided, that Landlord may not terminate this Lease or exercise any remedies
against Tenant without first giving Leasehold Mortgagee notice at such address
and opportunity to cure as herein provided. For the avoidance of doubt, if there
is at any time more than one (1) Leasehold Mortgagee, all cure periods and other
rights granted to a Leasehold Mortgagee hereunder shall run concurrently and not
serially and shall run to the acting Leasehold Mortgagee whose Leasehold
Mortgage is most senior (except to the extent that all Leasehold Mortgagees give
Landlord written notice setting forth a different order of priority, it being
understood that Landlord shall only be required to accept cure from and
otherwise deal with one (1) Leasehold Mortgagee at a time). Any notice or other
communication which Leasehold Mortgagee desires or is required to give to or
serve upon Landlord shall be deemed to have been duly given or served if sent in
accordance with Section 25.2.
(b)    If Tenant is in default under this Lease, any Leasehold Mortgagee shall
have the right to remedy such default (or cause the same to be remedied) within
the same period provided to Tenant hereunder and as otherwise provided in
Section 19.3(c) and, if applicable, Section 19.3(d), and Landlord shall accept
such performance by or on behalf of Leasehold Mortgagee as if the same had been
made by Tenant.
(c)    For the purposes of this Article 19 (and subject to the provisions of
Section 19.3(d) below), no default shall be deemed to exist whether pursuant to
Article 22 or any other provision of this Lease, in respect of the performance
of work required to be performed, or of acts to be done, or of conditions to be
remedied, if steps shall, in good faith, have been commenced by

- 56 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Leasehold Mortgagee within the time permitted therefor to rectify the same and
shall be prosecuted to completion with diligence and within the time periods
provided therefor in Article 22.
(d)    Notwithstanding anything in this Lease to the contrary, (i) upon the
occurrence of an Event of Default that can be cured by the payment of money
(“Monetary Default”), Landlord shall take no action to effect a termination of
this Lease unless and until Landlord gives Leasehold Mortgagee at least ten (10)
business days written notice of the occurrence of such Event of Default and
Leasehold Mortgagee fails to cure such Monetary Default within said ten (10)
business day period and (ii) upon the occurrence of an Event of Default other
than a Monetary Default (a “Non-Monetary Default”), Landlord shall take no
action to effect a termination of this Lease unless and until Landlord gives
Leasehold Mortgagee at least thirty (30) days written notice of the occurrence
of such Event of Default and Leasehold Mortgagee fails to cure such Non-Monetary
Default within said thirty (30) day period. If such Non-Monetary Default cannot
reasonably be cured within said thirty (30) day period (or is such that
possession of the Leased Premises is necessary to remedy the Non-Monetary
Default), the date after which Landlord may terminate this Lease shall be
extended for such period of time as may be reasonably required to remedy such
Non-Monetary Default, if and only if (A) Leasehold Mortgagee fully cures any and
all Monetary Defaults of Tenant after notice and within the time periods
described in the first sentence of this clause (d), and (B) Leasehold Mortgagee
continues its good faith and diligent efforts to remedy such Non-Monetary
Default (including efforts to acquire possession of the Leased Premises if
necessary to cure such default); provided, that Leasehold Mortgagee shall not be
obligated to pursue the cure of any Non-Monetary Default until it has obtained
possession of the Leased Premises (and all cure periods for Non-Monetary
Defaults shall be tolled hereunder until the acquisition of possession of the
Leased Premises if possession is a necessary element of curing such Non-Monetary
Default) if, but only if, (x) Leasehold Mortgagee fully cures any and all
Monetary Defaults of Tenant after notice and within the time periods described
in the first sentence of this clause (d), and (y) Leasehold Mortgagee is
diligently pursuing such actions as are necessary to enable it to obtain
possession of the Leased Premises as soon as reasonably practicable. For the
avoidance of doubt, if there is at any time more than one (1) Leasehold
Mortgagee, all cure periods and other rights granted to a Leasehold Mortgagee
under this Section 19.3(d) shall run concurrently and not serially and shall run
to the acting Leasehold Mortgagee whose Leasehold Mortgage is most senior
(except to the extent that all Leasehold Mortgagees give Landlord written notice
setting forth a different order of priority, it being understood that Landlord
shall only be required to accept cure from and otherwise deal with one (1)
Leasehold Mortgagee at a time).
(e)    The rights granted Leasehold Mortgagee in this Section 19.3 are for the
benefit of Leasehold Mortgagee (and any Transferee (as defined below), but only
where Transferee is expressly granted such rights) and shall not be construed to
grant Tenant any additional rights not specifically provided in this Lease.
Nothing in this Section 19.3 shall be construed to require a Leasehold Mortgagee
to continue any foreclosure proceeding it may have commenced against Tenant
after all defaults have been cured by Leasehold Mortgagee, and if such defaults
are cured and the Leasehold Mortgagee discontinues such foreclosure proceedings,
this Lease shall continue in full force and effect as if Tenant had not
defaulted under this Lease. Nothing in this Article 19 shall require a Leasehold
Mortgagee or a Transferee who has acquired Tenant’s leasehold interest and has
taken possession of the Leased Premises to cure any Non-Monetary Default which
is not

- 57 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



curable that first arose or occurred prior to such Transferee taking possession
of the Leased Premises. Any such uncurable Non-Monetary Default shall be deemed
to be waived following such Leasehold Mortgagee’s or Transferee’s acquisition of
Tenant’s leasehold interest and such Leasehold Mortgagee’s or Transferee’s
timely cure of all Monetary Defaults and all Non-Monetary Defaults which are
capable of cure by such Leasehold Mortgagee or Transferee in accordance with
this Article 19. Notwithstanding the foregoing:
(i)    Leasehold Mortgagee shall not be obligated to continue such possession or
to continue such foreclosure proceedings after such defaults have been cured;
(ii)    Subject to the provisions of this Article 19, Landlord shall not be
precluded from exercising any rights or remedies under this Lease with respect
to any other default by Tenant during the pendency of such foreclosure
proceedings, provided that Leasehold Mortgagee shall be entitled to notice and
opportunity to cure as set forth herein with respect to any such additional
default; and
(iii)    it is understood and agreed that Leasehold Mortgagee or any Transferee
may, subject to the following terms of this Section 19.3, become the legal owner
and holder of this Lease (or, in the case of a Leasehold Mezzanine Lender, of
the applicable direct or indirect ownership interests in Tenant) through such
foreclosure proceedings or by assignment of this Lease (or, in the case of a
Leasehold Mezzanine Lender, of the applicable direct or indirect ownership
interests in Tenant) in lieu of foreclosure, and Landlord shall thereafter
recognize such Leasehold Mortgagee or Transferee as the “Tenant” hereunder, and
such Leasehold Mortgagee or Transferee shall attorn to and recognize Landlord as
the “Landlord” hereunder pursuant to the terms and provisions of the Lease.
(f)    Subject to the provisions of Section 19.3(g), it shall be a condition
precedent to (I) any assignment or transfer of this Lease by foreclosure of any
Leasehold Mortgage, deed in lieu thereof or similar proceeding (each a “Remedial
Act”) that the purchaser, assignee or transferee at such Remedial Act or any
Leasehold Mortgagee Related Party that takes assignment from such party (each an
“Initial Transferee”), or (II) any assignment or transfer by an Initial
Transferee to another Person that such Person (each a “Subsequent Transferee”
and, together with an Initial Transferee, each a “Transferee”): (i) in the case
of (x) any Initial Transferee that is not a Leasehold Mortgagee or a Leasehold
Mortgagee Related Party , after giving effect to any transfer to such
Transferee, if such transfer occurs prior to Completion of the Casino Project,
have (or have a guarantor with) a capital/statutory surplus, shareholder’s
equity or net worth (which may include available unfunded capital commitments so
long as such Transferee is a Permitted Investment Fund), determined in
accordance with GAAP, of at least Two Hundred Million Dollars ($200,000,000.00)
and (y) in the case of any Subsequent Transferee, after giving effect to any
transfer to such Transferee, have (or have a guarantor with) a capital/statutory
surplus, shareholder’s equity or net worth (which may include available unfunded
capital commitments so long as such Transferee is a Permitted Investment Fund),
determined in accordance with GAAP, of (A) prior to Completion of the Casino
Project, at least Two Hundred Million Dollars ($200,000,000.00) and (B)
following the Completion of the Casino Project, at least One Hundred Fifty
Million Dollars ($150,000,000.00) (the financial condition requirements set
forth in this clause (i), the “Transferee Financial Conditions”), (ii) upon

- 58 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



becoming the legal owner and holder of this Lease, such Transferee shall execute
an agreement with Landlord, reasonably acceptable to Landlord, pursuant to which
such Transferee agrees to assume all obligations of Tenant under this Lease,
(iii) in the case of any Subsequent Transferee, either such Transferee or an
entity engaged by such Transferee (which may be an an Affiliate thereof) to
operate and manage the Leased Premises (pursuant to a management agreement in
form and substance reasonably acceptable to Landlord), operates or has an
affiliate that operates at least one (1) other reputable gaming facility, (iv)
it complies with the requirements of Article 17, and (v) it provides proof
reasonably satisfactory to Landlord that the Licenses and Permits have been (or
are to be) assigned to assignee (or that new Licenses and Permits have been (or
will be) obtained).
(g)    Notwithstanding the foregoing, if a Leasehold Mortgagee or a Transferee
becomes the Tenant under the Lease in connection with a Remedial Act, but at
such time such Leasehold Mortgagee or Transferee does not meet the financial and
other requirements specified in the immediately preceding paragraph, if
applicable, such Leasehold Mortgagee or Transferee shall have one hundred twenty
(120) days from the date it acquires the Leasehold Premises to either transfer
the Leasehold Mortgagee’s or Transferee’s interest in this Lease to a Transferee
who complies with such requirements, or otherwise come into compliance on its
own. Failure to comply with this paragraph shall constitute an Event of Default
under this Lease. For avoidance of doubt, nothing in this Lease shall require
any Initial Transferee that is a Leasehold Mortgagee or a Leasehold Mortgagee
Related Party to meet the Transferee Financial Conditions.
(h)    In the event of (x) the termination of this Lease prior to the expiration
of the Term, whether by summary proceedings to dispossess, service of notice to
terminate, or otherwise, due to an Event of Default or (y) rejection of this
Lease by Tenant in connection with a bankruptcy of Tenant, in each such case,
Landlord shall serve upon Leasehold Mortgagee written notice that the Lease has
been terminated together with a statement of any and all sums which would at
that time be due under this Lease but for such termination, and of all other
defaults, if any, under this Lease then known to Landlord. Leasehold Mortgagee
or a Transferee shall thereupon have the option to obtain a new lease in
accordance with and upon the following terms and conditions:
(i)    Upon the written request of Leasehold Mortgagee, delivered to Landlord
within thirty (30) days after service of notice that the Lease has been
terminated to Leasehold Mortgagee, Landlord shall enter into a new lease of the
Leased Premises with Leasehold Mortgagee or a Transferee; provided, that any
Transferee that is not a Leasehold Mortgagee or a Leasehold Mortgagee Related
Party satisfies (or has a guarantor that satisfies) the Transferee Financial
Conditions.
(ii)    Such new lease shall be entered into within thirty (30) days of such
Leasehold Mortgagee’s written request at the sole cost of Leasehold Mortgagee or
a Transferee, shall be effective as of the date of termination of this Lease,
shall be for the remainder of the Term of this Lease, and at the Rent and upon
all the terms, covenants and conditions of this Lease, including any applicable
Termination Options.
(iii)    Such new lease shall require the tenant thereunder to perform any
unfulfilled obligations of Tenant under this Lease which are curable.

- 59 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(iv)    Upon the execution of such new lease, the tenant named therein shall pay
any and all Rent and other sums which would at the time of the execution thereof
be due under this Lease but for such termination and shall pay all expenses
(including, without limitation, counsel fees) incurred by Landlord in connection
with the preparation, execution and delivery of such new lease.
(v)    The tenant named therein or a permitted operator/manager shall procure
(or make application for) and maintain the Licenses and Permits, in each case so
as to enable the continued lawful operation of the Project at all times.
(i)    Nothing in this Section 19.3 shall impose any obligation on the part of
Landlord to deliver physical possession of the Leased Premises to the Leasehold
Mortgagee or any Transferee unless Landlord at the time of the execution and
delivery of such new lease has obtained physical possession thereof.
Notwithstanding the foregoing, if a Leasehold Mortgagee shall have the option
hereunder to enter into a new lease with Landlord, but at the time of the
exercise of such option Leasehold Mortgagee or such Transferee does not meet the
financial or other requirements specified in clause (i) or (v) of Section
19.3(h), if applicable, such Leasehold Mortgagee or Transferee shall have one
hundred twenty (120) days from the date it acquires the Leasehold Premises to
either transfer its interest in such new lease to a Person who complies with
such requirements, or otherwise come into compliance on its own. Failure to
comply with this paragraph shall constitute and Event of Default under such new
lease.
(j)    Notwithstanding anything to the contrary contained in this Section 19.3,
the foregoing provisions of this Section 19.3 shall not apply with respect to
any Leasehold Mortgagee that is an Affiliate of Tenant and which owns, directly
or indirectly, 75% or more of Tenant or which is under 75% or more common
ownership with Tenant (except for any Leasehold Mezzanine Lender that becomes an
Affiliate of Tenant by virtue of a foreclosure on a pledge securing its loan).
19.4     Landlord’s Acknowledgement of Leasehold Mortgage. Landlord shall, upon
written request, acknowledge receipt of the name and address of any Leasehold
Mortgagee and confirm to such party whether, based solely on written evidence
submitted by Tenant to Landlord and assuming the truth and accuracy thereof,
such party is or would be upon closing of its financing or its acquisition of an
existing Leasehold Mortgage, be (a) a Leasehold Mortgagee as defined herein and
(b) an Authorized Institution, provided Landlord receives reasonable proof of
the foregoing.
19.5     Modifications Requested by Leasehold Mortgagee. Landlord shall not
unreasonably withhold its consent or agreement to any modifications to this
Lease that are reasonably requested by and for the benefit of a Leasehold
Mortgagee, provided that any such modification (a) is (i) not contrary to
customary requirements of other leasehold mortgagees or mezzanine lenders at the
time in the State of New York, including those imposed by rating agency
guidelines, or (ii) due to banking, insurance or similar laws and regulations,
and (b) does not adversely affect any of Landlord’s rights or remedies in any
material respect, decrease any of the Rents payable under this Lease or increase
(other than to a de minimis extent) any of Landlord’s obligations under this
Lease.
ARTICLE 20.    TENANT’S SIGNS

- 60 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



20.1    Location and Type. Tenant shall have the right to erect and maintain any
and all signs subject to any applicable provisions of this Lease, the Master
Declaration and applicable Laws, including without limitation:
(d)    illuminated signs on the exterior walls of the Improvements;
(e)    signs on the interior or exterior of any windows of the Improvements;
(f)    easel or placard signs within the lobby entrance or on sidewalks
immediately in front of the Improvements, provided the same do not unreasonably
interfere with pedestrian traffic;
(g)    poster cases within the lobby of the Improvements and on the exterior
walls of the Improvements;
(h)    illuminated roadside sign(s) and attraction board (“Tenant’s Pylon”);
(i)    electronic displays and billboards (“Display Signs”) on the exterior
walls of the Improvements;
(j)    directional signage on the Leased Premises; and
(k)    all other signage Tenant deems desirable in the ordinary course of the
operation of its business at the Leased Premises in accordance with the
Operating Standard.
20.2    Design. The design of all signage which Tenant elects to construct
pursuant to Section 20.1 (such present and future signs referred to as “Tenant’s
Signs”) shall be in compliance with the applicable provisions of this Lease, the
Master Declaration and applicable Laws. Tenant’s Signs shall be constructed and
maintained in good repair at Tenant’s expense. Tenant shall pay the cost of
electricity consumed in illuminating Tenant’s Signs.
20.3    Access to Tenant’s Pylon. If Tenant’s Pylon is located outside the
Leased Premises, Landlord hereby grants to Tenant all easement rights as
Landlord has under the Master Declaration, which shall be appurtenant to the
Leased Premises, for the purpose of enabling Tenant to have access to Tenant’s
Pylon, to maintain and service same and to insure the continued availability of
power thereto.
20.4    Protection of Signs Visibility. Landlord shall not erect or permit to be
erected any sign or advertising device on the roof or exterior walls of the
Improvements, nor any landscaping, signs or other obstructions on the Leased
Premises except as permitted pursuant to the provisions of the Restrictive
Agreements.
ARTICLE 21.    
ESTOPPEL CERTIFICATES; FEE MORTGAGES
21.1    Estoppel Certificates. Each party agrees, within ten (10) days after
request by the other party, to execute, acknowledge and deliver to and in favor
of the other party (and/or a party

- 61 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



designated by such other party, including, without limitation, the proposed
holder of any Fee Mortgage or purchaser of the Leased Premises, any Leasehold
Mortgagee, or any proposed sublessee or assignee of Tenant, an estoppel
certificate in such form as the requesting party may reasonably request, but
stating no less than: (a) whether this Lease is in full force and effect; (b)
whether this Lease has been modified or amended and, if so, identifying and
describing any such modification or amendment; (c) the date to which rent and
any other charges have been paid; and (d) whether such has Knowledge of any
default on the part of the other party or has Knowledge of any claim against the
other party and, if so, specifying the nature of such default or claim.
21.2    Fee Mortgages. Nothing contained herein, including but not limited to
the MRMI PILOT Agreement, or the nominal leasing or sub-leasing of the Leased
Premises to a local or county development agency, shall in any way limit or
restrict Landlord’s right to encumber its fee interest in the Leased Premises
with one or more mortgages and/or assignments of leases and rents and to
encumber any direct or indirect equity interests in Landlord (each, together
with any and all amendments, modifications, extensions and replacements thereof,
a “Fee Mortgage”). The beneficiary of any Fee Mortgage, together with its
successors and assigns, is referred to herein as a “Fee Mortgagee”. No Fee
Mortgagee shall have the rights or benefits set forth in this Article 21 or
elsewhere in this Lease unless such Fee Mortgagee (or a trustee of any debt
secured by Fee Mortgage) is an Authorized Institution. Notwithstanding any
provision to the contrary in any such Fee Mortgage, any Fee Mortgage now or
hereafter encumbering Landlord’s interest in the Leased Premises shall be
subject and subordinate to this Lease (and any new Lease that is entered into in
accordance with the applicable provisions of Section 19.3), the Leasehold Estate
created hereby (or by such new Lease that is entered into in accordance with the
applicable provisions of Section 19.3) and the rights of Tenant and Leasehold
Mortgagees under this Lease (or under such new Lease that is entered into in
accordance with the applicable provisions of Section 19.3) for so long as this
Lease (or such new Lease that is entered into in accordance with the applicable
provisions of Section 19.3) remains in full force and effect. For the avoidance
of doubt, except as expressly provided in this Article 21, Tenant shall have no
obligations under this Lease in respect of any Fee Mortgage. At the request of
Leasehold Mortgagee or Tenant, and at Tenant’s sole cost and expense, Fee
Mortgage shall confirm such subordination in a writing mutually acceptable to
Tenant and Fee Mortgagee acting reasonably. In the event of any conflict between
the terms of a Fee Mortgage and this Lease, the terms of this Lease shall
prevail.
21.3    Modifications Requested by Fee Mortgagee. Tenant shall not unreasonably
withhold its consent or agreement to any modifications to this Lease that are
reasonably requested by and for the benefit of a Fee Mortgagee, provided that
any such modification (a) is (i) not contrary to customary requirements of other
mortgagees at the time in the State of New York, including those imposed by
rating agency guidelines, or (ii) due to banking, insurance or similar laws and
regulations in order, and (b) does not adversely affect any of Tenant’s rights
in any material respect, increase any of the Rents payable under this Lease or
increase (other than to a de minimis extent) any of Tenant’s other obligations
under this Lease.
21.4    Attornment by Tenant. Tenant shall, in the event any proceedings are
brought for the foreclosure of, or in the event of the exercise of the power of
sale under, any Fee Mortgage, attorn to the purchaser upon any such foreclosure
or sale and recognize such purchaser as Landlord

- 62 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



under this Lease (a “Successor Landlord”), provided such Successor Landlord
assumes in writing Landlord’s obligations under this Lease (it being understood
that Tenant shall, if requested, enter into a new lease on terms identical to
those in this Lease); provided, that any such Successor Landlord shall not be
(a) liable for any act, omission or default of any prior landlord (including,
without limitation, Landlord); (b) liable for the return of any moneys paid to
or on deposit with any prior landlord (including, without limitation, Landlord),
except to the extent such moneys or deposits are delivered to such Successor
Landlord; (c) subject to any offset, claims or defense that Tenant might have
against any prior landlord (including, without limitation, Landlord); (d) bound
by any Rent which Tenant might have paid for more than the current month to any
prior landlord (including, without limitation, Landlord) unless actually
received by such Successor Landlord; (e) bound by any covenant to perform or
complete any construction in connection with the Project or the Leased Premises
or to pay any sums to Tenant in connection therewith; or (f) bound by any waiver
or forbearance under, or any amendment, modification, abridgment, cancellation
or surrender of, this Lease made without the consent of such Successor Landlord.
Upon request by such Successor Landlord, Tenant shall execute and deliver an
instrument or instruments, reasonably requested by such Successor Landlord,
confirming the attornment provided for herein, but no such instrument shall be
necessary to make such attornment effective but in no event shall such
attornment require Tenant to otherwise increase or modify in any respect its
obligations hereunder.
21.5    Fee Mortgagee Right to Cure Landlord Defaults.
(a)    Landlord shall promptly provide Tenant and any Leasehold Mortgage of
which Tenant has given Landlord written notice with written notice that a Fee
Mortgage has been filed, along with the name, facsimile, contact person, email
address, and address of the Fee Mortgagee. Landlord shall promptly give Tenant
written notice of any change in the identity or address of any Fee Mortgagee.
Tenant, upon serving any notice of default on Landlord shall also serve a copy
of such notice upon Fee Leasehold Mortgagee, at the address provided to Tenant
in writing by Landlord and no such notice of default shall be deemed to have
been duly given as to the Fee Mortgagee unless and until a copy thereof has been
so served upon the Fee Mortgagee at such address.
(b)    If Landlord is in default of any of its obligations under this Lease, any
Fee Mortgagee shall have the right to remedy such default (or cause the same to
be remedied) within the same period provided to Landlord hereunder and as
otherwise provided in this Section 21.5, and Tenant shall accept such
performance by or on behalf of Fee Mortgagee as if the same had been made by
Landlord. For the avoidance of doubt, if there is at any time more than one (1)
Fee Mortgagee, all cure periods and other rights granted to a Fee Mortgagee
hereunder shall run concurrently and not serially and shall run to the acting
Fee Mortgagee whose Fee Mortgage is most senior (except to the extent that all
Fee Mortgagees give Tenant written notice setting forth a different order of
priority, it being understood that Tenant shall only be required to accept cure
from and otherwise deal with one (1) Fee Mortgagee at a time).
21.6     Form of Documents. Landlord and Tenant, upon request of any party in
interest, shall execute promptly such commercially reasonable instruments or
certificates to carry out the

- 63 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



provisions of this Article 21; provided, that, neither party shall be required
to execute any such instruments or certificates that would in any way modify the
terms and provisions of this Lease or increase the obligations of any party
beyond those set forth herein.
ARTICLE 22.    
DEFAULT
22.1     Tenant Default. An event of default (“Event of Default”) shall exist
under this Lease if:
(a)    Tenant fails to pay any installment of Rent, including Annual Fixed Rent,
Percentage Rent and any other charge under this Lease within ten (10) days after
notice of default (but Landlord is not required to give more than four (4) such
default notices during any one Lease Year);
(b)    Tenant breaches or fails to perform or observe any obligations set forth
in (i) Sections 8.3(c)(ii) or 8.3(c)(iii) and such breach or failure continues
for thirty (30) days after written notice by Landlord of such default, or (ii)
Section 8.3(c)(v);
(c)    intentionally omitted;
(d)    Tenant (i) commences any case, proceeding or other action seeking to have
an order for relief entered on its behalf as debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts under any federal,
state or local law relating to bankruptcy, insolvency, reorganization or relief
of debtors, (ii) makes an assignment for the benefit of its creditors, (iii) is
generally unable to pay its debts as they mature, (iv) seeks or consents to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or (v) files a petition or answer seeking reorganization or
arrangement under an order or decree appointing, without the consent of Tenant,
a receiver of Tenant of the whole or substantially all of its property, and such
case, proceeding or other action is not dismissed within ninety (90) days after
the commencement thereof;
(e)    the estate or interest of Tenant in the Leased Premises or any part
thereof is levied upon or attached in any proceeding and the same is not vacated
or discharged within the later of ninety (90) days after commencement thereof or
thirty (30) days after receipt by Tenant of notice thereof from Landlord (unless
Tenant is contesting such lien or attachment in accordance with this Lease);
(f)    Tenant breaches or fails to perform and observe any of its obligations
set forth in Section 14.2 within the time frames set forth therein;
(g)    Tenant abandons all or substantially all of the Leased Premises during
the Term of this Lease for a period of thirty (30) consecutive days;
(h)    Tenant fails to perform or observe any of the other covenants, terms,
provisions or conditions on its part to be performed or observed under this
Lease in all material respects, within thirty (30) days after written notice of
default (or if more than thirty (30) days shall

- 64 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



be reasonably required for such cure because of the nature of the default, if
Tenant fails to proceed diligently and continuously to cure such default after
such notice to completion);
22.2     Termination and Re-Entry.
(a)    This Lease and the estate hereby granted are subject to the limitation
that if an Event of Default shall occur, then, in any such case, Landlord may
give to Tenant a notice of intention to terminate this Lease and the term hereof
as of the tenth (10th) day after the giving of such notice, in which event, as
of such tenth (10th) day, this Lease and any other leases between Landlord
Affiliates and Tenant or any Affiliates of Tenant for any portion of the Master
Development Site, and the term thereof, shall terminate with the same effect as
if such day was the Expiration Date, but Tenant shall remain liable for damages
as hereinafter provided or pursuant to law; provided notwithstanding anything to
the contrary contained herein, if Tenant delivers a Buyer’s Purchase Notice (as
defined in the Purchase Option Agreement) during the continuance of an Event of
Default, but prior to the termination of this Lease, then this Lease shall not
terminate so long as there is no default by Tenant under the Purchase Option
Agreement. For avoidance of doubt, Tenant’s delivery of a Buyer’s Purchase
Notice hereunder shall not operate to suspend any of Tenant’s payment
obligations under this Lease prior to the Closing (as defined in the Purchase
Option Agreement) of such purchase.
(b)    If Tenant defaults in the payment of any Rent and such default continues
for ten (10) days after notice from Landlord of such default and Landlord has
elected to terminate this Lease in accordance with Section 22.2(a) or if this
Lease shall otherwise terminate as in Section 22.2(a) provided, Landlord or
Landlord’s agents and servants may immediately or at any time thereafter
re-enter into or upon the Leased Premises, or any part thereof, either by
summary dispossess proceedings or by any suitable action or proceeding at law,
without being liable to indictment, prosecution or damages therefor, and may
repossess the same, and may remove any persons therefrom, to the end that
Landlord may have, hold and enjoy the Leased Premises. The words “re-enter” and
“re-entering” as used in this Lease are not restricted to their technical legal
meanings. Upon such termination or re-entry, Tenant shall pay to Landlord any
Rent then due and owing (in addition to any damages payable under
Section 22.3(a) below).
22.3     Damages.
(d)    If this Lease shall terminate pursuant to the provisions of Section
22.2(a) hereof, or if Landlord shall otherwise reenter the Leased Premises
pursuant to Section 22.2(b) or in the event of the termination of this Lease, or
of reentry, by or under any summary dispossess or other proceedings or action or
any provision of law by reason of default hereunder on the part of Tenant, then
the following provisions shall apply:
(i)    Tenant shall pay to Landlord the Rent payable up to the time of such
termination of this Lease, or of any such reentry by Landlord, as the case may
be and
(ii)    Tenant shall pay to Landlord as damages, at the election of Landlord,
either of the following amounts:

- 65 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(A)    A sum which, at the time of such termination of this Lease or at the time
of any such re-entry by Landlord, as the case may be, represents the then
present value (calculated at the then current Prime Rate plus two percent (2%))
of the excess, if any, of (1) the aggregate amount of the Annual Fixed Rent and
Percentage Rent and other Rent payable by Tenant pursuant to this Lease which
would have been payable by Tenant for the period commencing with such earlier
termination of this Lease or the date of any such reentry, as the case may be,
and ending with the date contemplated as the next Option Date hereof if this
Lease had not so terminated or if Landlord had not so reentered the Leased
Premises, over (2) the aggregate rental value of the Leased Premises for the
same period (for the purposes of this clause (A) the amount of Percentage Rent,
Taxes and all other Rent other than Annual Fixed Rent which would have been
payable by Tenant under this Lease shall, for each calendar year ending after
such termination or re-entry, be deemed to be an amount equal to the amount of
such Percentage Rent, Taxes and all other Rent other than Annual Fixed Rent
payable by Tenant for the calendar year immediately preceding the calendar year
in which such termination or re-entry shall occur), or
(B)    Sums equal to the Rent payable by Tenant pursuant to this Lease which
would have been payable by Tenant had this Lease not so terminated, or had
Landlord not so reentered the Leased Premises, payable upon the due dates
therefor specified herein following such termination or such reentry and until
the date contemplated as the next Option Date hereof if this Lease had not so
terminated or if Landlord had not so reentered the Leased Premises; provided,
that, that if Landlord shall relet the Leased Premises during said period,
Landlord shall credit Tenant with the net rents received by Landlord from such
reletting (including any net rents from subtenants), such net rents to be
determined by first deducting from the gross rents as and when received by
Landlord from such reletting the expenses incurred or paid by Landlord in
terminating this Lease or in reentering the Leased Premises and in securing
possession thereof, as well as the out-of-pocket expenses of reletting,
including altering and preparing the Leased Premises for new tenants, customary
brokers’ commissions, and legal fees and expenses, it being understood that any
such reletting may be for a period shorter or longer than the remaining term of
this Lease; but in no event shall Tenant be entitled to receive any excess of
such net rents over the sums payable by Tenant to Landlord hereunder, nor shall
Tenant be entitled in any suit for the collection of damages pursuant to this
subdivision to a credit in respect of any net rents from a reletting, except to
the extent that such net rents are actually received by Landlord; provided, that
the cost of alteration and preparation of the Leased Premises for new tenants
shall not include material capital renovations. If the Leased Premises or any
part thereof should be relet in combination with other space, then proper
apportionment on a square foot basis shall be made of the rent received from
such reletting and of the expenses of reletting.
If the Leased Premises or any part thereof are relet by Landlord for the
unexpired portion of the term of this Lease, or any part thereof, before
presentation of proof of such damages to any court,

- 66 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



commission or tribunal, the amount of rent reserved upon such reletting shall,
prima facie, be the fair and reasonable rental value for the Leased Premises, or
part thereof, so relet during the term of the reletting. Landlord shall not be
liable in any way whatsoever for its failure or refusal to relet the Leased
Premises or any part thereof, or if the Leased Premises or any part thereof are
relet, for its failure to collect the rent under such reletting, and no such
refusal or failure to relet or failure to collect rent shall release or affect
Tenant’s liability for damages or otherwise under this Lease.
(e)    If, as of the date of termination or reentry, the Leased Premises shall
not be in the condition in which Tenant has agreed to surrender the same to
Landlord at the expiration or earlier termination of this lease, then, without
notice or other action by Landlord, Tenant shall pay, as and for liquidated
damages therefor, the cost (as estimated by an independent contractor selected
by Landlord) of placing the Leased Premises in the condition in which Tenant has
agreed to surrender the same.
(f)    Landlord shall be entitled to retain all monies, if any, paid by Tenant
to Landlord, whether as advance rent, security or otherwise, but such monies
shall be credited by Landlord against any Rent due from Tenant at the time of
such termination or reentry or, at Landlord’s option, against any other damages
payable by Tenant pursuant to this Section 22.3 or pursuant to Law.
(g)    Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election after the
termination of this Lease in accordance with its terms, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the term of this Lease would have expired if it had not been so terminated under
the provisions of this Section 22.3, or had Landlord not reentered the Leased
Premises. Except as otherwise expressly provided in this Article 22, nothing
herein contained shall be construed to limit or prejudice the right of Landlord
to prove for and obtain as damages by reason of the termination of this Lease or
reentry on the Leased Premises for the default of Tenant under this Lease an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, such damages are to be
proved whether or not such amount be greater than any of the sums referred to in
Section 22.3(a).
(h)    Landlord may, in its sole discretion, relet the whole or any part of
Premises for the whole or any part of the unexpired term of this Lease, or
longer, or from time to time for shorter periods, for any rental it wishes and
giving such concessions of rent and making such special repairs, alterations,
decorations and paintings for any new tenant as it may in its sole and absolute
discretion deem advisable, and Landlord may collect and receive the rents
thereunder. In no event shall Landlord ever be obligated to relet or to attempt
to relet the Premises or any part thereof.
(i)    Following an Event of Default, all amounts due from Tenant to Landlord
pursuant to this Lease shall bear interest at the Default Rate.
22.4     Self Help. If Tenant fails to perform any agreement or obligation on
its part to be performed under this Lease, Landlord or any Fee Mortgagee,
without thereby waiving such default (or any covenant, term or condition herein
contained or the performance thereof), may perform the same for the account and
at the expense of Tenant, (a) immediately and without notice in the case

- 67 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



of emergency or in case such failure may result in a violation of any Law or in
a cancellation of any insurance policy maintained by Landlord and (b) in any
other case if such failure continues beyond any applicable grace period.
Landlord or any Fee Mortgagee shall have the right to enter the Leased Premises
to rectify a default of Tenant as aforesaid. Tenant shall on demand reimburse
Landlord or such Fee Mortgagee, as applicable, for the actual costs and expenses
incurred by such party in rectifying defaults as aforesaid, including reasonable
attorneys’ fees and disbursements, together with interest thereon at the Default
Rate, but nothing herein shall be deemed to permit Tenant to set off any costs
of cure or other amounts against the amounts owing to Landlord hereunder.
22.5     Other Remedies. Anything in this Lease to the contrary notwithstanding,
during the continuation of any Event of Default, Tenant shall not be entitled to
exercise any rights or options, under or pursuant to this Lease.
22.6     Remedies Cumulative. The various rights and remedies given to or
reserved to Landlord and Tenant by this Lease or allowed by law shall be
cumulative, irrespective of whether so expressly stated. In the event of a
breach or threatened breach by Tenant of any of its obligations under this
Lease, Landlord shall also have the right to enforce by injunction any of the
terms and covenants hereof.
22.7     Certain Waivers. Tenant waives and surrenders all right and privilege
that Tenant might have under or by reason of any present or future law to redeem
the Leased Premises or to have a continuance of this Lease after Tenant is
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after any termination of this Lease.
22.8     Limitation on Landlord’s Liability. Notwithstanding anything to the
contrary in this Lease, Tenant will look solely to the interest of Landlord (or
its successor as Landlord hereunder) in the Leased Premises for the satisfaction
of any judgment or other judicial process requiring the payment of money as a
result of (a) any negligence (including gross negligence) or (b) any breach of
this Lease by Landlord or its successor (including any beneficial owners,
partners, shareholders, trustees or others affiliated or related to Landlord or
such successor) and Landlord shall have no personal liability hereunder of any
kind.
22.9     Interest on Past Due Obligations; Late Charges. Except where another
rate of interest is specifically provided for in this Lease, any amount due from
either party to the other under this Lease which is not paid when due shall bear
interest at the Default Rate from the date that is five (5) days after the date
such payment was due to and including the date of payment. In addition, Tenant
acknowledges that the late payment of any installment of Annual Fixed Rent or
Percentage Rent will cause Landlord to incur certain costs and expenses, the
exact amount of which are extremely difficult or impractical to fix. These costs
and expenses may include, without limitation, administrative and collection
costs and processing and accounting expenses. Therefore, if any installment of
Annual Fixed Rent or Percentage Rent is not received by Landlord from Tenant
when due on more than two (2) occasions in any twelve (12) month period, then
Tenant shall immediately pay to Landlord a late charge equal to the greater of
(i) four percent (4%) of such delinquent amount, and (ii) One Thousand Dollars
($1,000.00). Landlord and Tenant agree that this late charge represents a
reasonable estimate of the costs and expenses Landlord will incur and

- 68 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



is fair compensation to Landlord for its loss suffered by reason of late payment
by Tenant. Upon accrual, all such late charges shall be deemed Additional Rent.
22.10    Special Tenant Remedies.
(a)    Subject to the limitations set forth in this Lease, if any, in the event
that Landlord or its Affiliates shall fail to maintain any of the Landlord
Licenses and Permits necessary for Tenant to lawfully conduct Gaming Operations
in accordance with Section 8.5 (other than by reason of the conduct of any
Person other than Landlord or Landlord’s Affiliates or any director, executive
officer, manager or member of Landlord or Landlord’s Affiliates) (a “Landlord
License and Permit Breach”), Landlord shall indemnify Tenant for any actual
damages suffered by Tenant as a result of such Landlord License and Permit
Breach; provided, that Landlord’s liability therefor shall be limited in amount
to the Rent otherwise payable to Landlord (including both Annual Fixed Rent and
Percentage Rent but not including any Rent payable to third parties (such as
Taxes and Common Facilities Expenses) for the unexpired balance of the Term
(calculated without giving effect to the exercise of any Termination Option).
Calculation of the amount of Percentage Rent for purposes of determining the
limitation on liability will be calculated based upon the average revenues from
Gaming Operations for the twelve full calendar months preceding the event giving
rise to such damages (e.g., the cessation of Gaming Operations).  If Landlord
shall fail to pay such damages within thirty (30) days of notice thereof (either
as agreed to by the parties or as determined by a final, non-appealable order of
a court of competent jurisdiction), then Tenant shall have the right to offset
such damage amount against the next succeeding installment(s) of Percentage Rent
due under this Lease, but not against Annual Fixed Rent, or, if Tenant elects to
purchase the Property as set forth in the Purchase Option Agreement, against the
purchase price as set forth in the Purchase Option Agreement. For the avoidance
of doubt, Landlord shall have no liability to Tenant for any Landlord License
and Permit Breach unless Tenant suffers or incurs any actual damages by reason
thereof.
(b)    All fines and penalties imposed on Tenant by applicable Governmental
Authorities as a direct result of a Landlord License and Permit Breach shall be
promptly paid by Landlord.
(c)    Subject to the limitations set forth in this Lease, if any, in connection
with any potential adverse impact (beyond a de minimis amount) on Gaming
Operations as a result of a Landlord License and Permit Breach, Landlord and
Tenant shall work together to expeditiously resolve any such issues in
accordance with applicable Laws and subject to any required approval of the
relevant Governmental Authorities.  Landlord and Tenant acknowledge that there
may be an array of actions which may resolve any adverse impacts on Gaming
Operations imposed by Governmental Authorities as a result of a Landlord License
and Permit Breach and agree that, to the extent there is more than one course of
action that will achieve resolution of the Landlord License and Permit Breach
and such course of action does not otherwise adversely affect Tenant or its
operation of the Project or the Leased Premises (in each case, other than to a
de minimis extent), Landlord shall have the right, in its sole and absolute
discretion, to choose a course of action or manner of resolution, and Tenant
shall cooperate with Landlord in connection with Landlord’s selected
resolution.  Such resolutions may include, without limitation, Landlord
foregoing

- 69 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Percentage Rent and/or Annual Fixed Rent, forming a trust to receive such Annual
Fixed Rent and/or Percentage Rent pending a resolution, forming a trust to
receive title to the Leased Premises, or other solutions.
(d)    In any event, the primary objective of Landlord and Tenant is to agree
upon a resolution that minimizes the cessation, interruption or prohibition of
Gaming Operations.  In furtherance thereof, if Landlord and Tenant are unable to
reasonably agree upon a resolution of a Landlord License and Permit Breach that
would end the cessation or material curtailment of Gaming Operations imposed by
any applicable Governmental Authority within five (5) business days after the
effective imposition thereof, and Tenant has either (A) actually curtailed in
any material respect (including an assumption of the conduct of Gaming
Operations by any Governmental Authority) or ceased the conduct of Gaming
Operations or (B) a Governmental Authority has advised Tenant in writing that
Gaming Operations will be curtailed in any material respect or forced to shut
down in the absence of curative action and Landlord fails to resolve the
applicable Landlord License and Permit Breach in a manner that would otherwise
prevent such material curtailment or cessation from occurring, then Tenant shall
have the right to take the following actions, in the following order, subject in
each case to applicable Laws and except as otherwise required by any applicable
Governmental Authority (“Tenant Actions”): (i) first, pay Annual Fixed Rent and
Percentage Rent into a trust pending cure of the applicable Landlord License and
Permit Breach; (ii) if the resolution set forth in clause (i) above shall not
resolve the applicable Landlord License and Permit Breach in a manner that
enables Tenant to resume the conduct of Gaming Operations without material
curtailment or cessation, then require Landlord to transfer its title to the
Leased Premises into a trust pending resolution of the applicable Landlord
License and Permit Breach in a manner that enables Tenant to resume the conduct
of Gaming Operations without material curtailment or cessation; and (iii) if the
resolutions set forth in clauses (i) and (ii) above shall not resolve the
applicable Landlord License and Permit Breach in a manner that enables Tenant to
resume the conduct of Gaming Operations without material curtailment or
cessation, then exercise Tenant’s purchase option as set forth in the Purchase
Option Agreement.
ARTICLE 23.    
ACCESS TO PREMISES
23.1     Ongoing Access and Inspection Rights. Tenant shall permit Landlord and
its authorized representatives to enter the Leased Premises during normal
business hours (upon 48 hours prior notice, except in the event of an emergency,
in event which no prior notice is required prior to entry) for the purposes of
(a) conducting periodic inspections, (b) performing any work thereon required or
permitted to be performed by Landlord pursuant to this Lease or the Restrictive
Agreements, (c) showing the Leased Premises to prospective purchasers or
lenders, and (d) during the twelve (12) months following the exercise by Tenant
of a Termination Option in accordance with Section 4.2, showing the Leased
Premises to prospective lessees. The preceding sentence shall, subject to the
next succeeding sentence, permit the holder of the Conservation Easement to
enter the Conservation Easement Area during normal business hours (upon 48 hours
prior notice) for the purpose of inspecting, administering and enforcing the
Conservation Easement. In entering the Leased Premises, Landlord and its
designees shall not unreasonably interfere with operations on the Leased
Premises and shall comply with Tenant’s reasonable instructions and security
protocol.

- 70 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



In no event shall Landlord be permitted to enter any “cage” or other secure,
restricted access or money handling areas without a Tenant representative and
otherwise in accordance with applicable Law.
23.2     Landlord’s Construction Inspection Rights. During the Term, Landlord
shall have the right to physically inspect, and to cause one or more engineers
or other representatives of Landlord to physically inspect, the Leased Premises,
as long as the same does not substantially interfere with Tenant’s operation of
or construction activities on the Leased Premises. Such inspections shall
include (without limitation) such tests, inspections and audits of environmental
and soil conditions as Landlord deems necessary. Landlord shall make such
inspections in good faith and with due diligence. All inspection fees, appraisal
fees, engineering fees, environmental fees and other expenses of any kind
incurred by Landlord relating to the inspection of the Leased Premises will be
solely Landlord’s expense. Tenant shall cooperate with Landlord in all
reasonable respects in making such inspections; provided, that such inspections
shall not interfere with any such construction, or cause delay in the completion
thereof, in any material respect. Tenant reserves the right to have a
representative present at the time Landlord conducts any such inspection of the
Leased Premises. Landlord shall notify Tenant not less than two (2) business
days in advance of making any such inspection and such inspection shall be made
during normal business hours. In making any inspection, Landlord will treat, and
will cause any representative of Landlord to treat, all information obtained by
Landlord pursuant to the terms of this Section 23.2 as strictly confidential in
accordance with Section 26.24 hereof. Landlord shall indemnify Tenant against
any claims arising from Landlord’s or Landlord’s designees’ inspection and
testing conducted on the Leased Premises under this Section 23.2.
ARTICLE 24.    
SURRENDER OF PREMISES
24.1     Surrender of Leased Premises. Subject to the Restoration Obligations,
at the expiration or sooner termination of the term of this Lease in accordance
with the terms hereof, Tenant shall surrender the Leased Premises to Landlord,
in vacant and broom clean condition, with all structural elements and systems in
working order and repair (reasonable wear and tear excepted and without warranty
as to future performance of such systems), and shall surrender all keys for the
Leased Premises to Landlord at the place then fixed for the payment of Rent and
shall inform Landlord of all combinations on locks, safes and vaults, if any, in
the Leased Premises. At the expiration or sooner termination of the term of this
Lease, the Leased Premises shall be surrendered free and clear of any space
leases and other rights of occupancy, unless Landlord otherwise elects, in which
case Tenant shall assign to Landlord all of Tenant’s right, title and interest
in such space leases and rights of occupancy as Landlord shall elect to acquire
(together with all security deposits, guarantees, and other rights or benefits
relating thereto but without representation or warranty of any kind) and
Landlord shall assume the obligations thereunder accruing following such
assignment, pursuant to an assignment and assumption agreement reasonably
satisfactory to Landlord and Tenant. Tenant shall remove all Tenant’s Property
within thirty (30) days after the expiration or sooner termination of the Term
(such entry onto the Leased Premises for such purpose shall not be deemed a
holdover, provided such removal is accomplished within such thirty (30) day
period), and shall repair any damage to the structural elements or systems of
the Leased Premises caused

- 71 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



thereby, and any or all of such Tenant’s Property not so removed by Tenant
shall, at Landlord’s option, become the exclusive property of Landlord or be
disposed of by Landlord, at Tenant’s cost and expense, without further notice to
or demand upon Tenant. Except as set forth herein, Tenant shall have no
obligation to repair damage resulting from the removal of its equipment and the
Leased Premises shall be surrendered to Landlord in “as is, where is” condition
at the end of the Term. The provisions of this Article 24 shall survive the
expiration or other termination of the term of this Lease.
ARTICLE 25.    
FORCE MAJEURE
If either party is delayed or hindered in or prevented from the performance of
any act required under this Lease by reason of strikes, lockouts, labor
troubles, inability to procure materials, failure of power, restrictive Laws
(except as otherwise specifically provided herein), riots, insurrection,
terrorist acts, war or other reason beyond the reasonable control of and not the
fault of the party delayed in performing the work or doing the acts required
under the terms of this Lease (collectively, “Force Majeure”), then performance
of such act shall be excused for the period of the delay, and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay. The provisions of this Article shall not (a) operate to
excuse Tenant from prompt payment of Rent or any other payment required by
Tenant under the terms of this Lease, or (b) be applicable to delays resulting
from the inability of a party to obtain financing or to proceed with its
obligations under this Lease because of a lack of funds.
ARTICLE 26.    
MISCELLANEOUS
26.1     Memorandum of Lease. Promptly following the Commencement Date, the
parties hereto shall (i) execute and deliver a memorandum of this Lease for
recording purposes substantially in the form attached hereto as Exhibit G and
(ii) record such memorandum against the Leased Premises. Any such recording
shall be at Tenant’s expense. If the parties amend the Lease, they shall have
the right to record a memorandum of such amendment at Tenant’s expense.
26.2     Notices. All notices, consents, requests, approvals and authorizations
(collectively, “Notices”) required or permitted under this Lease shall only be
effective if in writing. All Notices (except Notices of default, which may only
be sent pursuant to the methods described in clauses (a) and (b) below) shall be
sent (a) by registered or certified mail (return receipt requested), postage
prepaid, or (b) by Federal Express, U.S. Post Office Express Mail, Airborne or
similar nationally recognized overnight courier which delivers only upon signed
receipt of the addressee, or (c) by facsimile transmission with original sent
via a method set forth in clause (a) or (b) above and addressed as follows or at
such other address, and to the attention of such other person, as the parties
shall give notice as herein provided:
If intended for Landlord:
EPT Concord II, LLC
c/o EPR Properties
Attention: Asset Management
909 Walnut Street, Suite 200



- 72 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Kansas City, Missouri 64106
Telephone:    (816) 472-1700
Facsimile:    (816) 472-5794
With a copy to:
EPR Properties
Attention: General Counsel
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
Telephone:    (816) 472-1700
Facsimile:    (816) 472-5794

With a copy to:
Zarin & Steinmetz
81 Main Street, Suite 415
While Plains, New York 10601
Attention: Michael D. Zarin, Esq.
Telephone:    (914) 682-7800
Facsimile:    (914) 583-5490

    
If intended for Tenant:
:
Montreign Operating Company, LLC
c/o Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701
Attention: Joseph A. D’Amato
Telephone:     (845) 807-0001
Facsimile:     (845) 807-0000

With a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Steven L. Wilner, Esq.
Telephone:    (212) 225-2672
Facsimile:    (212) 225-3999

A notice, request and other communication shall be deemed to be duly received if
delivered by a nationally recognized overnight delivery service, when delivered
to the address of the recipient, if sent by mail, on the date of receipt by the
recipient as shown on the return receipt card, or if sent by facsimile, upon
receipt by the sender of an acknowledgment or transmission report generated by
the machine from which the facsimile was sent indicating that the facsimile was
sent in its entirety to the recipient’s facsimile number; provided that if a
notice, request or other communication is served by hand or is received by
facsimile on a day which is not a Business Day, or after 5:00 p.m. local time on
any Business Day at the addressee’s location, such notice or communication shall
be deemed to be duly received by the recipient at 9:00 a.m. local time of the
addressee on the first

- 73 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Business Day thereafter. Rejection or other refusal to accept or the inability
to delivery because of changed address of which no Notice was given shall be
deemed to be receipt of the Notice as of the date of such rejection, refusal or
inability to deliver.
26.3     Waiver of Performance and Disputes. One or more waivers of any
covenant, term or condition of this Lease by either party shall not be construed
as a waiver of a subsequent breach of the same or any other covenant, term or
condition, nor shall any delay or omission by either party to seek a remedy for
any breach of this Lease or to exercise a right accruing to such party by reason
of such breach be deemed a waiver by such party of its remedies or rights with
respect to such breach. The consent or approval by either party to or of any act
by the other party requiring such consent or approval shall not be deemed to
waive or render unnecessary consent to or approval of any similar act. Any
amounts paid by Tenant to Landlord may be applied by Landlord, in Landlord’s
discretion, to any items then owing by Tenant to Landlord under this Lease.
Receipt by Landlord of a partial payment shall not be deemed to be an accord and
satisfaction (notwithstanding any endorsement or statement on any check or any
letter accompanying any check or payment) nor shall such receipt constitute a
waiver by Landlord of Tenant’s obligation to make full payment. No act or thing
done by Landlord or its agents shall be deemed an acceptance of a surrender of
the Leased Premises, and no agreement to accept such surrender shall be valid
unless in writing and signed by Landlord.
26.4     Exculpation. No disclosed or undisclosed shareholder, partner, member
or other constituent owner of Tenant or of any Affiliate of Tenant, and none of
their respective officers, directors, trustees, employees or agents, shall have
any liability for the obligations of Tenant under this Lease. No disclosed or
undisclosed shareholder, partner, member or other constituent owner of Landlord
or of any Affiliate of Landlord, and none of their respective officers,
directors, trustees, employees or agents, shall have any liability for the
obligations of Landlord under this Lease.
26.5     Modification of Lease. The terms, covenants and conditions hereof may
not be changed orally, but only by an instrument in writing signed by the
parties hereto.
26.6     Captions. Captions throughout this instrument are for convenience and
reference only and the words contained therein shall in no way be deemed to
explain, modify, amplify or aid in the interpretation or construction of the
provisions of this Lease.
26.7     Lease Binding on Successors and Assigns, etc. Except as herein
otherwise expressly provided, all covenants, agreements, provisions and
conditions of this Lease shall be binding upon and inure to the benefit of the
parties hereto and their heirs, devisees, executors, administrators, successors
in interest and permitted assigns as well as permitted grantees of Landlord, and
shall run with the land. Without limiting the generality of the foregoing, all
rights of Tenant under this Lease may be granted by Tenant to any permitted
sublessee of Tenant, subject to the terms of this Lease.
26.8     Brokers. Landlord represents and warrants to Tenant that it has not
incurred or caused to be incurred any liability for real estate brokerage
commissions or finder’s fees in connection with the execution or consummation of
this Lease for which Tenant may be liable. Tenant represents and warrants to
Landlord that it has not incurred or caused to be incurred any

- 74 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



liability for real estate brokerage commissions or finder’s fees in connection
with the execution or consummation of this Lease for which Landlord may be
liable. Each of the parties agrees to indemnify and hold the other harmless from
and against any and all claims, liabilities or expense (including reasonable
attorneys’ fees) in connection with any breach of the foregoing representations
and warranties.
26.9     Landlord’s Status as a REIT. The following clause shall be applicable
if the Landlord or one of its Affiliates is a real estate investment trust:
Tenant acknowledges that Landlord or one of its Affiliates intends to elect to
be taxed as a real estate investment trust (“REIT”) under the Code. Tenant shall
exercise commercially reasonable efforts to cooperate in good faith with
Landlord to ensure that Landlord or its Affiliate’s status as a REIT is not
adversely affected in any material respect. Tenant agrees to enter into
reasonable modifications of this Lease which do not adversely affect Tenant’s
rights and liabilities if such modifications are required to retain or clarify
Landlord’s or its Affiliate’s status as a REIT.
26.10    Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of law provisions, except that it is the intent and purpose of the parties
hereto that the provisions of Section 5-1401 of the General Obligations Law of
the State of New York shall apply to this Lease.
26.11    Joint Preparation. This Lease (and all exhibits thereto) is deemed to
have been jointly prepared by the parties hereto, and any uncertainty or
ambiguity existing herein, if any, shall not be interpreted against any party,
but shall be interpreted according to the application of the rules of
interpretation for arm’s-length agreements.
26.12    Interpretation. It is hereby mutually acknowledged and agreed that the
provisions of this Lease have been fully negotiated between parties of
comparable bargaining power with the assistance of counsel and shall be applied
according to the normal meaning and tenor thereof without regard to the general
rule that contractual provisions are to be construed narrowly against the party
that drafted the same or any similar rule of construction.
26.13    Severability. If any provisions of this Lease are determined to be
invalid by a court of competent jurisdiction, the balance of this Lease shall
remain in full force and effect, and such invalid provision shall be construed
or reformed by such court in order to give the maximum permissible effect to the
intention of the parties as expressed therein.
26.14    Landlord and Tenant. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent or of partnership or of joint venture or of any
association whatsoever between Landlord and Tenant, it being expressly
understood and agreed that neither the computation of rent nor any other
provision contained in this Lease nor any act or acts of the parties hereto
shall be deemed to create any relationship between Landlord and Tenant other
than the relationship of landlord and tenant.
26.15    Authority. The Persons executing this Lease on behalf of Tenant and
Landlord covenant and warrant to the other party that (a) they are duly
authorized to execute this

- 75 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Lease on behalf of the party for whom they are acting, and (b) the execution of
this Lease has been duly authorized by the party for whom they are acting.
26.16    Consent. Tenant’s sole right and remedy in any action concerning
Landlord’s reasonableness in withholding or denying its consent or approval
under this Lease (where reasonableness is required hereunder) will be an action
for declaratory judgment or specific performance, and in no event shall Tenant
be entitled to claim or recover any damages in any such action, unless Landlord
has acted in bad faith in withholding such consent or approval.
26.17    Attorneys’ Fees. In case suit is brought because of the breach of any
agreement or obligation contained in this Lease on the part of Tenant or
Landlord to be kept or performed, and a breach is established, the prevailing
party shall be entitled to recover all out-of-pocket expenses incurred in
connection with such suit, including reasonable attorneys’ fees.
26.18    Further Assurances. Each of the parties hereto shall execute and
provide all additional documents and other assurances that are reasonably
necessary to carry out and give effect to the intent of the parties reflected in
this Lease.
26.19    Counterparts. This Lease may be executed at different times and in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this Lease
by facsimile, .PDF or other means of electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Lease. In
proving this Lease, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom enforcement is
sought.
26.20    Rules of Construction. The following rules of construction shall be
applicable for all purposes of this Lease, unless the context otherwise
requires:
(a)    The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Lease, and the term “hereafter” shall mean
after, and the term “heretofore” shall mean before, the date of this Lease.
(b)    Words of the masculine, feminine or neuter gender shall mean and include
the correlative words of the other genders and words importing the singular
number shall mean and include the plural number and vice versa.
(c)    The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without being limited to.”
(d)    To the extent of any cross references to the MDA, such references shall
remain effective notwithstanding the termination or expiration of the MDA, in
whole or in part, or of such term in the MDA.
26.21    Net Lease. This is an absolutely net lease and it is the intention of
Landlord and Tenant that the Rent payable under this Lease and other costs
related to Tenant’s use and operation

- 76 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



of the Leased Premises, other than Special District Capital Assessments in
excess of the Capital Assessments Cap Amount (which are the responsibility of
Landlord hereunder), shall be absolutely net to Landlord, and that Tenant shall
pay during the Term, without any offset or deduction whatsoever, all such costs.
Except as otherwise specifically provided in Articles 15 and 16 hereof, this
Lease shall not terminate nor shall Tenant have any right to terminate this
Lease; nor shall Tenant be entitled to any abatement, deduction, deferment,
suspension or reduction of, or setoff, defense or counterclaim against, any
Rent, charges, or other sums payable by Tenant under this Lease; nor shall the
respective obligations of Landlord and Tenant be otherwise affected by reason of
damage to or destruction of the Leased Premises from whatever cause, any taking
by condemnation, eminent domain or by agreement between Landlord and those
authorized to exercise such rights, the lawful or unlawful prohibition of
Tenant’s use of the Leased Premises, the interference with such use by any
Person other than Landlord, or, except as expressly provided otherwise in this
Lease, by reason of any default or breach of any warranty or covenant by
Landlord under this Lease, or for any other cause whether similar or dissimilar
to the foregoing, any Laws to the contrary notwithstanding; it being the
intention that the obligations of Landlord and Tenant hereunder shall be
separate and independent covenants and agreements and that the Rent and all
other charges and sums payable by Tenant hereunder shall continue to be payable
in all events except to the extent otherwise provided pursuant to the express
provisions of this Lease; and Tenant covenants and agrees that it will remain
obligated under this Lease in accordance with its terms, and that it will not
take any action to terminate, cancel, rescind or void this Lease in connection
with the bankruptcy, insolvency, reorganization, composition, readjustment,
liquidation, dissolution, winding up or other proceedings affecting Landlord or
any assignee of, or successor to, Landlord, and notwithstanding any action with
respect to this Lease that may be taken by a trustee or receiver of Landlord or
any assignee of, or successor to, Landlord or by any court in any such
proceeding. Nothing contained herein shall limit Tenant’s rights to pursue its
own independent action against Landlord.
26.22    Transfer Taxes. Landlord and Tenant shall join in completing,
executing, delivering and verifying the returns, affidavits and other documents
required in connection with the taxes imposed under Article 31 of the Tax Law of
the State of New York and any other tax payable by reason of the execution and
delivery of this Lease (collectively, “Transfer Taxes”). The Transfer Taxes
shall be paid by Tenant, subject to Tenant’s right to a credit against the
purchase price set forth in the Purchase Option Agreement. Tenant hereby agrees
to indemnify, defend and hold Landlord free and harmless from and against any
and all liability, claims, counterclaims, actions, damages, judgments,
penalties, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements including in connection with enforcing this
indemnity) in connection with any liability arising under or in any way relating
to the Transfer Taxes due and payable in connection with this Lease. The
provisions of this Section 26.22 shall survive the expiration or earlier
termination of this Lease.
26.23    No Merger. Without the written consent of Landlord, Tenant, all Fee
Mortgagee and all Leasehold Mortgagees, Landlord’s fee interest in the Leased
Premises shall not merge with the Leasehold Estate, notwithstanding any
acquisition by any means of both Landlord’s interest in the Leased Premises and
the Leasehold Estate by Landlord, Tenant, any Transferee, any Fee Mortgagee,
Leasehold Mortgagee or a third party.

- 77 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



26.24    Confidential Information. Landlord agrees not to disclose to any Person
(including, without limitation, any Competitor) (a) the amount of revenues from
Gaming Operations or the amount of Eligible Gaming Revenue made by Tenant in the
Leased Premises, (b) any other financial information with respect to Tenant or
the Project required to be delivered or made available to Landlord hereunder, or
(c) any confidential information obtained by Landlord in connection with an
inspection by Landlord of the Leased Premises in accordance with Section 23.2
(collectively, the “Confidential Information”), except (i) to the extent such
information is otherwise publicly known or available, (ii) to the taxing
authorities with authority to inquire therein, and then only to the extent
required under applicable Law, (iii) if requested by the Securities and Exchange
Commission, or other foreign or domestic, state or local Governmental Authority,
(iv) to Landlord’s accountants, attorneys, advisors, consultants, employees and
agents, (v) an existing or prospective lender, investor, or prospective
purchaser of the Leased Premises, Landlord’s interest therein, or any portion
thereof, or Landlord or any of its Affiliates who has agreed to keep such
information confidential, provided, that this clause (v) shall not apply to a
Competitor of Tenant, (vi) to the extent required by applicable Law, (vii) to
the extent legally compelled (by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process) to disclose
such provisions, (viii) to the extent required by any federal, state, local or
foreign laws, or by any rules or regulations of any domestic or foreign public
stock exchange or stock quotation system, that may be applicable to Landlord or
any of Landlord’s direct or indirect constituent owners or Affiliates, or (ix)
in connection with any action to collect any Rent or otherwise enforce any of
the provisions of this Lease. The provisions of this Section 26.24 shall survive
the expiration or earlier termination of this Lease for a period of one (1)
year.
26.25    No Consequential Damages. Notwithstanding anything to the contrary
contained in this Lease, Landlord and Tenant each hereby agrees that, whenever
either party to this Lease shall be entitled to seek or claim damages against
the other party (whether by reason of a breach of this Lease by such party, in
enforcement of any indemnity obligation, for misrepresentation or breach of
warranty, or otherwise), neither Landlord nor Tenant shall seek, nor shall there
be awarded or granted by any court, arbitrator, or other adjudicator, any
consequential, speculative, or punitive damages, whether such breach shall be
willful, knowing, intentional, deliberate, or otherwise. Except as set forth in
Section 22.10, neither party shall be liable for any loss of profits suffered or
claimed to have been suffered by the other (including, without limitation, by
reason of any holdover by Tenant).
26.26    Inconsistencies. This Lease (and all exhibits thereto), and the
Restrictive Agreements are intended to be consistent with each other, and shall
be interpreted to avoid to the extent practicable any inconsistencies between
the respective agreements. Except as otherwise provided herein, in the event of
inconsistencies between this Lease, and the Restrictive Agreements, this Lease
shall control.
ARTICLE 27.    
WAIVER OF TRIAL BY JURY
TO THE FULLEST EXTENT PERMITTED BY LAW, TENANT AND LANDLORD HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM

- 78 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER IN ANY MATTERS ARISING
OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT’S USE AND OCCUPANCY OF THE FACILITY OR THE CENTER, AND ANY CLAIM
OF INJURY OR DAMAGE.
ARTICLE 28.    
OPTION TO PURCHASE.
Tenant shall have a purchase option in respect of the Leased Premises and a
right of first offer in connection with any sale or assignment by Landlord, all
as set forth in the Purchase Option Agreement.
[signature page follows]

- 79 -    



--------------------------------------------------------------------------------

    CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed as of the day and year first above written.
LANDLORD:
EPT CONCORD II LLC, a Delaware limited liability company


By:
/s/ Gregory K. Silvers

Name:
Gregory K. Silvers

Title:
Manager/President



TENANT:
MONTREIGN OPERATING COMPANY, LLC, a New York limited liability company


By:
/s/ Joseph D’Amato

Name:
Joseph D’Amato

Title:
Authorized Signatory






- 80 -    



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 1


Permitted Exceptions


1.
Terms, covenants and conditions of water rights granted as part of Deed recorded
in Liber 172 cp 522.

2.
Terms, covenants and conditions of right of way granted as part of Deed recorded
in Liber 190 cp 318.

3.
Restrictive covenant set forth in Deed of Lots 11.3 and 53 and other premises
made by County of Sullivan to Concord Associates L.P., dated April 26, 2000,
recorded April 27, 2000 in Liber 2185 cp 378.

4.
Terms, covenants and conditions of the following Utility Easements:

(a)
Right of Way dated September 24, 1928 by New York State Electric Corporation,
recorded October 1, 1928 in Liber 262 cp 259.

(b)
Grant dated September 28, 1928 between Charles Unkenholz and Alice Unkenholz and
New York State Elec. Corporation, recorded October 1, 1928 in Liber 262 cp 260.

(c)
Right of Way dated September 10, 1929 by New York State Electric and Gas
Corporation, recorded January 7, 1931 in Liber 278 cp 52.

(d)
Right of Way dated August 12, 1933 between Dora Weinstein, as Executrix & New
York State Electric & Gas Corporation, recorded November 24, 1933 in Liber 295
cp 546.

(e)
Right of way dated October 20, 1933 between Fannie Osborn and New York State
Electric & Gas Corporation, recorded February 2, 1934 Liber 296 cp 549.

(f)
Right of way dated June 25, 1937 between J. Mazursky and R. Mazursky and New
York State Electric & Gas Corporation, recorded August 7, 1936 in Liber 318 cp
188.

(g)
Right of Way dated July 18, 1945 between Alice J. Unkenholz and New York State
Electric & Gas Corporation, recorded August 20, 1945 in Liber 381 cp 39.

(h)
Right of Way dated July 18, 1945 between Alice J. Unkenholz and New York State
Electric & Gas Corporation, recorded August 20, 1945 in Liber 381 cp 40.

(i)
Right of Way/Easement contained in Deed dated April 18, 1946 between Edith
Miller and The New York State Electric & Gas Corp., recorded June 13, 1946 in
Liber 392 cp 332.

(j)
Utility Easement dated October 5, 1952 between Klamesha Concord Inc. and New
York Telephone Company, recorded November 7, 1952 in Liber 474 cp 321.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(k)
Utility Easement dated December 26, 1952 between Klamesha Concord Inc. and New
York Telephone Company, recorded February 5, 1953 Liber 477 cp 514.

(l)
Easement dated November 5, 1952 between Klamesha Concord Inc. and New York State
Electric & Gas Corporation, recorded March 16, 1953 Liber 479 cp 185.

(m)
Easement dated November 20, 1954 between Fannie Silver and New York State
Electric & Gas Corporation, recorded Liber 511 cp 352.

(n)
Utility Easement dated April 29, 1957 between Klamesha Concord Inc. and New York
Telephone Company, recorded May 17, 1957 Liber 546 cp 278.

(o)
Easement dated September 27, 1960 between Fannie Silver and New York State
Electric & Gas Corporation, recorded October 31, 1960 Liber 608 cp 129.

(p)
Easement dated August 8, 1960 between Fannie Silver and New York State Electric
& Gas Corporation, recorded October 31, 1960 in Liber 608 cp 130.

(q)
Easement dated August 9, 1960 between Sidney Weinberg and Gwendolyn Weinberg and
New York State Electric & Gas Corporation, recorded October 31, 1960 in Liber
608 cp 135.

(r)
Easement dated August 2, 1962 between Donald L. Gipson and New York State
Electric & Gas Corporation, recorded August 7, 1962 in Liber 641 cp 108.

(s)
Easement dated March 3, 1964 between Edith Miller and New York State Electric &
Gas Corporation, recorded April 2, 1964 in Liber 671 cp 450.

(t)
Right of Way/Easement dated April 4, 1968 between Meyer Mittleman and Paula
Mittleman and New York Telephone Company, recorded July 18, 1968 in Liber 724 cp
50.

(u)
Right of Way/Easement dated September 4, 1968 between Edith Miller and New York
Telephone Company, recorded September 16, 1968 in Liber 725 cp 1054.

(v)
Easement dated June 28, 1989 between Fre-Par Laboratories Inc. and New York
State Electric & Gas Corporation, recorded July 24, 1989 in Liber 1379 cp 443.

(w)
Easement dated June 28, 1989 between Fre-Par Laboratories Inc. and New York
State Electric & Gas Corporation, recorded July 24, 1989 in Liber 1379 cp 445.

5.
Terms, covenants and conditions of the following Declarations of Restrictive
Covenants:

(a)
Declaration of Restrictive Covenant made by Concord Associates L.P., dated June
17, 2010, recorded July 15, 2010 in Instr. No. 2010-56690.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



(b)
Declaration of Restrictive Covenant made by EPT Concord II LLC, dated June 17,
2010, recorded July 15, 2010 in Instr. No. 2010-56691.

6.
Notes and state of facts shown on the following Map:

(a)
“Final Subdivision Plat, Adelaar Phase 1, Town of Thompson, New York”, dated
August 7, 2014 and filed December 22, 2014 as Map No. 14-245 (Instr. No.
2014-71).

7.
Terms, covenants and conditions of Easement (Guying) (Agreement) made by and
between EPR Concord II, L.P., as Grantor, and New York State Electric & Gas
Corporation, as Grantee, dated May 12, 2015, recorded June 23, 2015 in Instr.
No. 2015-4035.

8.
Master Declaration of Covenants, Conditions, Easements and Restrictions for
Adelaar, dated December [ ], 2015, recorded [        ] in Instr. No. [        ].

9.
Conservation Easement granted to Delaware Highlands Conservancy by EPR Concord
II, LLC, dated [        ], recorded [        ] in Instr. No. [        ].






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 2


Violations


•
New York State Department of Environmental Conservation, Notice of Violation-
SPDES General Permit For Stormwater Discharges From Construction Activity, dated
October 21, 2015, Permit #NYR10W713 (Monticello Raceway Management/EPT Concord
Resort).



•
New York State Department of Environmental Conservation, Notice of Violation-
SPDES General Permit For Stormwater Discharges From Construction Activity, dated
October 21, 2015, Notice of Intent #NYR10W763 (EPT Concord Resort).








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 3


Environmental Disclosures


Reference is made to the environmental disclosures contained within the
following reports:


•
Montreign Development Site – Entertainment Village Property, Subsurface
Investigation Report, Prepared by AKRF for Montreign Operating Company, LLC, and
dated December 2015.



•
Montreign Development Site - Monster Golf Course and Golf Clubhouse, Subsurface
Investigation Report, Prepared by AKRF for Montreign Operating Company, LLC, and
dated December 2015.



•
Phase I Environmental Assessment - Entertainment Village, Prepared by AKRF for
Montreign Operating Company, Inc., and dated December 18, 2015.



•
Phase I Environmental Assessment - Monster Golf Course and Golf Clubhouse,
Prepared by AKRF for Montreign Operating Company, Inc., and dated December 18,
2015.








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 4


***



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Schedule 5


***



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit A


Legal Description


PARCEL 1


ALL that certain parcel of land located in the Town of Thompson, Sullivan
County, New York, and designated as “Parcel 1” on a map entitled, “Map of Parcel
1 Prepared for EPT Concord II LLC, Property Situate in the Town of Thompson,
County of Sullivan, State of New York, dated March 26, 2012 and revised October
18, 2012”, which is more particularly bounded and described as follows:


BEGINNING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the east and Parcel
2 on the west as shown on aforementioned Map; and


RUNNING EASTERLY along the said southerly proposed road line, the following
fourteen (14) courses and distances:


1.
Along a curve to the left from where the radial bears South 31 degrees 13
minutes 59 seconds East having a radius of 6,021.00 feet and an arc length of
317.77 feet to a point of tangency;

2.
North 55 degrees 44 minutes 35 seconds East a distance of 310.69 feet to a point
of curvature;

3.
Along a curve to the right having a radius of 979.00 feet and an arc length of
256.76 feet to a point of tangency;

4.
North 70 degrees 46 minutes 12 seconds East a distance of 84.29 feet to a point
of curvature;

5.
Along a curve to the right having a radius of 479.00 feet and an arc length of
158.19 feet to a point of tangency;

6.
North 89 degrees 41 minutes 32 seconds East a distance of 91.98 feet to a point
of curvature;

7.
Along a curve to the right having a radius of 5,979.00 feet and an arc length of
238.37 feet to a point of tangency;

8.
South 88 degrees 01 minutes 25 seconds East a distance of 281.39 feet to a point
of curvature;

9.
Along a curve to the left having a radius of 6,021.00 feet and an arc length of
322.67 feet to a point of tangency;

10.
THENCE North 88 degrees 54 minutes 21 seconds East a distance of 49.46 feet to a
point of curvature;

11.
Along a curve to the right having a radius of 2,979.00 feet and an arc length of
263.17 feet to a point of tangency;

12.
South 86 degrees 01 minutes 57 seconds East a distance of 147.37 feet to a point
of curvature;




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



13.
Along a curve to the right having a radius of 5,979.00 feet and an arc length of
263.78 feet to a point of tangency; and

14.
South 83 degrees 30 minutes 17 seconds East a distance of 69.58 feet;



THENCE South 17 degrees 14 minutes 23 seconds West a distance of 104.27 feet;


THENCE South 37 degrees 57 minutes 26 seconds West a distance of 586.42 feet;


THENCE South 52 degrees 48 minutes 52 seconds East a distance of 243.94 feet;


THENCE North 83 degrees 03 minutes 38 seconds East a distance of 93.35 feet;


THENCE South 27 degrees 00 minutes 34 seconds East a distance of 228.53 feet;


THENCE South 30 degrees 37 minutes 41 seconds East a distance of 313.25 feet;


THENCE South 14 degrees 40 minutes 25 seconds West a distance of 165.03 feet;


THENCE South 30 degrees 19 minutes 35 seconds East a distance of 358.61 feet to
a point in the westerly proposed road line of Joyland Road; and


RUNNING SOUTHERLY along said westerly proposed road line, South 16 degrees 03
minutes 08 seconds West a distance of 124.76 feet to a point of curvature;


THENCE along a curve to the right having a radius of 301.00 feet and an arc
length of 365.06 feet to a point of tangency;


THENCE South 85 degrees 32 minutes 29 seconds West a distance of 645.96 feet;


THENCE North 07 degrees 22 minutes 08 seconds West a distance of 58.04 feet;


THENCE North 82 degrees 22 minutes 33 seconds West a distance of 419.65 feet;


THENCE South 67 degrees 33 minutes 48 seconds West a distance of 95.71 feet;


THENCE North 16 degrees 23 minutes 16 seconds West a distance of 151.20 feet;


THENCE North 00 degrees 18 minutes 28 seconds East a distance of 368.89 feet;


THENCE North 36 degrees 36 minutes 50 seconds West a distance of 128.05 feet;


THENCE South 56 degrees 56 minutes 11 seconds West a distance of 458.28 feet;


THENCE South 15 degrees 39 minutes 20 seconds West a distance of 566.94 feet;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE North 70 degrees 16 minutes 15 seconds West a distance of 800.00 feet to
a point in the common boundary between the herein described parcel on the east
and Parcel 2 on the west as shown aforementioned Map; and


CONTINUING ALONG said common boundary, the following ten (10) courses and
distances:


15.
North 19 degrees 43 minutes 45 seconds East a distance of 240.00 feet;

16.
North 70 degrees 16 minutes 15 seconds West a distance of 750.00 feet;

17.
North 25 degrees 27 minutes 30 seconds East a distance of 150.00 feet;

18.
South 79 degrees 25 minutes 23 seconds East a distance of 100.00 feet;

19.
North 37 degrees 31 minutes 44 seconds East a distance of 200.00 feet;

20.
North 67 degrees 50 minutes 03 seconds East a distance of 150.00 feet;

21.
North 36 degrees 32 minutes 13 seconds East a distance of 125.00 feet;

22.
North 19 degrees 27 minutes 11 seconds East a distance of 160.00 feet;

23.
North 02 degrees 29 minutes 55 seconds East a distance of 207.25 feet; and

24.
North 31 degrees 13 minutes 59 seconds West a distance of 159.80 feet along the
(extended) radial to the curve of the first named course, to the point and place
of BEGINNING.



EXCEPTING AND RESERVING all that certain parcel of land located in the Town of
Thompson, Sullivan County, New York and shown on the aforementioned map, along
the southerly side of Thompsonville Road for the purposes of a 20 foot wide
Landscape Buffer easement, which is more particularly bounded and described as
follows:


BEGINNING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the east and Parcel
2 on the west as shown on aforementioned map and running easterly along the said
southerly proposed road line the following fourteen (14) courses and distances:


25.
Along a curve to the left, from where the radial bears South 31 degrees 13
minutes 59 seconds East, having a radius of 6021.00 feet, and an arc length of
317.77 feet to a point of tangency;

26.
North 55 degrees 44 minutes 35 seconds East, a distance of 310.69 feet to a
point of curvature;

27.
Along a curve to the right, having a radius of 979.00 feet, and an arc length of
256.76 feet to a point of tangency;

28.
North 70 degrees 46 minutes 12 seconds East, a distance of 84.29 feet to a point
of curvature;

29.
Along a curve to the right, having a radius of 479.00 feet, and an arc length of
158.19 feet to a point of tangency;

30.
North 89 degrees 41 minutes 32 seconds East, a distance of 91.98 feet to a point
of curvature;

31.
Along a curve to the right, having a radius of 5979.00 feet, and an arc length
of 238.37 feet to a point of tangency;




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



32.
South 88 degrees 01 minutes 25 seconds East, a distance of 281.39 feet to a
point of curvature;

33.
Along a curve to the left, having a radius of 6021.00 feet, and an arc length of
322.67 feet to a point of tangency;

34.
North 88 degrees 54 minutes 21 seconds East, a distance of 49.46 feet to a point
of curvature;

35.
Along a curve to the right, having a radius of 2979.00 feet, and an arc length
of 263.17 feet to a point of tangency;

36.
South 86 degrees 01 minutes 57 seconds East, a distance of 147.37 feet to a
point of curvature;

37.
Along a curve to the right, having a radius of 5979.00 feet, and an arc length
of 263.78 feet to a point of tangency;

38.
South 83 degrees 30 minutes 17 seconds East, a distance of 69.58 feet;



THENCE South 17 degrees 14 minutes 23 seconds West, a distance of 20.36 feet;


THENCE parallel to and 20.00 feet off of the southerly proposed road line of
Thompsonville Road the following fourteen (14) courses and distances:


39.
North 83 degrees 30 minutes 17 seconds West, a distance of 65.79 feet to a point
of curvature;

40.
Along a curve to the left, having a radius of 5959.00 feet, and an arc length of
262.90 feet to a point of tangency;

41.
North 86 degrees 01 minutes 57 seconds West, a distance of 147.37 feet to a
point of curvature;

42.
Along a curve to the left, having a radius of 2959.00 feet, and an arc length of
261.41 feet to a point of tangency;

43.
South 88 degrees 54 minutes 21 seconds West, a distance of 49.46 feet to a point
of curvature;

44.
Along a curve to the right, having a radius of 6041.00 feet, and an arc length
of 323.74 feet to a point of tangency;

45.
North 88 degrees 01 minutes 25 seconds West, a distance of 281.39 feet to a
point of curvature;

46.
Along a curve to the left, having a radius of 5959.00 feet, and an arc length of
237.57 feet to a point of tangency;

47.
South 89 degrees 41 minutes 32 seconds West, a distance of 91.98 feet to a point
of curvature;

48.
Along a curve to the left, having a radius of 459.00 feet, and an arc length of
15 1.59 feet to a point of tangency;

49.
South 70 degrees 46 minutes 12 seconds West, a distance of 84.29 feet to a point
of curvature;

50.
Along a curve to the left, having a radius of 959.00 feet, and an arc length of
251.52 feet to a point of tangency;

51.
South 55 degrees 44 minutes 35 seconds West, a distance of 310.69 feet to a
point of curvature; and




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



52.
Along a curve to the right, having a radius of 6041.00 feet, and an arc length
of 318.82 feet to a point in the common boundary between the herein described
parcel on the east and Parcel 2 on the west as shown on the aforementioned map;



THENCE continuing northerly along said common boundary along the (extended)
radial of the last described curve, North 31 degrees 13 minutes 59 seconds West,
a distance of 20.00 feet to the POINT AND PLACE OF BEGINNING.


EXCEPTING AND RESEVING all that certain parcel of land located in the Town of
Thompson, Sullivan County, New York and shown on the aforementioned map, for the
purposes of a Horizontal Improvement easement, which is more particularly
bounded and described as follows:


COMMENCING at the northeastern most corner of the herein described Parcel 1 and
continuing along the easterly line thereof the following three (3) courses and
distances:


53.
South 17 degrees 14 minutes 23 seconds West, a distance of 104.27 feet;

54.
South 37 degrees 57 minutes 26 seconds West, a distance of 586.42 feet; and

55.
South 52 degrees 48 minutes 52 seconds East, a distance of 189.83 feet to the
POINT AND PLACE OF BEGINNING.



THENCE continuing along the said easterly line of the herein described Parcel 1
the following three (3) courses and distances:


56.
South 52 degrees 48 minutes 52 seconds East, a distance of 54.11 feet;

57.
North 83 degrees 03 minutes 38 seconds East, a distance of 93.35 feet; and

58.
South 27 degrees 00 minutes 34 seconds East, a distance of 162.81 feet;



THENCE South 59 degrees 22 minutes 19 seconds West, a distance of 44.15 feet;


THENCE North 64 degrees 39 minutes 29 seconds West, a distance of 53.83 feet;


THENCE North 14 degrees 40 minutes 41 seconds West, a distance of 75.79 feet;


THENCE South 83 degrees 03 minutes 01 seconds West, a distance of 91.90 feet;


THENCE North 06 degrees 56 minutes 59 seconds West, a distance of 104.50 feet to
the POINT AND PLACE OF BEGINNING.


EXCEPTING AND RESERVING all that certain parcel of land located in the Town of
Thompson, Sullivan County, New York and shown on the aforementioned map, for the
purposes of a Parking and Drive Aisle easement, which is more particularly
bounded and described as follows:


COMMENCING at the northeastern most corner of the herein described Parcel 1 and
continuing along the easterly line thereof the following five (5) courses and
distances:



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





59.
South 17 degrees 14 minutes 23 seconds West, a distance of 104.27 feet;

60.
South 37 degrees 57 minutes 26 seconds West, a distance of 586.42 feet;

61.
South 52 degrees 48 minutes 52 seconds East, a distance of 243.94 feet;

62.
North 83 degrees 03 minutes 38 seconds East, a distance of 93.35 feet; and

63.
South 27 degrees 00 minutes 34 seconds East, a distance of 162.81 feet to the
POINT AND PLACE OF BEGINNING.



THENCE continuing along the said easterly line of the herein described Parcel 1
the following four (4) courses and distances:


64.
South 27 degrees 00 minutes 34 seconds East, a distance of 65.72 feet;

65.
South 30 degrees 37 minutes 41 seconds East, a distance of 313.25 feet;

66.
South 14 degrees 40 minutes 25 seconds West, a distance of 165.03 feet; and

67.
South 30 degrees 19 minutes 35 seconds East, a distance of 358.61 feet to a
point in the westerly proposed road lien of Joyland Road;



THENCE running southerly along said westerly proposed road line, South 16
degrees 03 minutes 08 seconds West, a distance of 55.49 feet;


THENCE North 30 degrees 18 minutes 58 seconds West, a distance of 413.27 feet;


THENCE North 14 degrees 41 minutes 02 seconds East, a distance of 165.02 feet;


THENCE North 30 degrees 37 minutes 41 seconds West, a distance of 362.29 feet;
and


THENCE North 59 degrees 22 minutes 19 seconds East, a distance of 44.15 feet to
the POINT AND PLACE OF BEGINNING.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





PARCEL 2


ALL that certain parcel of land located in the Town of Thompson, Sullivan
County, New York, and designated as “Parcel 2” on a map entitled, “Map of Parcel
2 Prepared for EPT Concord II LLC, Property Situate in the Town of Thompson,
County of Sullivan, State of New York, dated March 26, 2012 and revised October
18, 2012,” which is more particularly bounded and described as follows:


BEGINNING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the west and Parcel
1 on the east as shown on aforementioned Map; and


RUNNING EASTERLY along the common boundary between the said parcels, the
following ten (10) courses and distances:


1.
South 31 degrees 13 minutes 59 seconds East a distance of 159.80 feet;

2.
South 02 degrees 29 minutes 55 seconds West a distance of 207.25 feet;

3.
South 19 degrees 27 minutes 11 seconds West a distance of 160.00 feet;

4.
South 36 degrees 32 minutes 13 seconds West a distance of 125.00 feet;

5.
South 67 degrees 50 minutes 03 seconds West a distance of 150.00 feet;

6.
South 37 degrees 31 minutes 44 seconds West a distance of 200.00 feet;

7.
North 79 degrees 25 minutes 23 seconds West a distance of 100.00 feet;

8.
South 25 degrees 27 minutes 30 seconds West a distance of 150.00 feet;

9.
South 70 degrees 16 minutes 15 seconds East a distance of 750.00 feet; and

10.
South 19 degrees 43 minutes 45 seconds West a distance of 240.00 feet;



THENCE North 70 degrees 16 minutes 15 seconds West a distance of 694.90 feet;


THENCE South 15 degrees 13 minutes 50 seconds West a distance of 1,100.22 feet;


THENCE North 70 degrees 31 minutes 44 seconds West a distance of 1,209.71 feet
to the northerly line of NYS Route 17; and


ALONG same, the following four (4) courses and distances:


11.
North 41 degrees 35 minutes 52 seconds West a distance of 414.77 feet;

12.
North 45 degrees 42 minutes 43 seconds West a distance of 372.35 feet;

13.
South 86 degrees 50 minutes 05 seconds West a distance of 124.64 feet; and

14.
North 50 degrees 59 minutes 54 seconds West a distance of 479.89 feet;



THENCE North 33 degrees 01 minutes 47 seconds East a distance of 114.87 feet;


THENCE North 36 degrees 16 minutes 31 seconds East a distance of 171.17 feet;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE North 38 degrees 56 minutes 55 seconds East a distance of 77.89 feet;


THENCE South 67 degrees 02 minutes 55 seconds East a distance of 228.06 feet;


THENCE South 14 degrees 17 minutes 23 seconds West a distance of 119.41 feet;


THENCE North 81 degrees 01 minutes 23 seconds East a distance of 79.55 feet;


THENCE North 06 degrees 19 minutes 11 seconds East a distance of 80.05 feet;


THENCE South 67 degrees 58 minutes 37 seconds East a distance of 103.34 feet;


THENCE North 17 degrees 58 minutes 32 seconds East a distance of 107.66 feet;
and


THENCE North 20 degrees 44 minutes 07 seconds East a distance of 166.03 feet to
a point in the aforementioned southerly proposed road line of Thompsonville
Road; and


CONTINUING ALONG same, the following seventeen (17) courses and distances:


15.
South 69 degrees 58 minutes 51 seconds East a distance of 44.85 feet;

16.
South 68 degrees 44 minutes 39 seconds East a distance of 109.08 feet;

17.
South 65 degrees 26 minutes 13 seconds East a distance of 61.94 feet;

18.
South 62 degrees 26 minutes 24 seconds East a distance of 51.11 feet to a point
of curvature;

19.
Along a curve to the right having a radius of 329.00 feet and an arc length of
143.04 feet to a point of tangency;

20.
South 37 degrees 31 minutes 48 seconds East a distance of 80.45 feet to a point
of curvature;

21.
Along a curve to the left having a radius of 196.00 feet and an arc length of
241.89 feet to a point of tangency;

22.
North 71 degrees 45 minutes 35 seconds East a distance of 102.22 feet;

23.
North 71 degrees 31 minutes 11 seconds East a distance of 104.54 feet;

24.
North 73 degrees 46 minutes 48 seconds East a distance of 94.90 feet;

25.
North 76 degrees 00 minutes 44 seconds East a distance of 106.85 feet;

26.
North 73 degrees 30 minutes 40 seconds East a distance of 34.99 feet to a point
of curvature;

27.
Along a curve to the left having a radius of 1,121.00 feet and an arc length of
379.94 feet to a point of tangency;

28.
North 54 degrees 05 minutes 32 seconds East a distance of 169.65 feet to a point
of curvature;

29.
Along a curve to the right having a radius of 5,107.73 feet and an arc length of
305.84 feet to a point of tangency;

30.
North 57 degrees 31 minutes 23 seconds East a distance of 42.64 feet; and

31.
North 58 degrees 46 minutes 01 seconds East a distance of 580.91 feet to the
point and place of BEGINNING.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





EXCEPTING AND RESEVING all that certain parcel of land located in the Town of
Thompson, Sullivan County, New York and shown on the aforementioned map, along
the southerly side of Thompsonville Road for the purposes of a 20 foot wide
Landscape Buffer easement, which is more particularly bounded and described as
follows:


BEGINNING at a point in the southerly proposed road line of Thompsonville Road
at the common corner between the herein described parcel on the west and Parcel
1 on the east as shown on the aforementioned map and running easterly along the
common boundary South 31 degrees 13 minutes 59 seconds East, a distance of 20.00
feet;


THENCE parallel to and 20.00 feet off of the southerly proposed road line of
Thompsonville Road the following seventeen (17) courses and distances:


32.
South 58 degrees 46 minutes 01 seconds West, a distance of 580.69 feet;

33.
South 57 degrees 31 minutes 23 seconds West, a distance of 42.42 feet to a point
of curvature;

34.
Along a curve to the left, having a radius of 5087.73 feet, and an arc length of
304.64 feet to a point of tangency;

35.
South 54 degrees 05 minutes 32 seconds West, a distance of 169.65 feet to a
point of curvature;

36.
Along a curve to the right, having a radius of 1141.00 feet, and an arc length
of 386.71 feet to a point of tangency;

37.
South 73 degrees 30 minutes 40 seconds West, a distance of 35.43 feet;

38.
South 76 degrees 00 minutes 44 seconds West, a distance of 106.90 feet;

39.
South 73 degrees 46 minutes 48 seconds West, a distance of 94.12 feet;

40.
South 71 degrees 31 minutes 11 seconds West, a distance of 104.19 feet;

41.
South 71 degrees 45 minutes 35 seconds West, a distance of 102.26 feet to a
point of curvature;

42.
Along a curve to the right, having a radius of 216.00 feet, and an arc length of
266.57 feet to a point of tangency;

43.
North 37 degrees 31 minutes 48 seconds West, a distance of 80.45 feet to a point
of curvature;

44.
Along a curve to the left, having a radius of 309.00 feet, and an arc length of
13 4.34 feet to a point of tangency;

45.
North 62 degrees 26 minutes 24 seconds West, a distance of 50.58 feet;

46.
North 65 degrees 26 minutes 13 seconds West, a distance of 60.84 feet;

47.
North 68 degrees 44 minutes 39 seconds West, a distance of 108.28 feet; and

48.
North 69 degrees 58 minutes 51 seconds West, a distance of 44.89 feet;



THENCE North 20 degrees 44 minutes 07 seconds East, a distance of 20.00 feet to
a point in the aforementioned southerly proposed road line of Thompsonville Road
the following seventeen (17) courses and distances:


49.
South 69 degrees 58 minutes 51 seconds East, a distance of 44.85 feet;




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



50.
South 68 degrees 44 minutes 39 seconds East, a distance of 109.08 feet;

51.
South 65 degrees 26 minutes 13 seconds East, a distance of 61.94 feet;

52.
South 62 degrees 26 minutes 24 seconds East, a distance of 51.11 feet to a point
of curvature;

53.
Along a curve to the right, having a radius of 329.00 feet, and an arc length of
143.04 feet to a point of tangency;

54.
South 37 degrees 31 minutes 48 seconds East, a distance of 80.45 feet to a point
of curvature;

55.
Along a curve to the left, having a radius of 196.00 feet, and an arc length of
241.89 feet to a point of tangency;

56.
North 71 degrees 45 minutes 35 seconds East, a distance of 102.22 feet;

57.
North 71 degrees 31 minutes 11 seconds East, a distance of 104.54 feet;

58.
North 73 degrees 46 minutes 48 seconds East, a distance of 94.90 feet;

59.
North 76 degrees 00 minutes 44 seconds East, a distance of 106.85 feet;

60.
North 73 degrees 30 minutes 40 seconds East, a distance of 34.99 feet to a point
of curvature;

61.
Along a curve to the left, having a radius of 1121.00 feet, and an arc length of
379.94 feet to a point of tangency;

62.
North 54 degrees 05 minutes 32 seconds East, a distance of 169.65 feet to a
point of curvature;

63.
Along a curve to the right, having a radius of 5107.73 feet, and an arc length
of 305.84 feet to a point of tangency;

64.
North 57 degrees 31 minutes 23 seconds East, a distance of 42.64 feet; and

65.
North 58 degrees 46 minutes 01 seconds East, a distance of 580.91 feet to the
POINT AND PLACE OF BEGINNING.








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit B


Restoration Plan


[See attached.]





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



[exhibit1040casinogrou_image1.jpg]

{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



[exhibit1040casinogrou_image2.jpg]
Exhibit C


Memorandum of Term Commencement


THIS MEMORANDUM OF TERM COMMENCEMENT (the “Memorandum”) is made as of the_____
day of ________________, 20__, by and between EPT CONCORD II, LLC, a Delaware
limited liability company, with an office at c/o Entertainment Properties

{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Trust, 909 Walnut Street, Suite 200, Kansas City, Missouri 64106 (“Landlord”)
and MONTREIGN OPERATING COMPANY, LLC, a New York limited liability company, with
an office at c/o Empire Resorts, Inc., 204 Route 17B, Monticello, New York 12701
(“Tenant”).
AGREEMENT
1.    Pursuant to that certain Lease dated as of ________________, 20___ (the
“Lease”), between Landlord and Tenant, Landlord leased to Tenant and Tenant
leased from Landlord certain premises located on certain real property in the
City of _______, ________, as more particularly described in the Lease (the
“Premises”).
2.    The Lease is for an initial term of _____ years commencing on ________,
20____ and expiring on ___________________, 20_____ (the “Expiration Date”),
unless earlier terminated in accordance with the Lease.
3.    All of the other terms and conditions of the Lease are more fully set
forth in the Lease and are incorporated herein by this reference.
4.    This Memorandum shall inure to the benefit of and be binding upon Landlord
and Tenant and their respective representatives, successors and assigns.
IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum of Term
Commencement to be duly executed as of the day and year first above written.
LANDLORD:
EPT CONCORD II, LLC,
a Delaware limited liability company
By:    
Name:    
Title:    
TENANT:
MONTREIGN OPERATING COMPANY, LLC, a New York limited liability company
a ______________________
By:    
Name:    
Title:    




{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit D


Conservation Easement


[See attached.]















































































{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



[exhibit1040casinogrou_image3.jpg]




All that certain parcel of land located in the Town of Thompson, Sullivan
County, New York in Great Lot 13, Hardenburg Patent and designated as "CE-1" on
a map entitled "Conservation Easement Map Prepared For EPR Concord 11, LP
Property Situate In The Town Of Thompson, County Of Sullivan, State Of New York,
dated December 18, 2015" which is more particularly bounded and described as
follows:
COMMENCING at the corner of lot numbers 51 and 52 of Great Lot 13, Hardenburg
Patent where it intersects with the division line between Great Lot I and 13,
Hardenburg Patent; said point being on the centerline of the existing Joyland
Road, said point also being the common corner of now or formerly Sunshine (tax
lot 15-1-20) on the northeast and now or formerly EPR Concord II, LP on the
southeast (tax lot 23-2-1), southwest (tax lot 23-1-54.6), and northwest (tax
lot 15-1-16) and continuing aim the common boundary between now or formerly
Sunshine (tax lot 15-1-20) on the east and now or formerly EPR Concord II, LP
(tax lot 15-1-16) on the west, said bounda'ry also being the centerline of
existing Joyland Road to•Chalet Road, North 17°16'08" East, a • distance of 0.89
feet to a mag nail in the pavement in the proposed southerly road line of
Thompsonville Road and continuing along the aforesaid boundary North 17°16'08"
East, a distance of 50.10 feet to a point in the common proposed road line
between Chalet Road on the north and Thompsonville Road on the south, and
continuing along the proposed northerly road line of Thompsonville Road the
following fourteen (14) courses and distances;


1)
North 69°03'45" West, a distance of 573.71 feet to a point of curvature,

2)
Along a curve to the left, having a radius of 829.00 feet, and an arc length of
208.96 feet to a point of tangency,

3)
North 83°30'17" West, a distance of 108.15 feet to a point of curvature,

4)
Along a curve to the left having a radius of 6029.00 feet, and an arc length of
265.99 feet to a point of tangency,

5)
North 86°01'57" West, a distance of 147.37 feet to a point of curvature,

6)
Along a curve to the left, having a radius of 3029.00 feet, and an arc length of
267.59 feet to a point of tangency,

7)
South 88°54'21" West, a distance of 49.46 feet to a point of curvature,


{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



8)
Along a curve to the right, having a radius of 5971.00 feet, and an arc length
of 319.99 feet to a point of tangency,

9)
North 88°01'25" West, a distance of 281.39 feet to a point of curvature,

10)
Along a curve to the left, having a radius of 6029.00 feet, and an arc length of
240.36 feet to a point of tangency,

11)
South 89°41'32" West, a distance of 91.98 feet to a point of curvature,

12)
Along a curve to the left, having a radius of 529.00 feet, and an arc length of
174.70 feet to a point of tangency,

13)
South 70°46'12" West, a distance of 84.29 feet to a point of curvature and

14)
Along a curve to the left, having a radius of 1029.00 feet, and an arc length of
91.52 feet to a point on the curve from which the radial bears South 24°19'33"
East, to the POINT AND PLACE OF BEGINNING:

CONTINUING FROM SAID POINT OF BEGINNING along the aforementioned proposed
northerly road line of Thompsonvil le Road the following four (4) courses and
distances;


15)
Continuing along the previously mentioned curve to the left, having a radius of
1029.00 feet, and an arc length of 17836 feet to a point of tangency,

16)
South 55°44'35" West, a distance of 310.69 feet to a point of curvature,

17)
Along a curve to the right, having a radius of 5971.00 feet, and an arc length
of 315.13 feet to a point of tangency and

18)
South 58°46'01" West, a distance of 204.74 feet, to the common boundary between
now or formerly Town of Thompson (tax lot 13-324) on the west and now or
formerly EPR Concord II, LP (tax lot 231-52.2) on the east,



CONTINUING along said common boundary, the following eleven (11) courses and
distances;


19)
North 20°16'27" West, a distance of 45.15 feet,

20)
North 34°25'01" East, a distance of 82.03 feet,

21)
North 25°27'40" East, a distance of 373.40 feet,

22)
North 37°35'04" East, a distance of 273.90 feet,

23)
North 63°33'42" East, a distance of 50.58 feet,

24)
North 04°06'40" West, a distance of 82.46 feet,

25)
North 31°12'29" East, a distance of 251.84 feet,

26)
North 58°17'54" East, a distance of 89.77 feet,

27)
North 57°31'09" East, a distance of 130.29 feet,

28)
North 09°02'43" East, a distance of 104.87 feet and

29)
North 24°36'42" East, a distance of 156.34 feet to the Hardenburg Patent
division line of Great Lot 1 on the north and Great Lot 13 on the south,

THENCE through now or formerly EPR Concord II, LP (tax lot 23-1-52.2) the
following four (4) courses and distances;
30)
South 19°25'27" East, a distance of 537.10 feet,

31)
South 43°44'23" West, a distance of 26.10 feet,


{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



32)
South 42°09'17" West, a distance of 279.74 feet and

33)
South 47°42'36" East, a distance of 112.68 feet to the POINT AND PLACE OF
BEGINNING.



CONTAINING an area of 440,949 square feet or 10.123 acres of land more or less.


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York in Great Lot 13, Hardenburg Patent and designated as "CE-2" on
a map entitled "Conservation Easement Map Prepared For EPR Concord II, LP
Property Situate In The Town Of Thompson, County Of Sullivan, State Of New York,
dated December 18, 2015" which is more particularly bounded and described as
follows:
COMMENCING at the corner of lot numbers 51 and 52 of Great Lot 13, Hardenburg
Patent where it intersects with the division line between Great Lot 1 and 13,
Hardenburg Patent; said point being on the centerline of the existing Joyland
Road, said point also being the common corner of now or formerly Sunshine (tax
lot 15-1-20) on the northeast and now or formerly EPR Concord II, LP on the
southeast (tax lot 23-2-1), southwest (tax lot 23-1-54.6), and northwest (tax
lot 15-1-16) and continuing along the common boundary between now or formerly
Sunshine (tax lot 15-1-20) on the east and now or formerly EPR Concord II, LP
(tax lot 15-1-16) on the west, said boundary also being the centerline of
existing Joyland Road to Chalet Road, North 17°16'08" East, a distance of 0.89
feet to a mag nail in the pavement in the proposed southerly road line of
Thompsonville Road and continuing along the aforesaid boundary North 17°16'08"
East, a distance of 50.10 feet to a point in the common proposed road line
between Chalet Road on the north and Thompsonville Road on the south, and
continuing along the proposed northerly road line of Thompsonville Road the
following seventeen (17) courses and distances;


34)
North 69°03'45" West, a distance of 573.71 feet to a point of curvature,

35)
Along a curve to the left, having a radius of 829.00 feet, and an arc length of
208.96 feet to a point of tangency,

36)
North 83°30'17" West, a distance of 108.15 feet to a point of curvature,

37)
Along a curve to the left having a radius of 6029.00 feet, and an arc length of
265.99 feet to a point of tangency,

38)
North 86°01'57" West, a distance of 147.37 feet to a point of curvature,

39)
Along a curve to the left, having a radius of 3029.00 feet, and an arc length of
267.59 feet to a point of tangency,

40)
South 88°54'21" West, a distance of 49.46 feet to a point of curvature,

41)
Along a curve to the right, having a radius of 5971.00 feet, and an arc length
of 319.99 feet to a point of tangency,

42)
North 88°01'25" West, a distance of 281.39 feet to a point of curvature,




{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



43)
Along a curve to the left, having a radius of 6029.00 feet, and an arc length of
240.36 feet to a point of tangency,

44)
South 89°41'32" West, a distance of 91.98 feet to a point of curvature,

45)
Along a curve to the left, having a radius of 529.00 feet, and an arc length of
174,70 feet to a point of tangency,

46)
South 70°46'12" West, a distance of 84.29 feet to a point of curvature

47)
Along a curve to the right, having a radius of 1029.00 feet, and an arc length
of 269.88 feet to a point of tangency,

48)
South 55°44'35" West, a distance of 310.69 feet to a point of curvature,

49)
Along a curve to the right, having a radius of 5971.00 feet, and an arc length
of 315.13 feet to a point of tangency and

50)
South 58°46'01" West, a distance of 544.01 feet to the POINT AND PLACE OF
BEGINNING:



CONTINUING FROM SAID POINT OF BEGINNING along aforementioned proposed northerly
road line of Thompsonville Road the following eighteen (18) courses and
distances;


51)
South 58'46'01" West, a distance of 37.44 feet,

52)
South 57°31'23" West, a distance of 43.18 feet to a point of curvature,

53)
Along a curve to the left, having a radius of 5157.73 feet, and an arc length of
308.83 feet to a point of tangency,

54)
South 54°05'32" West, a distance of 169.65 feet to a point of curvature,

55)
Along a curve to the right, having a radius of 1071.00 feet, and an arc length
of 362.99 feet to a point of tangency,

56)
South 73°30'40" West, a distance of 33.90 feet,

57)
South 76°00'44" West, a distance of 106.73 feet,

58)
South 73°46'48" West, a distance of 96.86 feet,

59)
South 71'31'11" West, a distance of 105.42 feet,

60)
South 71°45'35" West, a distance of 102.12 feet to a point of curvature,

61)
Along a curve to the right, having a radius of 146.00 feet, and an arc length of
180.18 feet to a point of tangency,

62)
North 37°31'48" West, a distance of 80.45 feet to a point of curvature,

63)
Along a curve to the left, having a radius of 379.00 feet, and an arc length of
164.78 feet to a point of tangency,

64)
North 62°26'24" West, a distance of 52.42 feet,

65)
North 65°26'13" West, a distance of 64.70 feet,

66)
North 68°44'39" West, a distance of 111.06 feet,

67)
North 69°58'51" West, a distance of 44.77 feet and

68)
North 70°47'00" West, a distance of 383.52 feet to the easterly boundary line of
now or formerly Robinson (tax lot 13-3-27.2),

CONTINUING along said boundary, North 18°08'37" East, a distance of 584.42 feet
to an iron pin in the approximate centerline of Kiamesha Creek, said point also
being at the common corner of now or formerly Robinson (tax lot 13-3-27.2) on
the southwest, now or formerly EPR Concord II, LP (tax lot 13-3-25.1) on the
north, and now or formerly EPR Concord II, LP (tax lot 13-3-26.2) on the
southeast,



{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE through now or formerly EPR Concord II, LP (tax lot 13-3-25.1) the
following four (4) courses and distances;


69)
North 48°45'23" East, a distance of 160.91 feet,

70)
North 38°20'54" East, a distance of 374.78 feet,

71)
North 29°41'23" East, a distance of 124.35 feet and

72)
North 33°46'01" East, a distance of 250.30 feet to the southerly boundary of now
or formerly Town of Thompson (tax lot 13-3-24),



CONTINUING along said boundary, the following five (5) courses and distances;


73)
South 48°18'00" East, a distance of 290.40 feet,

74)
South 33°18'00" East, a distance of 585.14 feet,

75)
North 87°26'00" East, a distance of 580.80 feet,

76)
South 47°48'00" East, a distance of 436.18 feet and

77)
South 05°50'00" West, a distance of 171.76 feet to the aforementioned proposed
northerly road line of Thompsonville Road said point being the POINT AND PLACE
OF BEGINNING.



CONTAINING an area of 1,995,185 square feet or 45.803 acres of land more or
less.


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York in Great Lot 13, Hardenburg Patent and designated as "CE-3" on
a map entitled "Conservation Easement Map Prepared For EPR Concord II, LP
Property Situate In The Town Of Thompson, County Of Sullivan, State Of New York,
dated December 18, 2015" which is more particularly bounded and described as
follows:


COMMENCING at the corner of lot numbers 51 and 52 of Great Lot 13, Hardenburg
Patent where it intersects with the division line between Great Lot 1 and 13,
Hardenburg Patent; said point being on the centerline of the existing Joyland
Road, said point also being the common corner of now or formerly Sunshine (tax
lot 15-1-20) on the northeast and now or formerly EPR Concord II, LP on the
southeast (tax lot 23-2-1), southwest (tax lot 23-1-54.6), and northwest (tax
lot 15-1-16) and continuing along the common boundary between now or formerly
Sunshine (tax lot 15-1-20) on the east and now or formerly EPR Concord II, LP
(tax lot 15-1-16) on the west, said boundary also being the centerline of
existing Joyland Road to Chalet Road North 17°16'08" East, a distance of 0.89
feet to a mag nail in the pavement in the proposed southerly road line of
Thompsonville Road and continuing along same, the following sixteen (16) courses
and distances;


78)
North 69°03'45" West, a distance of 576.91 feet to a point of curvature,

79)
Along a curve to the left, having a radius of 779.00 feet, and an arc length of
196.36 feet to a point of tangency,

80)
North 83°30'17" West, a distance of 108.15 feet through an iron pin at the
corner of "Parcel 1" on the west and "Parcel 3" on the east as designated on a
map entitled "Final Subdivision Plat" for project Adelaar Phase 1, Town of
Thompson, New York, dated August 7, 2014, last updated August 27, 2014, to a
point of curvature,


{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



81)
Along a curve to the left, having a radius of 5979.00 feet, and an arc length of
263.78 feet to an iron pin at the point of tangency,

82)
North 86°01'57" West, a distance of 147.37 feet to an iron pin at the point of
curvature,

83)
Along a curve to the left, having a radius of 2979.00 feet, and an arc length of
263.17 feet to a point of tangency,

84)
South 88°54'21" West, a distance of 49.46 feet to an iron pin at the point of
curvature,

85)
Along a curve to the right, having a radius of 6021.00 feet, and an arc length
of 322.67 feet to a point of tangency,

86)
North 88°01'25" West, a distance of 281.39 feet to an iron pin at the point of
curvature,

87)
Along a curve to the left, having a radius of 5979.00 feet, and an arc length of
238.37 feet to a point of tangency,

88)
South 89°41'32" West, a distance of 91.98 feet to an iron pin at the point of
curvature,

89)
Along a curve to the left, having a radius of 479.00 feet, and an arc length of
158.19 feet to a point of tangency,

90)
South 70°46'12" West, a distance of 84.29 feet to a point of curvature,

91)
Along a curve to the left, having a radius of 979.00 feet, and an arc length of
256.76 feet to an iron pin at the point of tangency,

92)
South 55°44'35" West, a distance of 310.69 feet to a point of curvature and

93)
Along a curve to the right, having a radius of 6021.00 feet, and an arc length
of 300.69 feet to a point on the curve from which the radial bears North
31°23'44" West, said point being the POINT AND PLACE OF BEGINNING:



CONTINUING FROM SAW POINT OF BEGINNING through aforementioned "Parcel 1" [now or
formerly EPT Concord II, LLC (tax lot 23-1-52.1)] the following five (5) courses
and distances;


94)
South 43°26'07" East, a distance of 604.39 feet,

95)
South 15°13'50" West, a distance of 595.67 feet,

96)
South 74°58'41" East, a distance of 439.67 feet,

97)
South 15°01'19" West, a distance of 220.13 feet and

98)
North 74°58'41" West, a distance of 440.85 feet to the common boundary between
Parcel 1 on the east and Parcel 2 on the west as designated on a map entitled
"Final Subdivision Plat" for project Adelaar Phase 1, Town of Thompson, New
York, dated August 7, 2014, last updated August 27, 2014,



CONTINUING along said common boundary, the following two (2) courses and
distances;


99)
South 19°43'45" West, a distance of 201.12 feet to an iron pin in the line
between lot numbers 46 and 52, of Great Lot 13, Hardenburg Patent and following
that common boundary,

100)
North 70°16'15" West, a distance of 49.61 feet to the common boundary between
now or formerly EPR Concord II, LP (tax lot 23-150.2) on the west and now or
formerly EPR Concord 11, LP (tax lot 231-51.2) on the east,




{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



CONTINUING along said common boundary, the following two (2) courses and
distances;


101)
South 09°52'17" West, a distance of 2189.01 feet to the centerline of a
stonewall on the westerly side of a lane and

102)
South 19°13'17" West, a distance of 281.14 feet along said centerline of a
stonewall on the westerly side of a lane to the northerly road line of State
Highway No. 5457 (Route 17) (acquired by New York State without right of access
to and from abutting property),



CONTINUING along said road line, the following two (2) courses and distances;


103)
North 36°30'48" West, a distance of 542.23 feet to a monument and

104)
North 38°52'58" West, a distance of 496.67 feet to an iron pin in the line
between lot numbers 46 and 47 of Great Lot 13, Hardenburg Patent, said line also
being the easterly boundary of now or formerly Manowitz (tax lot 23-1-47),

CONTINUING along said common boundary, North 15°13'50" East, a distance of
783.41 feet to an iron pin at the northeast corner of aforementioned now or
formerly Manowitz (tax lot 23-1-47) and continuing along the northerly boundary
thereof, North 70031'44" West, a distance of 1209.71 feet to an iron pin in the
aforementioned northerly road line of State Highway No. 5457 (Route 17)
(acquired by New York State without right of access to and from abutting
property),
CONTINUING along said road line, the following four (4) courses and distances;
105)
North 41035'52" West, a distance of 414.77 feet per Map No. 193 R-

106)
North 45°42'43" West, a distance of 372.35 feet per Map No. 193 R-1,

107)
South 86°50'05" West, a distance of 124.64 feet per Map No. 193 R- t and

108)
North 50°59'54" West, a distance of 479.89 feet to an iron pin in the easterly
boundary line of the Village of Monticello,



CONTINUING along said boundary, the following three (3) courses and distances;


109)
North 33°01'47" East, a distance of 114.87 feet,

110)
North 36°16'31" East, a distance of 171.17 feet and

111)
North 38°56'55" East, a distance of 77.89 feet to an iron pin in the southerly
boundary of now or formerly Workmans Circle Cemetery (tax lot 23-1-11.7),



CONTINUING along said boundary, South 67°02'55" East, a distance of 228.06 feet,
to the westerly boundary of now or formerly Chevro Ahavath Zion Anshe Cemetery
(tax lot 23-1-11.8), and continuing along said boundary, and the southerly and
easterly boundary thereof, the following three (3) courses and distances;


112)
South 14°17'23" West, a distance of 119.41 feet,

113)
North 81°01'23" East, a distance of 79.55 feet and


{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



114)
North 061 9'11" East, a distance of 80.05 feet to the southerly boundary of now
or formerly Monticello Brother Aid Society (tax lot 23-1-11.9),



CONTINUING along said boundary, and the easterly boundary thereof, the following
two (2) courses and distances;


115)
South 67°58'37" East, a distance of 103.34 feet and

116)
North 17°58'32" East, a distance of 107.66 feet to the easterly boundary of now
or formerly Congregation Ahavas Zion Anshe (tax lot 23-1-11.12),



CONTINUING along said boundary, North 20°44'07" East, a distance of 166.03 feet
to an iron pin in the proposed southerly road line of Thompsonville Road and
continuing along said road line, the following seven (7) courses and distances;


117)
South 69°58'51" East, a distance of 44.85 feet,

118)
South 68°44'39" East, a distance of 109.08 feet,

119)
South 65°26'13" East, a distance of 61.94 feet,

120)
South 62°26'24" East, a distance of 51.11 feet to a point of curvature,

121)
Along a curve to the right, having a radius of 329.00 feet, and an arc length of
143.04 feet to a point of tangency,

122)
South 37°31'48" East, a distance of 80.45 feet to a point of curvature and

123)
Along a curve to the left, having a radius of 196.00 feet, and an arc length of
159.83 feet to a point on the curve from which the radial bears North 05°44'54"
East,



THENCE through "Parcel 2" [now or formerly EPT Concord II, LLC (tax lot
(23-1-48.1)] the following four (4) courses and distances;


124)
Continuing along the radial from the last described course, South 05°44'54"
West, a distance of 567.97 feet,

125)
South 84'21'25" East, a distance of 612.56 feet,

126)
North 38°54'21" East, a distance of 77E37 feet [partially through now or
formerly EPT Concord II, LLC (tax lot 23-1-52.4)] and

127)
North 25°55'39" West, a distance of 384.50 feet [partially through now or
formerly EPT Concord II, LLC (tax lot 23-1-52.4)] to the proposed easterly road
line of Thompsonville Road,



CONTINUING along said proposed easterly road line of Thompsonville Road, the
following five (5) courses and distances;


128)
North 54°05'32" East, a distance of 139.78 feet to a point of curvature,

129)
Along a curve to the right, having a radius of 5107.73 feet, and an arc length
of 305.84 feet to a point of tangency,

130)
North 57°31'23" East, a distance of 42.64 feet,

131)
North 58°46'01" East, a distance of 580.91 feet to an iron pin at a point of
curvature and

132)
Along a curve to the left, having a radius of 6021.00 feet, and an arc length of
17.08 feet to a point on the curve from which the radial bears North 31°23'44"
West said point being the POINT AND PLACE OF BEGINNING.


{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





CONTAINING an area of 4,485,185 square feet or 102.966 acres of land more or
less.
EXCEPTING AND RESERVING all that certain parcel of land located in the Town of
Thompson, Sullivan County, New York in Great Lot 13, Hardenburg Patent and shown
on the aforementioned "Conservation Easement Map," along the proposed southerly
road line of Thompsonville Road for the purposes of a 20 foot wide Landscape
Buffer easement, which is more particularly bounded and described as follows:


BEGINNING at a point in the proposed southerly road line of Thompsonville Road
in a curve from which the radial bears North 31°23'44" West, at the same point
of beginning as above described parcel "CE-3" and running easterly along the
said boundary of Parcel "CE-3" South 43°23'07" East, a distance of 20.45 feet to
a point on a non-tangent curve to the right from where the radial bears North
31°26'10" West, and continuing parallel to and 20.00 feet off of the proposed
southerly road line of Thompsonville Road the following eleven (11) courses and
distances:


133)
Along the aforementioned non-tangent curve to the right, from where the radial
bears North 31°26'10" West, having a radius of 6041.00 feet and an arc length of
21.40 feet to a point of tangency,

134)
South 58°46'01" West, a distance of 580.69 feet,

135)
South 57°31'23" West, a distance of 42.42 feet to a point of curvature,

136)
Along a curve to the left, having a radius of 5087.73 feet, and an arc length of
304.64 feet to a point of tangency,

137)
South 54°05'32" West, a distance of 143.30 feet to the boundary of the
above-described parcel "CE-3,"



CONTINUING along said boundary, the following six (6) courses and distances;


138)
North 25°55'39" West, a distance of 20.31 feet to the proposed southerly road
line of Thompsonville Road and continuing along said road line the remaining
five (5) courses and distances,

139)
North 54°05'32" East, a distance of 139.78 feet to a point of curvature,

140)
Along a curve to the right, having a radius of 5107.73 feet, and an arc length
of 305.84 feet to a point of tangency,

141)
North 57°31'23" East, a distance of 42.64 feet,

142)
North 58°46'01" East, a distance of 580.91 feet to an iron pin at the point of
curvature and

143)
Along a curve to the left, having a radius of 6021.00 feet, and an arc length of
17.08 feet to a point on the curve from which the radial bears North 31°23'44"
West said point being the POINT AND PLACE OF BEGINNING.



CONTAINING an area of 21,902 square feet or 0.503 acres of land more or less.


ALSO EXCEPTING AND RESERVING all that certain parcel of land located in the Town
of Thompson, Sullivan County, New York in Great Lot 13, Hardenburg Patent and
shown on the aforementioned "Conservation Easement Map," along the proposed
southerly road line of Thompsonville Road for the purposes of a 20 foot wide

{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Landscape Buffer easement, which is more particularly bounded and described as
follows:
BEGINNING at an iron pin on the proposed southerly road line of Thompsonville
Road where the same is intersected by the easterly boundary of now or formerly
Congregation Ahavas Zion Anshe (tax lot 23-1-11.12) and continuing along said
proposed southerly road line of Thompsonville Road and also along the boundary
of "CE-3" the following seven (7) courses and distances;


144)
South 69°58'51" East, a distance of 44.85 feet,

145)
South 68°44'39" East, a distance of 109.08 feet,

146)
South 65°26'13" East, a distance of 61.94 feet,

147)
South 62°26'24" East, a distance of 51.11 feet to a point of curvature,

148)
Along a curve to the right, having a radius of 329.00 feet, and an arc length of
143.04 feet to a point of tangency,

149)
South 37°31'48" East, a distance of 80.45 feet to a point of curvature,

150)
Along a curve to the left, having a radius of 196.00 feet, and an arc length of
159.83 feet to a point on the curve from which the radial bears North 05°44'54"
East,

CONTINUING along aforementioned "CE-3" boundary, South 05°44'54" West, a
distance of 20.00 feet to a point on a non-tangent curve to the right from where
the
Dec2015.doc    Page 10 of 11


radial bears North 05°44'54" East, and continuing parallel to and 20.00 feet off
of the proposed southerly road line of Thompsonville Road the following seven
(7) courses and distances;


151)
Along the non-tangent curve to the right from where the radial bears North
05°44'54" East, having a radius of 216.00 feet, and an arc length of 176.14 feet
to a point of tangency,

152)
North 37°31'48" West, a distance of 80.45 feet to a point of curvature,

153)
Along a curve to the left, having a radius of 309.00 feet, and an arc length of
134.34 feet to a point of tangency,

154)
North 62°26'24" West, a distance of 50.58 feet,

155)
North 65°26'13" West, a distance of 60.84 feet,

156)
North 68°44'39" West, a distance of 108.28 feet and

157)
North 69°58'51" West, a distance of 44.89 feet to the aforementioned easterly
boundary of now or formerly Congregation Ahavas Zion Anshe (tax lot 23-1-11.12),

CONTINUING along said boundary, North 20°44'07" East, a distance of 20.00 feet
to a point in the aforementioned proposed southerly road line of Thompsonville
Road, said point being the POINT AND PLACE OF BEGINNING.

{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



CONTAINING an area of 13,058 square feet or 0.300 acres of land more or less.







{00427280.DOCX.1}    

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



[exhibit1040casinogrou_image4.jpg]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



[exhibit1040casinogrou_image5.jpg]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



[exhibit1040casinogrou_image6.jpg]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



[exhibit1040casinogrou_image7.jpg]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



[exhibit1040casinogrou_image8.jpg]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit E


Form of Financial Report


[See attached.]



















































































--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





[exhibit1040casinogrou_image9.jpg]




Exhibit F


Legal Description of Master Development Site


PARCEL “I”





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



ALL that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel “I” and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at a point at the southwest corner of lands now or formerly of EPR
Concord II, LP on the northerly line of County Route No. 109 also known as
Kiamesha Lake Road;


THENCE North 15°59’50” East, a distance of 570.09 feet to an intersection of
stonewalls on the division line between the Town of Fallsburg on the north and
the Town of Thompson on the south and continuing along same South 69°17’00”
East, a distance of 1074.74 feet;


THENCE South 02°28’00” West, a distance of 218.80 feet to the aforementioned
northerly line of County Route No. 109 also known as Kiamesha Lake Road and
continuing along same North 87°32’00” West, a distance of 388.63 feet;


THENCE North 03°12’00” East, a distance of 150.00 feet;


THENCE North 86°48’00” West, a distance of 300.00 feet;


THENCE South 03°12’00” West, a distance of 150.00 feet to the aforementioned
northerly line of County Route No. 109 also known as Kiamesha Lake Road and
continuing along same the following two (2) courses and distances;


1.
North 88°00’00” West, a distance of 315.50 feet and

2.
North 87°35’51” West, a distance of 149.97 feet to the POINT AND PLACE OF
BEGINNING.



CONTAINING an area of 385,641 square feet; or 8.853 acres of land more or less.


SAID parcel being known as Section 15 Block 1 Lot(s) 4 & 5 and part of 12.1 of
the Town of Thompson Tax Maps.


PARCEL ‘II’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel ‘II’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at the northeasterly corner of the herein described parcel at a point
on the northerly line of County Route No. 109 also known as Kiamesha Lake Road
and continuing along same North 86°58’52” West, a distance of 261.00 feet;



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





THENCE North 25°21’14” East, a distance of 60.54 feet;


THENCE South 89°15’55” East, a distance of 25.02 feet;


THENCE South 79°46’52” East, a distance of 51.91 feet;


THENCE South 71°52’06” East, a distance of 55.54 feet;


THENCE South 68°31’20” East, a distance of 113.73 feet to the POINT AND PLACE OF
BEGINNING.


CONTAINING an area of 9,086 square feet; or 0.209 acres of land more or less.


SAID parcel being known as Section 15 Block 1 Lot 49 of the Town of Thompson Tax
Maps.


PARCEL ‘III’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel `III’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at a mag nail set in the intersection of the southerly line of County
Route No. 109 also known as Kiamesha Lake Road and the centerline of County
Route 182 also known as Concord Road and continuing along the aforementioned
southerly line of County Route No. 109 also known as Kiamesha Lake Road the
following nine (9) courses and distances;


3.
South 87°35’17” East, a distance of 150.86 feet,

4.
South 88°28’17” East, a distance of 94.01 feet,

5.
South 87°52’17” East, a distance of 70.39 feet,

6.
South 86°57’17” East, a distance of 147.30 feet,

7.
South 86°32’17” East, a distance of 200.40 feet,

8.
South 86°51’17” East, a distance of 310.71 feet,

9.
South 87°19’17” East, a distance of 467.40 feet,

10.
South 86°52’59” East, a distance of 289.67 feet and

11.
South 77°47’08” East, a distance of 482.81 feet to the division line between the
Town of Fallsburg on the north and the Town of Thompson on the south;



CONTINUING along same the following two (2) courses and distances;


12.
South 68°45’29” East, a distance of 959.75 feet and

13.
South 69°00’29” East, a distance of 1223.13 feet to an iron pin set in the
approximate centerline of the West Branch of Sheldrake Stream;




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





CONTINUING along same the following twenty-nine (29) courses and distances;


14.
South 07°51’27” East, a distance of 30.42 feet,

15.
South 19°46’28” East, a distance of 354.20 feet,

16.
South 37°38’32” East, a distance of 180.68 feet,

17.
South 22°37’10” East, a distance of 96.91 feet,

18.
South 11°59’08” East, a distance of 366.93 feet,

19.
South 43°11’52” East, a distance of 95.64 feet,

20.
South 67°43’50” East, a distance of 102.99 feet,

21.
South 61°57’30” East, a distance of 72.30 feet,

22.
South 06°47’30” East, a distance of 86.33 feet,

23.
South 28°46’20” West, a distance of 67.03 feet,

24.
South 06°51’14” East, a distance of 28.12 feet,

25.
South 37°49’38” East, a distance of 118.30 feet,

26.
South 25°10’27” East, a distance of 89.74 feet,

27.
South 07°26’20” East, a distance of 120.14 feet,

28.
South 01°55’56” East, a distance of 423.06 feet,

29.
South 21°42’05” East, a distance of 166.05 feet,

30.
South 03°21’10” East, a distance of 71.11 feet,

31.
South 33°47’03” East, a distance of 160.33 feet,

32.
South 89°11’55” East, a distance of 80.45 feet,

33.
South 42°01’43” East, a distance of 134.90 feet,

34.
South 18°46’10” West, a distance of 14.55 feet,

35.
South 13°35’40” East, a distance of 75.29 feet,

36.
South 00°58’26” West, a distance of 234.27 feet,

37.
South 08°53’16” West, a distance of 119.20 feet,

38.
South 10°00’15” East, a distance of 241.24 feet,

39.
South 29°19’03” East, a distance of 323.51 feet,

40.
South 23°33’36” East, a distance of 286.99 feet,

41.
South 07°03’12” East, a distance of 111.94 feet and

42.
South 18°55’17” East, a distance of 83.94 feet;



THENCE South 58°40’39” East, a distance of 405.38 feet;


THENCE North 61°21’13” East, a distance of 233.12 feet;


THENCE North 62°05’14” East, a distance of 187.14 feet;


THENCE North 62°17’11” East, a distance of 452.54 feet to the westerly line of
County Route 161 also known as Heiden Road and continuing along same South
37°52’19” East, a distance of 50.80 feet;


THENCE South 62°17’11” West, a distance of 461.21 feet;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE South 62°05’04” West, a distance of 186.93 feet;


THENCE South 61°21’21” West, a distance of 255.70 feet to an iron pin set in the
line of division 18 on the north & division 17 on the south of Great Lot 1 of
the Hardenburg Patent;


CONTINUING along same the following two (2) courses and distances;


43.
North 69°23’31” West, a distance of 976.04 feet and

44.
North 68°34’41” West, a distance of 1289.25 feet to an iron pin set;



THENCE South 16°09’30” West, a distance of 3187.18 feet to a mag nail set in the
centerline of Thompsonville Road;


CONTINUING along same the following two (2) courses and distances;


45.
South 85°20’09” West, a distance of 128.96 feet and

46.
North 84°52’46” West, a distance of 67.00 feet;



THENCE crossing Thompsonville Road, South 15°41’46” West, a distance of 28.03
feet to the Hardenburg Patent division line of Great Lot 1 on the north and
Great Lot 13 on the south also being the southerly line of Thompsonville Road
and continuing along same North 69°20’00” West, a distance of 550.03 feet;


THENCE South 15°32’37” West, a distance of 1016.98 feet;


THENCE South 70°51’44” East, a distance of 595.00 feet;


THENCE South 16°37’16” West, a distance of 635.00 feet;


THENCE South 67°34’24” East, a distance of 356.90 feet;


THENCE North 15°35’33” East, a distance of 850.00 feet;


THENCE North 65°39’27” West, a distance of 400.00 feet;


THENCE North 20°35’33” East, a distance of 410.00 feet;


THENCE South 66°54’27” East, a distance of 54.00 feet;


THENCE North 13°35’33” East, a distance of 383.91 feet to the southerly line of
Thompsonville Road;


CONTINUING along same the following four (4) courses and distances;


47.
South 85°12’38” East, a distance of 37.41 feet,




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



48.
North 84°27’33” East, a distance of 241.27 feet,

49.
North 82°57’33” East, a distance of 200.00 feet and

50.
North 86°35’33” East, a distance of 194.71 feet;



THENCE South 16°35’33” West, a distance of 307.88 feet to the Hardenburg Patent
division line of Great Lot 1 on the north and Great Lot 13 on the south, and
continuing along same South 69°34’27” East, a distance of 653.27 feet to an iron
pin set;


THENCE South 17°11’33” West, a distance of 2648.90 feet to an iron pin set;


THENCE North 67°54’27” West, through two (2) found iron pins, a distance of
1245.00 feet to an iron pin found;


THENCE South 15°35’33” West, a distance of 49.50 feet;


THENCE North 70°13’44” West, a distance of 313.98 feet;


THENCE North 69°09’44” West, a distance of 77.20 feet;


THENCE North 70°16’44” West, a distance of 734.96 feet to an axle found;


THENCE North 12°21’46” East, a distance of 405.31 feet to an iron pin set;


THENCE North 69°37’13” West, a distance of 462.31 feet to a mag nail set in the
centerline of Joyland Road;


CONTINUING along same the following three (3) courses and distances;


51.
South 14°13’43” West, a distance of 236.13 feet,

52.
South 16°08’03” West, a distance of 387.79 feet and

53.
South 16°01’34” West, a distance of 481.21 feet to a mag nail set;



THENCE North 69°09’17” West, a distance of 660.73 feet to an iron pin found;


THENCE South 27°05’36” West, a distance of 751.68 feet an iron pin found;


THENCE South 70°46’12” East, a distance of 804.61 feet to a mag nail set in the
aforementioned centerline of Joyland Road and continuing along same South
16°44’54” West, a distance of 271.95 feet a mag nail set;


THENCE North 70°48’02” West, a distance of 1621.89 feet to an iron pin set;


THENCE North 17°15’50” East, a distance of 272.71 feet to an iron pin set;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE North 69°58’30” West, a distance of 332.95 feet to the westerly line of
the Olmstead lot;


CONTINUING along same the following two (2) courses and distances;


54.
South 18°45’55” West, a distance of 338.72 feet and

55.
South 15°19’04” West, a distance of 829.77 feet, partially along a stonewall to
the southwesterly corner of said Olmstead lot;



THENCE running along the southerly line of said Olmstead lot, South 72°32’56”
East, a distance of 105.24 feet to an iron pin found in the westerly line of now
or formerly Shevas Achim Bungalow Inc. (tax lot 23-1-65.2) and continuing along
same North 14°20’43” East, a distance of 15.99 feet to an iron pin found in the
northwest corner of now or formerly Shevas Achim Bungalow Inc. (tax lot
23-1-65.2);


THENCE running along the division line between now or formerly Shevas Achim
Bungalow Inc. (tax lot 23-1-63) on the north and now or formerly Shevas Achim
Bungalow Inc. (tax lot 23-1-65.2) on the south, South 70°30’27” East, a distance
of 602.00 feet to an iron pin found;


THENCE through lands of now or formerly Shevas Achim Bungalow Inc. (tax
lot 23‑1‑65.2), South 19°29’33” West, a distance of 166.45 feet to an iron pin
found in the division line of now or formerly Shevas Achim Bungalow Inc. (tax
lot 23-1-65.2) on the north and now or formerly EPR Concord II, LP (tax lot
23-1-65.1) on the south and continuing along same South 71°38’01” East, a
distance of 663.00 feet to an iron pin found;


THENCE through lands of now or formerly EPR Concord II, LP (tax lot 23-165.1)
and now or formerly Shevas Achim Bungalow Inc. (tax lot 23-1-65.3), South
19°29’33” West, a distance of 74.46 feet to an iron pin found in the division
line of now or formerly Shevas Achim Bungalow Inc. (tax lot 23-1-65.3) on the
north and now or formerly EPR Concord II, LP (tax lot 31-1-19.2) on the south
and continuing along same and also along the line between lot numbers 40 and 46
of Great Lot 13, Hardenburg Patent, South 70°30’27” East, a distance of 282.09
feet to an iron pin found at the northwest corner of now or formerly Nachlai
Emunah Bungalows, Inc. (tax lot 31-1-18);


THENCE running along the westerly line of said Nachlai Emunah Bungalows, Inc.
(tax lot 31-1-18) and parallel to the center of the travelled way of Joyland
Road, South 14°26’13” West, a distance of 531.11 feet to the southwesterly
corner of said Nachlai Emunah Bungalows, Inc.;


THENCE running along the southerly line of said Nachlai Emunah Bungalows, Inc.
(tax lot 31-1-18) the following three (3) courses and distances;


56.
South 62°40’47” East, a distance of 180.80 feet,

57.
South 25°08’13” West, a distance of 26.80 feet, parallel to and 9 feet easterly
of the easterly edge of a concrete slab on which a pump house formerly existed
on the herein described parcel and




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



58.
South 67°43’51” East, a distance of 138.77 feet, parallel to and 6 feet
southerly of the southerly face of the main house on said lands of Nachlai
Emunah Bungalows, Inc. to the westerly line of Joyland Road at a point 8.0±
meters distant westerly and measured at right angles from Station J1+312.8± of
the 1998 survey baseline of the Bloomburg-Monticello Part 2, State Highway No.
5457;



CONTINUING along same the following two (2) courses and distances;


59.
South 73°17’31” West, a distance of 17.81 feet to a point 12.500 meters westerly
and measured at right angles from Station J1+310.000 of said 1998 survey
baseline and

60.
South 18°53’32” West, a distance of 113.40 feet to a monument at the common
corner of the northerly line of said State Highway No. 5457 (Route 17) and the
westerly line of Joyland Road, 25.700 meters northerly and measured at right
angles from Station 1+289.500 of said 1998 survey baseline;



THENCE running along the said northerly line of said State Highway No. 5457
(Route 17) (acquired by New York State without right of access to and from
abutting property), the following nine (9) courses and distances;


61.
North 75°33’24” West, a distance of 229.13 feet to a point 67.300 meters
northerly and measured at right angles from Station 10+760.300 of said 1998
survey baseline,

62.
South 84°35’43” West, a distance of 93.92 feet to a monument 53.000 meters
northerly and measured at right angles from Station 10+735.500 of said 1998
survey baseline,

63.
North 62°31’32” West, a distance of 58.15 feet to a point 53.9± meters northerly
and measured at right angles from Station 10+717.8± of said 1998 survey
baseline,

64.
North 49°50’28” West, a distance of 169.63 feet to a monument 67.8± meters
northerly and measured at right angles from Station 10+668.0± of said 1998
survey baseline,

65.
North 47°50’24” West, a distance of 616.51 feet to a point 43.100 meters
northerly and measured at right angles from Station 10+445.000 of said 1998
survey baseline,

66.
North 41°10’03” West, a distance of 245.71 feet through a monument on line, to a
monument 36.5± meters northerly and measured at right angles from Station
10+370.4± of said 1998 survey baseline,

67.
North 40°35’58” West, a distance of 50.31 feet to an iron pin found,

68.
North 40°45’59” West, a distance of 457.35 feet to an iron pin found in the
centerline of a stonewall and continuing partially along said stonewall,

69.
North 16°28’12” East, a distance of 92.91 feet to an iron pin found in the line
between lot numbers 40 and 46 of Great Lot 13, Hardenburg Patent;



CONTINUING along same and also along the northerly line of said State Highway
No. 5457 (Route 17) (acquired by New York State without right of access to and
from abutting property), the following five (5) courses and distances;


70.
North 70°30’27” West, a distance of 116.72 feet to an iron pin found,

71.
North 69°17’48” West, a distance of 42.30 feet,

72.
North 40°45’35” West, a distance of 754.68 feet to a monument found,




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



73.
North 36°30’48” West, a distance of 630.95 feet to a monument found and

74.
North 38°52’58” West, a distance of 496.67 feet to an iron pin set in the line
between lot numbers 46 and 47 of Great Lot 13, Hardenburg Patent and continuing
along same North 15°13’50” East, a distance of 783.41 feet to an iron pin found;



THENCE North 70°31’44” West, a distance of 1209.71 feet to the northerly line of
State Highway No. 5457 (Route 17) (acquired by New York State without right of
access to and from abutting property);


CONTINUING along same the following four (4) courses and distances;


75.
North 41°35’52” West, a distance of 414.77 feet per Map No. 193 R-1,

76.
North 45°42’43” West, a distance of 372.35 feet per Map No. 193 R-1,

77.
South 86°50’05” West, a distance of 124.64 feet and

78.
North 50°59’54” West, a distance of 479.89 feet to an iron pin found;



THENCE North 33°01’47” East, a distance of 114.87 feet;


THENCE North 36°16’31” East, a distance of 171.17 feet;


THENCE North 38°56’55” East, a distance of 77.89 feet;


THENCE South 67°02’55” East, a distance of 228.06 feet;


THENCE South 14°17’23” West, a distance of 119.41 feet;


THENCE North 81°01’23” East, a distance of 79.55 feet;


THENCE North 06°19’11” East, a distance of 80.05 feet;


THENCE South 67°58’37” East, a distance of 103.34 feet;


THENCE North 17°58’32” East, a distance of 107.66 feet;


THENCE North 20°44’07” East, a distance of 189.25 feet to the centerline of
Thompsonville Road and continuing along same North 70°47’00” West, a distance of
382.31 feet;


THENCE North 18°08’37” East, a distance of 611.20 feet to an iron pin found in
the centerline of Kiamesha Creek;


CONTINUING along same the following eight (8) courses and distances;


79.
North 52°42’00” West, a distance of 21.60 feet,

80.
North 82°49’00” West, a distance of 51.64 feet,

81.
South 56°38’00” West, a distance of 83.88 feet,




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



82.
South 61°46’00” West, a distance of 59.64 feet,

83.
North 79°29’00” West, a distance of 146.23 feet,

84.
North 87°37’00” West, a distance of 62.61 feet,

85.
North 83°35’00” West, a distance of 63.60 feet and

86.
South 69°03’00” West, a distance of 64.15 feet;



THENCE North 75°37’00” West, a distance of 518.08 feet;


THENCE North 82°16’00” West, a distance of 30.01 feet to an iron pin set in the
centerline of
Rock Ridge Road and continuing along same North 12°11’00” East, a distance of
99.00 feet;


THENCE North 21°26’00” West, a distance of 229.50 feet;


THENCE North 14°28’00” West, a distance of 105.60 feet;


THENCE North 12°28’00” West, a distance of 184.80 feet;


THENCE North 10°28’00” East, a distance of 237.60 feet to an iron pin found;


THENCE South 70°32’00” East, a distance of 264.00 feet;


THENCE South 12°30’00” West, a distance of 151.27 feet to the aforementioned
centerline of Rock Ridge Road;


CONTINUING along same the following sixteen (16) courses and distances;


87.
North 22°28’00” East, a distance of 75.40 feet,

88.
North 46°24’00” East, a distance of 27.04 feet,

89.
North 72°54’00” East, a distance of 43.14 feet,

90.
South 81°43’00” East, a distance of 67.14 feet,

91.
South 73°14’00” East, a distance of 289.34 feet,

92.
South 75°51’00” East, a distance of 68.05 feet,

93.
South 84°49’00” East, a distance of 50.34 feet,

94.
North 81°35’00” East, a distance of 60.00 feet,

95.
North 70°47’00” East, a distance of 79.33 feet,

96.
North 66°32’00” East, a distance of 182.90 feet,

97.
North 73°27’13” East, a distance of 174.23 feet,

98.
North 67°46’00” East, a distance of 83.24 feet,

99.
North 61°13’00” East, a distance of 53.40 feet,

100.
North 56°52’00” East, a distance of 215.00 feet,

101.
North 53°01’00” East, a distance of 59.26 feet and

102.
North 41°58’00” East, a distance of 20.18 feet to a mag nail set;



THENCE South 41°52’00” East, a distance of 119.70 feet;
THENCE South 03°05’00” East, a distance of 247.00 feet;



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





THENCE South 48°18’00” East, a distance of 290.40 feet;


THENCE South 33°18’00” East, a distance of 585.14 feet;


THENCE North 87°26’00” East, a distance of 580.80 feet;


THENCE South 47°48’00” East, a distance of 436.18 feet;


THENCE South 05°50’00” West, a distance of 206.87 feet to the centerline of
Thompsonville Road and continuing along same North 57°40’00” East, a distance of
356.40 feet;


THENCE North 20°16’27” West, a distance of 66.71 feet;


THENCE North 34°25’01” East, a distance of 82.03 feet;


THENCE North 25°27’40” East, a distance of 373.40 feet;


THENCE North 37°35’04” East, a distance of 273.90 feet;


THENCE North 63°33’42” East, a distance of 50.58 feet;


THENCE North 04°06’40” West, a distance of 82.46 feet;


THENCE North 31°12’29” East, a distance of 251.84 feet;


THENCE North 58°17’54” East, a distance of 89.77 feet;


THENCE North 57°31’09” East, a distance of 130.29 feet;


THENCE North 09°02’43” East, a distance of 104.87 feet;


THENCE North 24°36’42” East, a distance of 156.34 feet to the Hardenburg Patent
division line of Great Lot 1 on the north and Great Lot 13 on the south and
continuing along same North 69°20’00” West, a distance of 128.15 feet;


THENCE South 41°39’10” West, a distance of 687.06 feet to an iron pin set;


THENCE North 72°01’55” West, a distance of 982.75 feet to an iron pin found;


THENCE North 76°39’59” East, a distance of 232.83 feet;


THENCE North 73°01’32” East, a distance of 176.88 feet;


THENCE North 41°17’23” East, a distance of 85.80 feet;



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





THENCE North 71°01’59” West, a distance of 402.27 feet to an iron pin found;


THENCE through now or formerly EPR Concord II, LP (tax lot 13-3-22) North
18°12’10” East, a distance of 379.86 feet to an iron pin found in the
aforementioned Hardenburg Patent division line of Great Lot 1 on the north and
Great Lot 13 on the south and continuing along same North 69°24’27” West, a
distance of 530.94 feet to an iron pin found;


THENCE through now or formerly EPR Concord II, LP (tax lot 13-3-22) South
29°02’27” West, a distance of 401.07 feet to an iron pin found;


THENCE North 71°01’59” West, a distance of 312.21 feet to a mag nail set in the
centerline of Rock Ridge Road;


CONTINUING along same the following four (4) courses and distances;


103.
North 28°37’25” East, a distance of 100.70 feet,

104.
North 26°34’44” East, a distance of 96.63 feet,

105.
North 24°04’40” East, a distance of 150.63 feet and

106.
North 17°53’01” East, a distance of 65.77 feet to a mag nail set in the
aforementioned Hardenburg Patent division line of Great Lot 1 on the north and
Great Lot 13 on the south and continuing along same South 68°21’00” East, a
distance of 340.87 feet to an iron pin found;



THENCE North 17°31’14” East, a distance of 340.63 feet;


THENCE North 73°19’53” West, a distance of 338.06 feet to a mag nail set in the
aforementioned centerline of Rock Ridge Road;


CONTINUING along same the following two (2) courses and distances;


107.
North 17°53’01” East, a distance of 355.39 feet and

108.
North 16°35’59” East, a distance of 436.20 feet;



THENCE South 74°29’17” East, a distance of 157.89 feet;


THENCE North 16°07’09” East, a distance of 150.00 feet;


THENCE North 74°29’14” West, a distance of 157.90 feet to the aforementioned
centerline of Rock Ridge Road and continuing along same North 15°53’56” East, a
distance of 136.87 feet;


THENCE South 70°39’43” East, a distance of 669.63 feet;


THENCE North 16°28’02” East, a distance of 304.22 feet;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



THENCE North 16°26’39” East, a distance of 25.78 feet;


THENCE North 70°39’48” West, a distance of 538.92 feet;


THENCE North 21°01’35” East, a distance of 67.91 feet;


THENCE South 66°30’26” East, a distance of 98.31 feet;


THENCE North 19°07’10” East, a distance of 100.00 feet;


THENCE North 65°52’50” West, a distance of 222.29 feet to the aforementioned the
centerline of Rock Ridge Road;


CONTINUING along same the following four (4) courses and distances;


109.
North 17°17’17” East, a distance of 100.33 feet,

110.
North 17°17’23” East, a distance of 18.64 feet,

111.
North 13°02’52” East, a distance of 201.98 feet and

112.
North 10°36’45” East, a distance of 178.79 feet to a RR spike set in the
southerly line of County Route 182 also known as Concord Road;



CONTINUING along same the following seven (7) courses and distances;


113.
North 82°58’43” East, a distance of 120.00 feet,

114.
North 68°30’54” East, a distance of 165.61 feet,

115.
North 61°17’31” East, a distance of 89.00 feet,

116.
North 48°54’38” East, a distance of 197.54 feet,

117.
North 53°57’25” East, a distance of 216.00 feet,

118.
North 57°58’49” East, a distance of 370.79 feet and

119.
North 58°05’21” East, a distance of 483.00 feet;



THENCE North 23°40’50” West, a distance of 30.52 feet to the centerline of
aforementioned County Route 182 also known as Concord Road;


CONTINUING along same the following seven (7) courses and distances;


120.
North 67°03’00” East, a distance of 444.34 feet,

121.
North 62°36’00” East, a distance of 547.50 feet,

122.
North 53°39’40” East, a distance of 78.54 feet,

123.
North 40°11’42” East, a distance of 604.35 feet,

124.
North 39°59’49” East, a distance of 230.03 feet to a point of curvature,

125.
Along the curve to the left having a radius of 410.28 feet and an arc length of
262.55 feet to a point of tangency and

126.
North 05°59’34” East, a distance of 438.84 feet to a mag nail set at the POINT
AND PLACE OF BEGINNING.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





CONTAINING an area before the exception of 70,865,067 square feet; or
1626.838 acres of land more or less.


EXCEPTING AND RESERVING all that certain parcel of land of now or formerly
Sunshine located in the Town of Thompson, Sullivan County, New York and shown on
a map entitled “Map of Lands Owned by EPT Concord II, LLC & EPR Concord II, LP
Property Situate In The Town Of Thompson, County Of Sullivan, State Of New York,
dated May 20, 2014, and last revised September 15, 2014” which is more
particularly bounded and described as follows:


BEGINNING at a point on the Hardenburg Patent division line of Great Lot 1 on
the north and Great Lot 13 on the south at the intersection of the southerly
line of Thompsonville Road and the centerline of Joyland Road and crossing
Thompsonville Road north and along the centerline of Chalet Road the following
four (4) courses and distances;


127.
North 17°16’08” East, a distance of 330.03 feet,

128.
North 16°40’34” East, a distance of 100.27 feet,

129.
North 12°33’45” East, a distance of 86.60 feet and

130.
North 05°33’03” East, a distance of 70.28 feet;



THENCE South 85°20’05” East, a distance of 247.96 feet;


THENCE South 15°59’14” West, a distance of 653.60 feet to the aforementioned
Hardenburg Patent division line of Great Lot 1 on the north and Great Lot 13 on
the south and the southerly line of Thompsonville Road and continuing along same
North 69°20’00” West, a distance of 234.60 feet to the POINT AND PLACE OF
BEGINNING.


CONTAINING an area of 142,786 square feet; or 3.278 acres of land more or less.


SAID parcel being known as Section 15 Block 1 Lot 20 of the Town of Thompson Tax
Maps.


CONTAINING an area after exception of 70,722,281 square feet; or 1623.560 acres
of land more or less.


SAID parcel being known as Section 13 Block 3 Lot(s) 12, 17, 18, 19.1, 19.3,
20.1, 20.2, 20.3, 22, 25.1, 25.2, 25.3, 26.1, 26.2, part of 48 & 49 and Section
15 Block 1 Lot(s) 11.1, 11.2, part of 12.1, 12.3, 13, 14.1, 14.2, 14.3, 15, 16,
17, 18, 19, 22, 24, 25, 35.7, 50 & 51 and Section 23 Block 1 Lot (s) 11.3, 48.1,
48.2, 50.2, 51.2, 52.1, 52.2, 52.3, 52.4, 53.1, 53.2, 53.3, 53.4, 54.1, 54.2,
54.3, 54.4, 54.5, 54.6, 54.7, 54.8, 55, 61.2, part of 65.1, part of 65.2 & part
of 65.3, and Section 23 Block 2 Lot(s) 1, 2, 3, 4, 6, 8 & 10 and Section 9 Block
1 Lot 35 and Section 31 Block 1 Lot (s) 17.1 & 19.2 of the Town of Thompson Tax
Maps.


PARCEL ‘IV’





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel ‘IV’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at the northwesterly corner of the herein described parcel at a point
on the southerly line of County Route 182 also known as Concord Road and
continuing along same South 85°04’00” East, a distance of 200.00 feet;


THENCE South 34°56’00” West, a distance of 199.73 feet;


THENCE North 85°08’00” West, a distance of 200.13 feet;


THENCE North 34°56’00” East, a distance of 200.00 feet to the POINT AND PLACE OF
BEGINNING.


CONTAINING an area of 34,618 square feet; or 0.795 acres of land more or less.


SAID parcel being known as Section 13 Block 3 Lot 45 of the Town of Thompson Tax
Maps.


PARCEL ‘V’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel ‘V’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at the northeasterly corner of the herein described parcel at a point
on the southerly line of County Route 182 also known as Concord Road;


THENCE South 34°56’00” West, a distance of 116.09 feet;


THENCE South 46°04’00” West, a distance of 260.04 feet;


THENCE South 48°10’00” West, a distance of 184.80 feet;


THENCE North 73°06’00” West, a distance of 377.70 feet;


THENCE North 03°57’00” East, a distance of 381.78 feet to the aforementioned
southerly line of County Route 182 also known as Concord Road;


CONTINUING along same the following five (5) courses and distances;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



131.
North 84°52’00” East, a distance of 162.27 feet,

132.
South 86°57’00” East, a distance of 89.02 feet,

133.
South 88°51’00” East, a distance of 279.54 feet,

134.
South 81°36’00” East, a distance of 64.72 feet and

135.
South 56°51’00” East, a distance of 158.26 feet to the POINT AND PLACE OF
BEGINNING.



CONTAINING an area of 270,464 square feet; or 6.209 acres of land more or less.


SAID parcel being known as Section 13 Block 3 Lot(s) 5 and 7 of the Town of
Thompson Tax Maps.


PARCEL ‘VI’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel ‘VI’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at a point at the intersection of the westerly line of County Route 42
and the northerly line of Lanahans Road and continuing along said Lanahans Road
South 89°18’49” West, a distance of 86.34 feet;


THENCE North 00°08’49” East, a distance of 200.00 feet;


THENCE North 89°51’11” West, a distance of 225.42 feet;


THENCE North 16°16’49” East, a distance of 664.72 feet;


THENCE North 48°30’11” West, a distance of 52.14 feet;


THENCE North 36°30’11” West, a distance of 25.08 feet;


THENCE North 24°00’11” West, a distance of 36.96 feet;


THENCE North 37°30’11” West, a distance of 29.70 feet;


THENCE North 11°59’11” West, a distance of 39.60 feet;


THENCE North 27°29’11” West, a distance of 48.18 feet;


THENCE North 37°29’11” West, a distance of 38.94 feet;


THENCE North 38°29’11” West, a distance of 47.52 feet;



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





THENCE North 20°59’11” West, a distance of 54.78 feet;


THENCE North 09°29’11” West, a distance of 79.20 feet;


THENCE North 01°02’11” West, a distance of 66.00 feet;


THENCE South 58°59’11” East, a distance of 284.46 feet;


THENCE South 14°46’11” East, a distance of 83.08 feet;


THENCE North 63°59’49” East, a distance of 271.11 feet to the aforementioned
westerly line of County Route 42;


CONTINUING along same the following eight (8) courses and distances;


136.
South 18°19’11” East, a distance of 40.96 feet,

137.
South 63°59’49” West, a distance of 18.62 feet,

138.
South 12°39’11” East, a distance of 292.92 feet,

139.
South 16°09’49” West, a distance of 97.90 feet,

140.
South 12°03’49” West, a distance of 90.86 feet,

141.
South 13°27’49” West, a distance of 107.88 feet,

142.
South 09°44’49” West, a distance of 431.00 feet and

143.
South 33°58’49” West, a distance of 170.03 feet to the POINT AND PLACE OF
BEGINNING.



CONTAINING an area of 420,400 square feet; or 9.651 acres of land more or less.


SAID parcel being known as Section 13 Block 1 Lot(s) 28 & 53 of the Town of
Thompson Tax Maps.


PARCEL ‘VII’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel ‘VII’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at the intersection of the easterly line of County Route 42 and the
southerly line of County Route 182 also known as Concord Road and continuing
along said Concord Road the following three (3) courses and distances;


144.
North 79°36’15” East, a distance of 308.82 feet,

145.
North 85°45’15” East, a distance of 322.14 feet and




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



146.
North 85°17’15” East, a distance of 364.37 feet;



THENCE South 14°04’15” West, a distance of 316.28 feet;


THENCE South 18°01’15” West, a distance of 513.13 feet;


THENCE North 60°29’45” West, a distance of 319.98 feet;


THENCE South 86°27’03” West, a distance of 235.46 feet;


THENCE South 28°40’03” West, a distance of 23.97 feet;


THENCE North 60°29’45” West, a distance of 526.32 feet to the aforementioned
easterly line of County Route 42;


CONTINUING along same the following two (2) courses and distances;


147.
North 41°48’15” East, a distance of 97.37 feet and

148.
North 35°35’15” East, a distance of 284.65 feet to the POINT AND PLACE OF
BEGINNING.



CONTAINING an area of 601,003 square feet; or 13.797 acres of land more or less.


SAID parcel being known as Section 13 Block 3 Lot(s) 2.1 & 2.2 of the Town of
Thompson Tax Maps.


PARCEL ‘VIII’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York designated as Parcel ‘VIII’ and shown on a map entitled “Map of
Lands Owned by EPT Concord II, LLC & EPR Concord II, LP Property Situate In The
Town Of Thompson, County Of Sullivan, State Of New York, dated May 20, 2014, and
last revised September 15, 2014” which is more particularly bounded and
described as follows:


BEGINNING at the southeasterly corner of the herein described parcel at the
intersection of the division line between the Town of Fallsburg on the east and
the Town of Thompson on the west and the northerly line of County Route 42 and
continuing along said northerly line of County Route 42 the following six (6)
courses and distances;


149.
South 64°34’59” West, a distance of 233.00 feet,

150.
South 69°49’59” West, a distance of 352.00 feet,

151.
South 72°19’59” West, a distance of 368.00 feet,

152.
South 69°59’59” West, a distance of 450.00 feet,

153.
South 73°44’59” West, a distance of 262.00 feet and

154.
South 68°29’59” West, a distance of 343.07 feet;




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





THENCE North 07°40’01” West, a distance of 601.35 feet;


THENCE South 73°33’01” East, a distance of 502.00 feet;


THENCE North 69°41’59” East, a distance of 333.26 feet;


THENCE North 18°12’59” East, a distance of 185.00 feet;


THENCE North 69°58’59” East, a distance of 94.17 feet;


THENCE North 72°19’59” East, a distance of 352.00 feet;


THENCE North 69°49’59” East, a distance of 342.00 feet;


THENCE North 63°42’59” East, a distance of 531.56 feet to the aforementioned
division line between the Town of Fallsburg on the east and the Town of Thompson
on the west and continuing along same South 11°04’59” West, a distance of 562.00
feet to the POINT AND PLACE OF BEGINNING.


CONTAINING an area of 876,964 square feet; or 20.132 acres of land more or less.


SAID parcel being known as Section 9 Block 1 Lot 18.1 of the Town of Thompson
Tax Maps.


PARCEL ‘X’


ALSO all that certain parcel of land located in the Town of Thompson, Sullivan
County, New York in Lot 39 of Great Lot 13, Hardenburg Patent and designated as
Parcel ‘X’ and shown on a map entitled “Map of Lands Owned by EPT Concord II,
LLC & EPR Concord II, LP Property Situate In The Town Of Thompson, County Of
Sullivan, State Of New York, dated May 20, 2014, and last revised September 15,
2014” which is more particularly bounded and described as follows:


BEGINNING at a point 2.7± meters distant easterly and measured at right angles
from Station J1+294.3± of the 1998 survey baseline of the Bloomburg-Monticello
Part 2, State Highway No. 5457 (on the easterly line of Joyland Road);


THENCE South 74°39’39” East, a distance of 440.50 feet;


THENCE North 15°20’21” East, a distance of 129.27 feet to the southerly line of
Lorraine Drive and continuing along same South 66°44’39” East, a distance of
293.49 feet to the westerly line of Towner Road;


CONTINUING along same the following three (3) courses and distances;





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



155.
South 20°01’21” West, a distance of 301.74 feet,

156.
South 85°16’21” West, a distance of 140.96 feet and

157.
South 19°56’21” West, a distance of 163.24 feet to the northerly line of said
State Highway No. 5457 (Route 17), 155.5± meters northerly and measured at right
angles from Station 10+973.4± of said 1998 survey baseline;



CONTINUING along the northerly line of said State Highway No. 5457 (Route 17)
(acquired by New York State without right of access to and from abutting
property), the following four (4) courses and distances;


158.
North 71°10’47” West, a distance of 8.45 feet to a point 154.000 meters
northerly and measured at right angles from Station 10+972.000 of said 1998
survey baseline,

159.
North 61°40’46” West, a distance of 177.83 feet to a point 121.000 meters
northerly and measured at right angles from Station 10+929.000 of said 1998
survey baseline,

160.
North 51°49’08” West, a distance of 160.77 feet to a point 2.000 meters westerly
and measured at right angles from Station J1+174.500 of said 1998 survey
baseline and

161.
North 38°24’16” West, a distance of 283.76 feet to a monument found at the
common corner of the northerly line of said State Highway No. 5457 (Route 17)
and the easterly line of said Joyland Road, 25.300 meters westerly and measured
at right angles from Station J1+259.000 of said 1998 survey baseline and
continuing along the easterly line of said Joyland Road, North 14°27’11” East, a
distance of 152.30 feet to the POINT AND PLACE OF BEGINNING.



CONTAINING an area of 248,530 square feet or 5.705 acres of land more or less.


EXCEPTING AND RESERVING all that certain parcel of land inside Parcel `X’,
located in the Town of Thompson, Sullivan County, New York and shown on the
aforementioned map, a temporary easement for highway purposes, more particularly
bounded and described as follows;


BEGINNING at a point 155.5± meters northerly and measured at right angles from
Station 10+973.4± of said 1998 survey baseline of the Bloomburg-Monticello Part
2, State Highway No. 5457 (Route 17) (on the northerly line of said State
Highway);


THENCE running along the northerly line of said State Highway No. 5457 (Route
17) (acquired by New York State without right of access to and from abutting
property), the following three (3) courses and distances;


162.
North 71°10’47” West, a distance of 8.45 feet to a point 154.000 meters
northerly and measured at right angles from Station 10+972.000 of said 1998
survey baseline,

163.
North 61°40’46” West, a distance of 177.83 feet to a point 121.000 meters
northerly and measured at right angles from Station 10+929.000 of said 1998
survey baseline and

164.
North 51°49’08” West, a distance of 127.03 to a point 103.036 meters northerly
and measured at right angles from Station 10+894.701 of said 1998 survey
baseline;




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





THENCE North 38°40’16” East, a distance of 62.55 feet to a point 120.000 meters
northerly and measured at right angles from Station 10+886.000 of said 1998
survey baseline;


THENCE South 49°22’35” East, a distance of 30.82 feet to a point 124.000 meters
northerly and measured at right angles from Station 10+894.500 of said 1998
survey baseline;


THENCE South 34°38’06” East, a distance of 108.43 feet to a point 130.000 meters
northerly and measured at right angles from Station 10+927.000 of said 1998
survey baseline;


THENCE South 61°37’40” East, a distance of 169.58 feet to the westerly line of
said Towner Road at a point 161.1± meters northerly and measured at right angles
from Station 10+967.6± of said 1998 survey baseline and continuing along same
South 19°56’21” West, a distance of 26.15 feet to the POINT AND PLACE OF
BEGINNING.


CONTAINING an area of 11,352 square feet or 0.261 acres of land more or less.


SAID parcel being known as Section 23 Block 2 Lot(s) 31, 32, 33 & 34 of the Town
of Thompson Tax Maps.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Exhibit G


Memorandum of Lease





--------------------------------------------------------------------------------

MEMORANDUM OF
LEASE
between
EPT CONCORD II, LLC, as landlord
and
MONTREIGN OPERATING COMPANY, LLC, as tenant
As of December [ ], 2015





--------------------------------------------------------------------------------



FOR THE LEASE OF




CASINO PARCEL




AT ADELAAR


RECORD AND RETURN TO
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention: Steven L. Wilner, Esq.









--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



MEMORANDUM OF LEASE
THIS MEMORANDUM OF LEASE (this “Memorandum”), dated as of December [ ], 2015, is
made between EPT CONCORD II, LLC, a Delaware limited liability company
(“Landlord”), having an address at c/o EPR Properties, 909 Walnut Street, Suite
200 Kansas City, Missouri 64106 and MONTREIGN OPERATING COMPANY, LLC (“Tenant”),
a New York limited liability company, having an address at c/o Empire Resorts,
Inc., 204 Route 17B, Monticello, New York 12701.
WITNESSETH:
WHEREAS, Landlord and Tenant have executed that certain Lease, dated December [
], 2015 (the “Lease”).
WHEREAS, Landlord and Tenant desire to provide record evidence of the Lease.
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as set forth in this Memorandum.
1.
The real property demised pursuant to the Lease is described on Exhibit A (the
“Leased Premises”).

2.
The term of the Lease commenced on December [ ], 2015 and shall expire on
December [ ], 2085, unless such term shall sooner terminate in accordance with
the terms of the Lease.

3.
Tenant has the option to purchase the Leased Premises subject to and in
accordance with the terms and conditions set forth in the Lease and in the
Purchase Option Agreement dated December [ ], 2015, by and amount Tenant,
Landlord, EPR Concord II, L.P. and Adelaar Developer, LLC.

4.
The name and address of Landlord are as follows:

EPT CONCORD II, LLC
c/o EPR Properties
909 Walnut Street, Suite 200
Kansas City, Missouri 64106
5.
The name and address of Tenant are as follows:

MONTREIGN OPERATING COMPANY, LLC
c/o Empire Resorts, Inc.
204 Route 17B
Monticello, New York 12701
This Memorandum is subject to all of the terms, conditions and provisions of the
Lease, provided that if the terms, conditions and provisions of the Lease
conflict with this Memorandum, the terms, conditions, and provisions of the
Lease shall control. This



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



Memorandum is intended to be only a memorandum of the Lease, and reference to
the Lease is hereby made for all of the terms, conditions and covenants of the
parties. This instrument shall not be construed to modify, change, vary or
interpret the Lease or any of the terms, conditions or covenants thereof.
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Memorandum of
Lease as of the date hereinabove set forth.
 
LANDLORD
 
EPT CONCORD II, LLC
 
By:    
 
   Name:
 
   Title:
 
TENANT
 
MONTREIGN OPERATING COMPANY, LLC
 
   By:    
 
   Name:
 
   Title:



(ACKNOWLEDGEMENTS ATTACHED)







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



ACKNOWLEDGEMENTS
STATE OF ______________________    )
    ) ss.
COUNTY OF ____________________    )    


On the _____ day of _______________, 2015, before me, the undersigned,
personally appeared ________________________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity (ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual (s) made such appearance before the undersigned in the City of
__________________, in the State of ______________.


__________________________
Notary Public
My Commission Expires:












STATE OF ______________________    )
    ) ss.
COUNTY OF ____________________    )    


On the _____ day of _______________, 2015, before me, the undersigned,
personally appeared ________________________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity (ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual (s) made such appearance before the undersigned in the City of
__________________, in the State of ______________.


__________________________
Notary Public
My Commission Expires:







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT A
Description of Premises









--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”








--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”
 

EXHIBIT C
Memorandum of Term Commencement
THIS MEMORANDUM OF TERM COMMENCEMENT (the “Memorandum”) is made as of the_____
day of ________________, 20__, by and between EPT CONCORD II, LLC, a Delaware
limited liability company, with an office at c/o Entertainment Properties Trust,
909 Walnut Street, Suite 200, Kansas City, Missouri 64106 (“Landlord”) and
MONTREIGN OPERATING COMPANY, LLC, a New York limited liability company, with an
office at c/o Empire Resorts, Inc., 204 Route 17B, Monticello, New York 12701
(“Tenant”).
AGREEMENT
1.    Pursuant to that certain Lease dated as of ________________, 20___ (the
“Lease”), between Landlord and Tenant, Landlord leased to Tenant and Tenant
leased from Landlord certain premises located on certain real property in the
City of _______, ________, as more particularly described in the Lease (the
“Premises”).
2.    The Lease is for an initial term of _____ years commencing on ________,
20____ and expiring on ___________________, 20_____ (the “Expiration Date”),
unless earlier terminated in accordance with the Lease.
3.    All of the other terms and conditions of the Lease are more fully set
forth in the Lease and are incorporated herein by this reference.
4.    This Memorandum shall inure to the benefit of and be binding upon Landlord
and Tenant and their respective representatives, successors and assigns.
IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum of Term
Commencement to be duly executed as of the day and year first above written.
LANDLORD:
EPT CONCORD II, LLC,
a Delaware limited liability company
By:    
Name:    
Title:    
TENANT:
MONTREIGN OPERATING COMPANY, LLC, a New York limited liability company
a ______________________
By:    
Name:    
Title:    






--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT D
Conservation Easement







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT E
Form Financial Report



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”



EXHIBIT F
Description of Master Development Site



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST BY 
EMPIRE RESORTS, INC. 
IRS EMPLOYER IDENTIFICATION NUMBER 13-3714474
CONFIDENTIAL TREATMENT REQUESTED WITH RESPECT TO CERTAIN
PORTIONS HEREOF DENOTED WITH “***”





EXHIBIT G
Form of Memorandum of Lease



















